Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, I would like to point out with regard to yesterday's Minutes that for the umpteenth time the UPE Group tabled an oral question with debate, to be moved by Mr Donnay, with an associated resolution on postal services being tabled by Mr Pasty. Yesterday evening at 11.45 p.m. the UPE Group did not even take the trouble to be here - not a single one of them turned up. I would urge that these sorts of unnecessary requests should not be allowed in future, because no new information or views were put forward and the Commission had absolutely nothing to tell us that it had not already told us before.
We take note of that.
The Minutes were approved
Article K.6 EU; Schengen cooperation
The next item is the joint debate on:
the oral question (B4-0716/98) by Mr Nassauer on behalf of the Committee on Civil Liberties and Internal Affairs, to the Council, on the annual debate on Article K.6 of the Treaty on European Union, December 1998; -the oral question (B4-0717/98) by Mr Nassauer on behalf of the Committee on Civil Liberties and Internal Affairs, to the Commission, on the annual debate on Article K.6 of the Treaty on European Union, December 1998; -the proposal for a recommendation (A4-0006/99) by Mrs Van Lancker, on behalf of the Committee on Civil Liberties and Internal Affairs, on the programme of activities to be conducted under the Schengen cooperation arrangements up to June 1999.
Mr President, ladies and gentlemen, this is probably the last time that we will be holding this debate under Article K.6. Once the Treaty of Amsterdam comes into force, our debate will not only be based on a new article, it will also be far more limited in scope, as it will only be concerned with police and judicial cooperation in criminal matters. Madam President-in-Office, Mr President-in-Office, before I move on to the subject at hand, I would first like to make some procedural comments.
Up to now, we have normally held this debate at the end of a Council presidency, in December. This had the clear advantage that at least one of the Presidents-in-Office responsible could respond to Parliament. We really must insist on arrangements being made to return to that pattern in future. I concede that this is less an issue for the Council presidency than for Parliament itself, but this does need to be coordinated.
However, my second point is most definitely one for the Council. Traditionally, we get this debate underway with an oral question and a motion for a resolution. For years we have been calling on the Council to provide us with a written report as a basis for our debate. This would also have great advantages for the Council, as it could highlight what it sees as the key points and what it regards as successful achievements. Giving us a written report before this debate could not fail to improve cooperation with Parliament.
This resolution includes various requests about cooperation between Parliament and the Council that we have made before. However, during the Maastricht Treaty phase they never resulted in a proper procedure. Interestingly enough, the rather unfortunate wording concerning the most important aspects of the activities on which the Council is supposed to consult Parliament has been eliminated from the Treaty of Amsterdam, which I am pleased to say makes it clear exactly when Parliament is to be consulted and when it is just to be informed.
But a series of consultations has been overlooked even under the present wording - I shall come back to this point in a moment. The new arrangement we have requested provides for us to be kept informed about important developments, as stipulated in Article 39(2). This relates in particular, Madam President-in-Office, Mr President-in-Office, to Council meetings, including informal ones.
Parliament should not have to piece together information about events in the Council from press reports. Surely it cannot be a problem to inform Parliament beforehand what is to be discussed at Council meetings, and, afterwards, what was discussed. I would now like to refer to a few practical points. Certain key legislative matters - and I am sorry to have to harp on about this - are communitarised in the Treaty of Amsterdam. They may require a unanimous vote for at least five years, but nevertheless they have been communitarised. In other words, they have been removed from the legislative competence of national parliaments. At the same time, however, they are still outside this Parliament's competence, since we are only entitled to be consulted until the codecision procedure has been introduced. That means - and I can see two brilliant lawyers in front of me - that for the purposes of the development of European legislation areas that are clearly subject to the legal process, such as asylum and immigration, can no longer be directly influenced by an elected parliament, and that is surely not acceptable. The only possibility I can see is for the Council to consult Parliament particularly carefully during the interim phase, five years plus x, and to take account of the views Parliament expresses during the consultation. I just wanted to say a few words about that.
To conclude, I would like to mention another aspect, just by way of example. I was delighted that the President-in-Office last Monday or Tuesday called for the scope of Europol's operations to be extended. I was delighted to hear that because his erstwhile fellow member of the Green Group in the European Parliament, Ms Roth, would have run out of the Chamber screaming if she had heard words like that. The point I want to make is that the further development of Europol is coming up against the limits imposed by the structure of intergovernmental cooperation. In view of the communitarisation involved, progress in this field needs to be subject to parliamentary scrutiny and judicial control. So anyone wanting to achieve progress in this field must submit themselves to the rigours of communitarised progress, and that is what Parliament is urging you to do.
Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I think that today's debate on Schengen has come at just the right moment at the start of the German Presidency of the Union, which also coincides with Germany's Schengen presidency. This is of crucial importance, because it is the time when, under the Schengen Protocol, the Schengen acquis must be transferred to the Treaty of Amsterdam. Parliament has also just received the second annual report by the Executive Committee and the Joint Supervisory Authority. I should therefore like to thank the German Presidency for this first opportunity to discuss this issue with them, and I would like to thank my colleagues for their helpful cooperation in dealing with this report as a matter of urgency.
Parliament has always had mixed feelings about Schengen. On the one hand, we are naturally delighted that a number of Member States have taken the lead in establishing the free movement of persons and an area of freedom, security and justice in practice, but on the other hand we have always regretted the fact that this has happened outside the EU structures.
Legally speaking, too, Schengen is not exactly a thing of beauty. The acquis is a melting-pot of guidelines, measures and decisions through which few people can find their way, let alone their rights. Now that Schengen is to be integrated into the EU Treaty, we can take definitive steps towards greater clarity and democracy. The inclusion of part of the acquis in the first pillar will pave the way for the communitarisation of this policy and will enable us to take measures to tidy up 'la nébuleuse Schengen ', as my predecessor used to call it. However, all these good intentions have been jeopardised by the discussions that have been dragging on for 18 months now on how the Schengen acquis should be integrated into the Treaty. First and foremost, it has not yet been possible to define what the Schengen acquis is, nor to eliminate the redundant clauses from it. Thirdly, there is still a major debate going on about whether to include Schengen in the first pillar or the third. I have to say that the obstinate refusal of certain Member States to transfer part of the Schengen acquis to the first pillar is threatening to undermine the modest progress that we have made with the Amsterdam Treaty.
At the European summit in Vienna last month, the Heads of State urged that a decision should be taken quickly. This was an important political signal, Mr President-in-Office, and I should like to hear from the German Presidency and also from the Commissioner as the guardian of the Treaties what political measures they intend to take to get out of this impasse. I would also like to know how they intend to involve the European Parliament in this transposition process. The integration of the Schengen acquis into the Treaty, and in particular how it is divided between the first and third pillars, will have important implications for Parliament's future involvement and the future development of all European legislation on security and freedom. Even if the Schengen Protocol does not specifically provide for Parliament to be consulted, I still think that Parliament's rights must be respected, because it would be of enormous damage to our interests if we were not. Parliament would have to think very seriously about going to the Court of Justice if our democratic rights were disregarded.
We would certainly urge that the aims of the Treaty should be borne in mind when integrating Schengen, and that the balance must be restored between efficient policing and respect for fundamental rights and the rule of law. In my first report on Schengen we called for greater transparency, greater parliamentary and judicial controls and respect for human rights. I think that these now need to be put into practice, and that in defining the Schengen acquis the opportunity must be taken to publicise it, to involve the European Parliament and the national parliaments more, and to provide the public with better information about their rights. I would also point out that we feel that the future of the Schengen information system is of crucial importance. Our recommendation even calls for the SIS to be developed as a trans-European network, managed by an agency under the operational authority of both the Commission and the Council, with data from the various sections strictly separated for end-users, and supervised by the body provided for in the Treaty. I would like to know what the President-in-Office thinks about this point in particular.
The Presidency has naturally fixed other priorities, most of which we support, such as strengthening international cooperation in cases of criminal prosecution, which is very necessary. The German Presidency is also calling for further harmonisation of visa policies, which would also be a welcome development, because the current situation is an out-and-out disaster. As regards the accession of new Member States, Mr President-in-Office, I would simply say that the mistakes of the past are threatening to be repeated. The evaluation of the applicant countries must involve more than just demanding watertight border controls. We also expect you to assess the operation of their legal systems, their human rights record and their respect for the principles of the rules of law.
Finally, I should like to take a quick look at a number of points from the Schengen annual report. Firstly, France is still maintaining border controls at its frontiers with Belgium and Luxembourg, despite all the efforts that have been made. Can the President-in-Office tell me when this unfortunate situation will be resolved? Secondly, there is the evaluation of the Schengen information system. I have to say that as far as we are concerned, evaluating the amount of data stored is not a measure of the system's success, and we would strongly urge that a qualitative assessment should be made of the efficiency of the Schengen system. Thirdly, there is the report by the Joint Supervisory Authority which monitors compliance with data protection requirements. I have to say that reading this report raises serious questions about a number of lapses. I could give you some hair-raising examples here, but unfortunately there is not time. I would simply say that the Supervisory Authority has uncovered some very serious problems relating to data finalisation, the removal of data and refusal of access to the Schengen area. We expect the Council presidency to carry out the Authority's recommendations here. After the four years in which Schengen has been in operation, this first debate has come not a moment too soon. There are many adjustments to be made and there is still a good deal of work to be done before a European area of security and freedom can be achieved. The European Parliament expects to be involved in this work from now on.
Thank you, Mrs Van Lancker. The very difficult subject we are dealing with today means that the presidency is represented by two ministers, namely the Federal Justice Minister and the Federal Minister of the Interior. I should like to thank them both for being here and first give the floor to the Federal Minister of the Interior, Mr Schily.
Madam President, ladies and gentlemen, Mrs Van Lancker and Mr Nassauer. Mr Nassauer, you were quite right in saying that it would be normal to give the report at the end of the Council presidency, but you know why it was postponed. So the blame in this matter cannot be laid at the Council's door. Nevertheless, the fact that we are the ones making the report does have certain advantages, although I was not involved in both stages during the previous presidency. But it does mean that we have the benefit of a certain distance which perhaps gives us a better view of the outcome of these presidencies. Drawing on information provided by the previous two presidencies, I shall try to be as objective as possible.
There are two possible approaches to assessing progress. The first is a quantitative approach, summating all the various achievements. It is certainly true to say that a great deal has been accomplished: a dozen joint measures have been adopted under two agreements and political agreement has been reached on two further agreements. But maybe it would be more helpful to assess progress in qualitative terms, paying particular attention to the Council's activities concerning the European Parliament's participation. I would like to say straight away that I am happy to take up your suggestion of producing a written report, and we will try to implement that. It is a perfectly reasonable suggestion to have a written report before us so that we do not have to rely on an oral report.
Like the Luxembourg Presidency before them, the two presidencies over the last year have involved the European Parliament in anticipation of the provisions of the Treaty of Amsterdam, and we shall endeavour to do the same. My colleague Mrs Däubler-Gmelin will give you further details of this. We shall of course take advantage of this opportunity today not just to assess progress but also to give you a foretaste of our presidency. Today the main focus of this is of course on justice and home affairs, with particular reference to the action plan for the establishment of an area of freedom, security and justice. Mrs Däubler-Gmelin will also have detailed comments on that point.
I would now like to address a number of different points, taking one subject at a time. The first is asylum and immigration. More than any other, this is perhaps an area where we need to match our work to the pace of developments and to react to international events. You know that Kosovo is one of the trouble spots we shall possibly be considering at the next informal meeting of EU justice and home affairs ministers because of its current relevance. It will also be necessary to develop forward-looking strategies and to establish generally applicable rules.
1998 was notable for two influxes of migrants. First, the influx of Kurdish refugees from Iraq and the neighbouring region, and second, the problems caused by the conflict in Kosovo, which has already been mentioned and which has resulted in an influx of asylum-seekers throughout Europe. Some countries have been especially affected by this.
In January 1998, the Council reacted to the influx of migrants from Iraq and the neighbouring region by adopting a comprehensive new action plan. This influx of migrants also made it apparent that the Dublin Convention that had recently come into force was only capable of solving some of the problems it was intended to address, because of the role of criminal organisations in smuggling in migrants on an ever more massive scale. And the situation is deteriorating.
The Kosovo crisis led to a similar but less widespread phenomenon. In order to counter these developments the Council, acting on a proposal from the Netherlands, decided in December 1998 to set up a high-level group to formulate proposals for joint measures for a number of countries which seem likely to be the source of a massive influx of illegal immigrants. This group is to analyse the push factors and then develop a strategy for dealing with them.
Last year there was a preliminary discussion of a Commission proposal for an agreement governing the admission of third-country nationals to the territory of Member States. This is a very important proposal that would come under the new EC powers included in the Treaty of Amsterdam. The exchanges of views held so far suggest that Member States see a need for considerable further discussion before agreement can be reached.
I have already mentioned the Dublin Convention that came into force in October 1997. Although it is certainly to soon to pass judgment on how the Convention is working in practice, there has already been a feeling for some time that a legal instrument is needed to support the implementation of the Convention by providing for fingerprints to be taken from asylum-seekers so that these prints can be compared by a central office.
This brings me to the draft Eurodac Convention, and I am pleased to report that the Council did indeed reach political agreement on this in December. With the massive influx of Kurds revealing problems in implementing the Dublin Convention, the Council decided in March to extend the Eurodac project to fingerprinting illegal immigrants. The protocol that will create the necessary legal basis is still being negotiated. The progress made at the December Council meeting gives grounds for hope that the work will soon be concluded, which I regard as a matter of urgency.
On the subject of asylum, one side of the discussions was the implementation of the Dublin Convention itself. In this context, the committee set up under Article 18 of this Convention adopted a work programme and a declaration with the intention of improving some of the practical aspects of the implementation of the Convention. The other side was the discussion of measures for temporary refuge and sharing of the burden between Member States in accepting refugees, particularly those fleeing from civil wars. These proposals were put forward by the Commission in July and considered by the European Parliament in December, and the German Presidency intends to move them forward with all speed. I should like to say that the German Presidency firmly considers that temporary refuge and burden sharing are inextricably linked. As far as we are concerned, this is a sine qua non .
Turning to travel, identity and residence documents, in June 1998 the Council adopted a recommendation on the provision of forgery detection equipment at ports of entry to the European Union. In order to facilitate the checks concerned, in December the Council accordingly adopted a joint measure setting up the FADO electronic image archiving system, providing for a rapid exchange of information on both genuine and forged documents.
The Council has pursued contacts with the applicant countries concerning visas, and two visa group meetings took place with the applicant countries, in May and November 1998. Following the second of these two meetings, expert groups were set up to assess the security of the applicant countries' documents and to bring their computer systems into line with the Schengen cooperation requirements in relation to checking visa applications and the administration and organisation of visa offices. A partnership has also been set up to evaluate the training and equipment needs of the applicant countries.
In 1998 the Council adopted three instruments on the uniform format of residence permits. The first of these was a Council decision on sharing the cost of producing specimens of the common-format residence permits. The second was a communication on the publication of the format for these permits. The third was a Council decision on common rules for filling in the uniform format for residence permits.
I would now like to turn to police cooperation, and especially Europol and the war on drugs - Europol has, of course, already been mentioned. On 1 October 1998 the Europol Convention came into force, and although this was a very welcome intermediate step, Europol has still not commenced its activities, as it has not yet been possible to conclude work on certain implementing regulations required before it can start work.
The following texts have been approved or adopted so far: determining the rights and obligations of liaison officers in relation to Europol, the rules applicable to analysis files, staff regulations, confidentiality regulations and the Headquarters Agreement. The financial regulation is to be adopted shortly. I am pleased that it has been possible to reach a compromise on the senior appointments at Europol. Once again, the financial regulation is to be adopted shortly.
The following legal instruments have either not yet come into force or still need to be finalised: the Europol immunity protocol, Europol's institutions and staff members - in this case you may be aware that the ratification process has not yet been completed by four Member States - and the bilateral immunity and privilege agreements for liaison officers posted to Europol and their families. The Member States have reached agreement with the Kingdom of the Netherlands on a text, and the relevant verbal notes are soon to be exchanged. The Council has also adopted texts governing Europol's external relations with third countries and third bodies and the receipt of information by Europol from third countries and third parties.
The joint supervisory body has reached agreement on its rules of procedure, which are now before the Council for approval. The most important question still to be settled is on procedural aspects of the complaints procedure. This relates to both the non-disclosure of data with security implications and observance of the necessary procedural guarantees. A succession of discussions has taken place on this, and I hope that we will be able to resolve these issues during the German Presidency.
I would now like to talk about Europol's institutions. Following the entry into force of the Convention, the management board and the joint supervisory body started work in November 1998. The joint audit committee has been established and has issued a declaration concerning the financial regulation. At the meeting of the Council held on 3 and 4 December, agreement was reached on the future composition of the management board. The financial regulation will be revised to take account of this, if necessary.
I would now like to talk about Europol's computer system. At its meeting in September 1998, the Council took note of a progress report on the setting up of the Europol computer system, TECS. The report pointed out that because of the delay in setting up TECS, which is at present only approaching the procurement phase, an interim system would be provided for analysis and index purposes when Europol started work. Regarding the scope of Europol's mandate, at its meeting on 3 and 4 December the Council adopted a decision instructing Europol to deal with crimes committed or likely to be committed in the course of terrorist activities against life, limb, personal freedom or property. The Council also agreed that Europol should be instructed to prepare to extend its mandate to dealing with the forgery of money and means of payment, particularly in view of the introduction of the euro - something which I consider to be very important. Lastly, the definition of traffic in human beings as a form of crime in the Annex referred to in Article 2 of the Europol Convention is to be supplemented.
I will now turn to the subject of drugs. As under the previous presidencies, the war on drugs was also a priority for the British and Austrian Presidencies. The most important activities in this field were the preparation of a drug strategy for the period after 1999, the UN General Assembly special session on drugs, and the development of regional initiatives in Latin America and central Asia, both centres of the drug trade. The principle underlying the European Union's approach has been to combat the scourge of drugs in a comprehensive, integrated and balanced way.
Several initiatives, especially those of the UN General Assembly and the measures relating to Latin America, focused on reducing demand. The work of the European Monitoring Centre for Drugs and Drug Addiction played an important part here. The programme of Community action on the prevention of drug dependence was continued, and a European Drug Prevention Week was held at European, national and regional level in November. As you know, we also attach great importance to prevention at national level.
It has emerged from the Member States' progress reports on the continued implementation of the joint measure on the approximation of laws and procedures that many Member States have, at national and European level and also within the Schengen arrangements, further strengthened measures aimed at achieving close cooperation between police, customs services and judicial authorities. Implementation of the joint measure on new synthetic drugs was carried forward, and a detailed report on these activities was presented to the European Council in Vienna.
That brings me to relations with third countries and enlargement issues, which Mrs Van Lancker has also expressed a particular interest in. On enlargement, I would like to refer to two particularly important measures: on 28 May 1998 the Council adopted the Pre-Accession Pact on Organised Crime between the Member States of the European Union and the applicant CEECs and Cyprus. The German word for pre-accession pact is one of those interesting new words that the bureaucrats are always inventing, and I nearly mispronounced it so that it came out as pre-cession! In the case of organised crime we are faced with criminal activities which are unfortunately spreading not only within the applicant countries but also from them into the Member States of the European Union. It therefore makes sense to involve representatives from the applicant countries at this stage in the general effort to combat these widespread criminal activities - illicit drugs, traffic in human beings, prostitution and money laundering. We really must not underestimate the dangers of these forms of crime.
A group of experts on the Pre-Accession Pact, which consists of representatives of the 15 Member States and the 11 applicant countries, meets regularly for mutual exchanges of police experience and to draw up a joint strategy, in conjunction with Europol, to identify the main dangers and develop effective countermeasures. There is also the joint measure of 29 June 1998 establishing a mechanism for collective evaluation of the transposition, application and effective implementation by the applicant countries of the acquis communautaire in the field of justice and home affairs.
Recognising that it is not enough to pass laws and ratify agreements, but that the new legislation concerned also has to be applied by appropriately equipped and trained forces in sufficient numbers, the Council has set up a special group. This is of course a well-known problem: it is not just about having the legislation itself, it is also about how it is enforced.
The remit of the joint evaluation working party is to prepare and subsequently update, by analysing all available information, a collective evaluation of the situation in the applicant countries regarding the transposition, application and effective implementation of the acquis communautaire in the field of justice and home affairs, working in close cooperation with the K.4 Committee. The Justice and Home Affairs Council receives regular reports on this. This ensures that in particularly sensitive areas such as checks at external borders or the fight against organised crime, experts can monitor whether the standards flowing from the European Union or Schengen acquis are being achieved, and where there may still be room for improvement.
Relations with third countries are particularly important in the field of justice and home affairs. During the year the existing cooperation under the TREVI system was systematically extended and now includes the USA and Canada, the Mediterranean countries participating under Euromed, countries such as Norway, Iceland, Switzerland, Turkey, Morocco, Russia and Ukraine, while in special cases such as the fight against drugs it also extends to the countries of Latin America and central Asia.
I now come to the second part of my report, on Schengen cooperation, and I would like to start with some fundamental comments. Schengen cooperation consists of a balanced system of measures which guarantees freedom of movement in the Schengen area and at the same time reduces the security risks inherent in ending controls at internal borders.
Over the period of almost four years during which this system has been applied in practice, it has largely proved its worth. We must therefore continue to pursue its underlying concept of freedom of movement combined with security. As Mrs Van Lancker has already commented, the development of Schengen cooperation has reached an important turning point. The entry into force of the Treaty of Amsterdam means that Schengen will be integrated into the European Union. The required legal and institutional preparatory work is already under way. We must now push ahead with this work at full speed, so as to complete it, if at all possible, by the time the Treaty of Amsterdam comes into force.
Germany has always firmly supported this objective and will ensure that the necessary effort continues under its EU presidency in the first half of 1999.
The fact that we have already agreed that Germany will continue to hold the Schengen presidency in the first half of the coming year will assist the integration process.
Now let me say a few words about defining the Schengen acquis . For Schengen to be successfully incorporated into the EU, we will have a lot of homework to do on the EU side. First and foremost, this means defining exactly what the Schengen acquis consists of. Mrs Van Lancker talked about nebulous structures, and we certainly want to help to disperse this fog. For reasons of legal certainty and clarity, the states already applying the acquis , the states that will have to adopt it on accession to the EU, and above all our citizens themselves need to know precisely which Schengen provisions will continue to apply and which will not.
One of the tasks still to be accomplished is dividing the Schengen acquis between the legal bases of the Treaty establishing the European Community and the Treaty on European Union. Current thinking and future strategy can be summed up as follows: because of fundamental differences between Member States at expert level, it has not yet been possible to find conclusive answers in either area, I have to admit. It may well be necessary to sort this out at political level. If it really proves impossible to reach agreement on this, we would have to resort to the Schengen Protocol safeguard clause, which fictionally deems that Schengen is entirely based on the third pillar. Mrs Van Lancker, I know that you do not approve of that, and for the time being we will have to make every effort to reach agreement, but that would be the consequence.
Negotiations with Norway and Iceland, which I am pleased to say have already made great progress, are to be finalised by means of an association agreement. Germany has already sought to achieve the most efficient possible means of linking these states with the Schengen cooperation, and that remains our approach. The planned cooperation structure is a good way to take account of these Nordic states' legitimate interest in participating in the process.
My next subject is EU enlargement. Schengen faces another significant challenge because of the Central and Eastern European countries' accession to the Union. The Schengen states will have to be prepared for the fact that in future all states joining the EU will automatically become members of the Schengen cooperation under the EU umbrella. The transition protocol commits them to adopting the acquis in its entirety. I must stress that it will not be possible to allow any departures from this principle during the accession negotiations. Schengen's carefully balanced association of freedom of movement and security will only carry on working if it requires the same of all Member States.
We also need to ensure that it will only be possible for a state to take part in this association in future if it can demonstrate that it fully complies with the necessary requirements. To this end, the instrument concerning the entry into force of the Schengen regulations for any given state must at all costs be complied with. We also still have a special problem with one country in the south. We need to actively support new EU members preparing to adopt the Schengen standards.
To conclude, I would like to say just a few words about the focal points of the German Schengen presidency in the first half of 1999. This presidency has set itself the objective of further reinforcing cooperation in the Schengen states by means of a number of initiatives. In doing this, we are continuing where the German Schengen work programme for the second half of 1998 left off. The focal points are to be the following: improving police mutual assistance in criminal matters by adopting a catalogue of criminal investigations compulsory for all Schengen states, which the police can apply for and deal with without involving the judicial authorities, as a means of speeding things up, but without any loss of legal sovereignty; mutual posting of liaison officers involved in border police work to Schengen external borders to give advice and support; establishing the interoperability of various police digital communication systems in internal border areas; reviewing Germany's implementation of the Schengen Implementation Agreement, which means that we are subjecting ourselves to the first review, which I think is a good thing in itself; and improvement in the exchange of visa information and the introduction of an exit document.
Madam President, Madam Commissioner, ladies and gentlemen, I would first like to thank you for this opportunity to discuss this interesting subject with you here today, a subject of great importance to the citizens of the Member States of the European Union. I welcome the fact that we are not just discussing these issues today alone. Continuing the theme already embarked upon by Mr Schily, we are at an interesting point in time. As you, Mr Nassauer, pointed out, we are today in the unusual situation of not only having to report on the events and progress of the last year, that is on the achievements of the British and Austrian Presidencies. We also have to give you a short overview of the German Presidency's plans for the next six months. It is good that today is not the only chance to do this, and I am delighted that we shall have an opportunity to continue this discussion about our plans and the problems informing our decisions over the coming week in the relevant committees of this House. For that reason, I hope you will forgive me if I limit my presentation here to a few significant points.
Mr Nassauer, I would like to start with a few general comments about relations between the Council and the European Parliament.
I am very much in sympathy with your suggestions. We must certainly heed your comments about democratic control in areas which we have always traditionally felt - and I am sure rightly so - are subject to the law-making process. I have read the passages in the motion for a resolution to be debated today with great interest. You can rest assured that we will do what we can, within the bounds of the Treaty, to further enhance relations between the Council and Parliament.
Looking back over the events of the past year, in the areas on which I have to report today, of course, it is fair to say that on the whole relations between the Council and the European Parliament have been fruitful and positive. Both the British and the Austrian Presidencies had an opportunity to present their work programme for the next six months to you and to discuss it with you. Depending on the area of competence, these work programmes were explained in detail and discussed with the Committee on Civil Liberties and Internal Affairs or in the Committee on Legal Affairs and Citizens' Rights. There was also an exchange of views between the presidency and Members of Parliament on aspects of mutual interest in the fields of justice and home affairs.
I think we can safely say, Mr Nassauer, that there was accordingly a chance to discuss issues before they were considered at formal or informal meetings of the Council. We thus ensured that the views of the European Parliament had some impact at those meetings.
It was also a useful exercise for the Presidents-in-Office to give a detailed report to Parliament's committees at the end of each half year on the work done by the Council during the period under review. We will continue that practice. Furthermore, the presidency also continued the practice established by the Luxembourg Presidency in the second half of 1997 of consulting the European Parliament in accordance with the Treaty of Amsterdam.
We should carry on doing that. It has been another way - a successful one to my mind - in which we have tried to take account of the views of the European Parliament. And in each case the presidency has conveyed Parliament's views to the relevant Council body.
I would like to add that in December 1998 the Council consulted the European Parliament on a project which has a very special role to play, namely an action plan for the establishment of an area of freedom, security and justice, which your resolution also touches upon, albeit from a particular point of view. This action plan is intended to point the way ahead and broadly determine how we proceed in future, in the first five years - you yourself, Mr Nassauer, said five years plus x - after the Treaty of Amsterdam has come into force.
Let me say this again: you can rest assured that the German Presidency attaches great importance to improving relations between the Council and the European Parliament still further. We think it was very positive that throughout the year the European Parliament demonstrated considerable interest in work in this field. The Council received more than 100 questions, which I think is proof enough.
Lastly, I would like to talk about the conclusions of the Council of 19 March last year. These conclusions related to openness and transparency in the Council's activities in the field of Title VI of the Treaty on the European Union, providing a wider range of information on the activity of the Council and reinforcing its external impact. Some of this relates to matters we have already discussed and some of it to your own proposals: making the calendar of meetings available to the public, publishing Council decisions on the Internet, and having public debates in the Council.
I shall now turn to my second point. What progress was made on judicial cooperation last year under the British and Austrian Presidencies? The first point I should mention is judicial cooperation on civil matters. I say that simply because we know very well that this is of special interest to Europe's citizens. A key event in the field of judicial cooperation on civil matters was the adoption by the Council of the Brussels II Convention on jurisdiction, recognition and enforcement of judgments in matrimonial matters, and the signing of this convention by the Member States.
As you know, this convention is of great interest to Europe's citizens. It stipulates in which Member State a divorce, legal separation or marriage annulment can be applied for, and also determines which Member State is responsible for making a judgment on parental authority for children of binational marriages when a divorce, separation or marriage annulment has been applied for.
I do not have to tell you that for binational marriages in particular, divorces involve many problems. By virtue of this convention, we can endeavour to create a reasonable framework for legal and judicial processes and practice. But it is of course almost impossible to legislate for the human aspect of the problems associated with this, and I think we will have to explore other options in this case. I believe that the Members of this House also have a part to play in helping with this aspect of regulation and practice.
But let me return to the convention itself. As soon as the courts of a Member State have made a judgment, it can then be recognised and enforced in other Member States by means of a quick, simple and inexpensive procedure. It is also important to note that in connection with this convention the Council adopted a legal instrument simultaneously signed by the Member States concerning the interpretation of the convention by the European Court of Justice. This legal instrument is not only important as a means of taking matters further forward, but also in that it highlights the importance of the European Court of Justice. I believe that emphasising the significance of the European Court of Justice in this way is important as a means of furthering the concept of judicial control and thus also of constitutionality in the European Union, in exactly the same way as in all the Member States.
Important work on judicial cooperation in the field of civil law was launched in relation to revising the Brussels I and Lugano Conventions. This too was a very positive development. The Brussels Convention of 27 September 1968 lays down uniform rules for the Member States on international jurisdiction, lis pendens conditions, recognition and enforcement of judgments in civil and commercial matters. The Lugano Convention of 16 September 1988 is similarly structured but, as you know, there are differences of detail. The signatories to the Lugano Convention are, in addition to the EU Member States, the EFTA states of Switzerland, Norway and Iceland.
The German Presidency plans to revise these conventions over the next six months. The objective of the discussions is to bring these two conventions more closely into line with each other, to make improvements on the basis of experience of legal practice and in particular to further simplify the mutual recognition and enforcement of judgments. We particularly want to keep an eye on the simplification side. So the aim of these negotiations is to achieve an important step towards establishing the area of freedom, security and justice which the Member States want to create together. We hope to complete this during the German Presidency.
In July 1998, a Council working party met to consider the requirements for creating a legal instrument on the law applicable to non-contractual obligations.
This is known as the Rome II project, and it builds on Rome I, the agreement between the EU Member States of 19 June 1980 on the law applicable to contractual obligations. The working party achieved a positive interim result and is now to produce a draft on the basis of a working document prepared by the Austrian Presidency.
I shall now turn to judicial cooperation in the field of criminal law, which Mrs Van Lancker also touched upon. First, I would like to mention the importance in practical terms of the Convention on driving disqualification, another subject with a very immediate impact on people in the Member States of the European Union. I have to tell you that in Germany too people are constantly asking questions and expressing their fears about this convention, although it is also widely praised.
The convention adopted by the Council on 16 June 1998 provides that judgments no longer subject to the right of appeal may in certain circumstances be enforced in a Member State other than the state of residence. This therefore makes a valuable contribution to road safety and simultaneously, by tackling such a practical subject, helps to create a common legal area of which our citizens are directly aware.
There is another field in which I unfortunately cannot report the same degree of progress. I am talking about improving mutual assistance in criminal matters. Despite the extraordinarily commendable and persistent efforts of the Austrian Presidency in particular - which I would like to emphasise - there has been far less progress in this field, the reason being the different systems that exist in the Member States. Another reason is the various expectations people have of the European Union in this field, and I think that in this case all the European institutions, and above all the European Parliament, have a duty not only to generate greater appreciation of the issue, but also to take supportive action so as to facilitate effective international negotiations.
To do this it is necessary to improve the existing instruments of international mutual assistance in criminal matters and to adapt them to the requirements of modern international law enforcement. This particularly applies, as we all know, to modern international communications technology, such as satellite communications. The German Presidency plans to work towards adoption of the Agreement on Mutual Assistance in Criminal Matters as quickly as possible, preferably within the six months of our presidency. There is a considerable body of earlier work for us to build on. In particular, there is already a consensus about simplified procedures for passing on requests for mutual assistance, and also on rules governing modern methods of passing requests across borders - the key words here being controlled deliveries and undercover agents - as well as questioning via video-conferencing. However, I am sure that I do not need to tell you again that there are still many problems to be solved. We may perhaps have a chance to tell the relevant committees more about this next week.
In the field of combating fraud and corruption, by adopting the joint measure on corruption in the private sector in December 1998 we have managed to create a new basis for combating corruption in business in the common market under criminal law. I have no doubt that this too is a very important step forward that should be brought to the public's attention in an appropriate way.
Let me now turn to the fight against organised crime. Just before the Treaty of Amsterdam was signed the European Council instructed a high-level group on organised crime to work out an action plan to develop a comprehensive approach to this task. This has enabled the various parties involved - the police, judicial and customs authorities - to work together in a multidisciplinary team, initially for a limited period, to combat the scourge of organised crime. This is in marked contrast to the artificial barriers which previously separated them.
I would once again like to stress that the Council very much appreciates the important contribution made by the European Parliament to the Multidisciplinary Group on Organised Crime. I particularly have in mind Ms Cederschiöld's report on the action plan. This report was - and still is - one of the cornerstones of the Group's work. For example, the resolution adopted by the Council on 21 December 1998 on the prevention of organised crime goes back to an initiative inspired by the debate in the European Parliament.
Substantial progress has been made in implementing the action plan, and this was set out in detail in the report to the Vienna European Council. I would like to draw special attention to the launch of the European Judicial Network and the adoption of a joint measure on money laundering, the identification, tracing, freezing, seizing and confiscation of the instruments used in and the proceeds from crime, and the adoption of a joint measure under which the legislation of all the Member States will make it a criminal offence for any person on their territory to participate in a criminal organisation, regardless of where it is located or pursues its criminal activities.
As you know, the deadline for implementing the recommendations in the action plan is the end of 1999. The Council will then have to reach a decision on the follow-up to this work and on how it links up with the new action plan on the establishment of an area of freedom, security and justice. I am sure I do not need to tell you that this decision will be a rather important one.
I would now like to say a few words about the action plan on the establishment of an area of freedom, security and justice. The process of drawing up this new action plan was the focal point of the Council's work in the second half of 1998, making it the centre-piece of the Austrian Presidency. As you know, the Cardiff European Council called upon the Council and the Commission to present proposals to the Vienna European Council on the best means of implementing the provisions of the Treaty of Amsterdam concerning an area of freedom, security and justice.
A document was presented to the Vienna Summit in which an attempt was made to pinpoint the changes and progressive innovations contained in the Treaty of Amsterdam, or in other words its added value, and to draw up a work programme for the next two to five years. The Vienna European Council approved the action plan and stated that it would give the field of justice and home affairs a new dimension after the entry into force of the Treaty of Amsterdam, thus creating a concrete framework for developing activity in this field. I think it is right to draw attention to this.
At the same time, the European Council decided that progress to date should be assessed at the Special Justice and Home Affairs European Council to be held in Tampere in October 1999 and that that meeting should set further guidelines for EU action in the field of justice and home affairs.
This is an important task and the opinion sought from Parliament by the Austrian Presidency in mid-December will be accorded its full weight. I can certainly assure you that the German Presidency, which will be making the initial preparations for Tampere, will ensure that the European Parliament's opinion is fully taken on board.
I am convinced that the Tampere Special Council will give us an opportunity to make significant further progress with discussions in this field and I hope that the German Presidency can count on the continuing support of the European Parliament in achieving this objective.
I would like to mention once again that we are at the interface of two interesting phases. The European Parliament elections are about to take place, and it will be important to enter into a dialogue with our citizens about the progress we have made and the potential of a European legal area and common security area. The entry into force of the Treaty of Amsterdam makes this a time of radical change, and this will have a special impact in our area.
We should all be aware that a key factor in driving Europe as a whole forward is the enormous interest shown by Europe's citizens in the common legal area - which will mean additional and common rights for all - and also in the common European security area. So the challenge we face is to act jointly and to use our knowledge and ability to the full to find ways of bringing Europe as a whole closer to a social and democratic constitutional identity. I think that is your objective, and it is also the objective of the German Presidency.
Applause
Mr President, Ministers, ladies and gentlemen, EU cooperation in the fields of justice and home affairs is now entering its sixth year. This area has gradually taken on greater significance, as Mr Nassauer also notes in his report. At the same time, the need for a new approach has become increasingly evident. Through the Amsterdam Treaty we have set ourselves a more ambitious task: to establish progressively an area of freedom, security and justice.
One of my major goals last year was to give substance and intelligibility to this vision in the communication which I forwarded to the Council of Ministers and the European Parliament. Previous experience shows just how important this is.
Four years have now elapsed since, as Commissioner, I began work on cooperation in justice and home affairs, and a clear pattern has now emerged. Underlying the initiatives, there are common challenges and a genuine desire for a European solution that works. In most cases, there is strong popular support for the ideas behind the proposals, but when it comes to implementing them there is real resistance. This point is well illustrated in Mr Nassauer's report where he lists the numerous issues which the Council of Ministers has not managed to resolve during the past year, partly due to the length of time that proposals have had to wait for a decision, and partly because, for various reasons, the decisions have not been implemented. Of all the conventions dealt with during the past five years, only one - the Europol Convention - has entered into force.
It is not just in the Council that progress has been slow. Parliament has also sometimes found it difficult to reach agreement on a common strategy. There is therefore also a need for a far-reaching debate here in Parliament. What is required is a new impetus to speed up the cooperation process. I hope that during the spring we can have a broad public debate on the direction that EU cooperation on justice and home affairs will take in the future. There are a number of basic issues to be analysed here. We must look for answers in the everyday reality in which the citizens of Europe live. I therefore wholeheartedly support Parliament's idea that we should try to arrange an interparliamentary conference next spring. Such a meeting would be the perfect forum in which to launch a broad public debate on the Union's priorities in the future.
Mr Nassauer notes in his report that not one single legislative instrument was approved in this field during 1998. I too had hoped that we would make more progress. This applies in particular to the proposal concerning temporary shelter where there has been a mass influx of refugees. Two years have elapsed since the issue was first raised in the Council of Ministers, and I have put forward concrete draft proposals on two separate occasions. I have also prepared a model for joint action in burden sharing. With so much preparatory work, more should really have been accomplished, and I would like to say that I am open to any kind of suggestions. At the same time, I naturally expect help from the Member States in finding a constructive alternative solution.
Last year we had a major success with the Europol Convention. It gives us more scope for action in the fight against organised crime. This year we have to finalise our work on the plan of action for fighting organised crime. The Commission will also be playing an active role in this task.
We are also in the process of updating the Union's action plan on drugs. As you know, the current plan runs for another year, and the Commission will be putting forward another five-year plan in the spring. This work took on new momentum following the special session on drugs organised last year by the United Nations in New York. While I was there, in the company of Members of the European Parliament, I noted that the work of the UN in this area would continue to be characterised by continuity and resolve. I also welcome the resolution giving clear support to the UN Drugs Convention, which Parliament approved in October. This ensures that for a long time to come, the policy on drugs will continue to build on past knowledge and experience.
Another important priority last year was enlargement. A number of applicant countries are involved in the process. Intensive negotiations are in progress with all of them, particularly in the field of justice and home affairs. It is incumbent upon the Commission to give them as much help as possible, particularly through technical assistance. The PHARE programme is an important tool in this respect, as is the education and exchange programme.
On behalf of my colleague Mr Monti, I should like to say a few words about Schengen. To a large extent, the Commission agrees with the analysis prepared by the rapporteur, Mrs Van Lancker, and her recommendations concerning the integration of the Schengen acquis . First of all, it is essential that Schengen should be integrated into the Union and not the other way round; secondly, integration should really serve to bring about the increased openness and legal control that is envisaged; and thirdly, the integration of Schengen should not hinder any future progress as laid down in the Amsterdam Treaty. The Schengen Protocol clearly stipulates a line of communication between the first and third pillars. If we cannot reach agreement, then the whole Schengen system would be deemed to be based on the third pillar instead of being integrated within the Union framework. I think this would go against the spirit of the new Treaty and is therefore totally unacceptable. The Commission will do everything in its power to finalise the work on this line of communication before the new Treaty enters into force. Naturally, Parliament should be as fully involved as possible in the preliminary work. In the coming weeks, the Commission is definitely not going to change its stance on this in any future contacts with the German Presidency. We intend to work with the presidency to find the most effective way possible of organising our work with Parliament. I am sure the House will be pleased to know that the negotiations with Norway and Iceland have now been concluded.
In the Amsterdam Treaty, justice and home affairs are upgraded. The new Treaty opens the door to a number of fresh areas for action by the Commission. I see new challenges ahead, above all in the area of justice. The demands of our citizens for equal access to justice know no boundaries. An integrated Europe where people move around freely both implies, as well as strengthens, a common sense of justice. This is something we should welcome and encourage. Terrorism, bribery, corruption, fraud and the sexual exploitation of women and children are just a few examples of crimes which arouse disgust throughout the Union. The Treaty provides access to new and interesting initiatives, for example in relation to the right to punish.
Another area we began to investigate in 1998 was the Union's role with regard to victims of crime. What can we do to protect people who are exposed to violence and other forms of criminal behaviour when they are in another Member State? I intend, during the course of the year, to issue a communication describing what progress can also be made in this area through European cooperation.
As regards the enslavement of women and the sexual exploitation of children, over a period of several years we have only succeeded in raising the issue to its present level. We have come up with a framework for a common strategy and put forward concrete proposals and measures. Through the STOP programme, we have also succeeded in earmarking financial support for these activities. Consequently, in the communication on the smuggling of women which I issued last month, I identify other areas where further measures are needed, such as temporary residence permits for women who would like to stay to give evidence against smugglers and pimps.
Last year, we also put forward a proposal for a programme of work known as Daphne, to be carried out over a number of years, with the aim of combating the abuse of women, teenagers and children. I am especially pleased with this programme. As you know, it is directed at the voluntary organisations with the aim of encouraging them to use their expertise in this area.
An important aspect of our work is increasing people's awareness of how Europe functions in practical terms in the fields of justice and home affairs. In this way we can build respect for, and understanding of, the differences that exist, and develop an interest in finding solutions to the problems that arise. To my mind, it is the best form of confidence building. During 1998, we therefore devoted a great deal of time to the ongoing programmes of work we have begun. Through them we have been able, over the past two years, to support hundreds of awareness-raising and confidence-building projects within the Union and around Europe. I shall shortly be proposing that this work programme should be extended to cover the new democracies in Central and Eastern Europe. They already participate in numerous projects, but now they should also be initiating their own.
Cooperation in justice and home affairs obviously has a place on today's EU agenda. The decision to hold a special top-level meeting in Tammerfors later in the year is proof of this. At the same time, support for cooperation should be deeply rooted. An essential condition for establishing an area of freedom, security and justice is that our work should have strong popular support. We must therefore commit ourselves to initiating a lively and sustained dialogue between the EU and its citizens.
I have a particular answer for Mr Nassauer.
Twenty-one proposals for conventions, joint actions and other instruments have been discussed in the Justice and Home Affairs Council during 1998. Ten of these proposals were based on Commission initiatives. The Member States presented 11 proposals. The Commission has systematically sent copies of all its initiatives to Parliament at the same moment they were sent to the Council. It has also always urged the presidency to consult Parliament in accordance with Article K.6 EU. This includes both Commission initiatives and proposals submitted by the Member States. Five Commission initiatives have not yet been finalised. They are: joint action on temporary protection, joint action on burden sharing, the convention on admission, the joint action on support of reception, repatriation of displaced persons and asylum seekers and, finally, the initiative to revise the Brussels Convention.
The joint action on non-cash means of payment was presented late in the year so its finalisation could not reasonably be accepted before the end of 1998. In many cases the reason for non-progress is the profound divergence of opinion between the Member States. A good example is the actions on temporary protection and on burden sharing. In the latter case the Commission, together with the German presidency, will attempt to find compromise solutions to the issues at stake. On the basis of the content that is agreed, the Commission will then present post-Amsterdam proposals in the form of a Community instrument.
As a supplement to my answer, we have also produced a detailed table of initiatives taken within the field of justice and home affairs during 1998. I have handed over this table to the chairman of the committee, Mrs d'Ancona, and I also gave it to Mr Nassauer before he left the hemicycle. Others who might be interested can also look at this table. It makes it easier to see who has done what.
Mr President, on a point of order. You mentioned that we are under great time pressure. This is partly occasioned by the fact that the statements by the two German Ministers took up some 50 minutes. I am not complaining because what they said contained some fascinating, important and valuable information. I wonder if it might be possible, exceptionally in this case, to have their statements translated into the official languages promptly. I know this happens in the normal course of events but it can take up to a year. It is such important information that it would be very valuable.
Thank you, Mr Elliott. I think that can be done through the committee or by other means. I can also see that the ministers are nodding, so that should be possible.
Mr President, I really have very little speaking time, and I have to say that in comparison with the time given to the Council and the Commission, Parliament's time is extremely limited. I shall therefore confine myself to a few comments on what Mrs Däubler said about relations between the Council and Parliament.
First of all, it is a major step forward that the Amsterdam Treaty now requires us to be consulted about relevant issues. It does not always happen, unfortunately, but nevertheless a good many proposals are put to us. However, we are often given very little time to deliver our opinion, and the Council always seems to be in a hurry as well, so that it often scarcely has time to look at Parliament's opinion in detail.
My first question, therefore, is this: would it not be a good idea to organise a meeting shortly before the Council so that our rapporteur can inform the ministers? This would be a good way of ensuring that the best use is made of our work. For example, we will finish work on the action plan in mid-April, so it would make sense if we were given time then to explain our position.
Secondly, following on from this, we never actually hear what happens to our opinions. I have just been told here that our recommendation on the action plan on organised crime was very useful, but it has taken until now for us to hear this. It would therefore be useful, in addition to sending a representative to the Council meetings, if the Council could send us a written report on which parts of our opinions it is prepared to accept and which not.
Thirdly - I cannot go any faster or put my points any more briefly - as far as our committee is concerned the K.6 debate is extremely important. We have asked on five occasions for an annual progress report on the third pillar, so we were absolutely delighted to read that the Council had decided on 19 March last year to send Parliament progress reports not just once but twice a year. But nothing has happened - we have not actually seen one of these reports yet. So I hope that the Council intends to keep its promise and that we will receive these reports in future under the new presidency, which I naturally wish every success.
Once again, I hope that we will receive replies to these three questions.
Mr President, I should like first of all to apologise to the President-in-Office of the Council for the fact that so few members of my group are here - an important vote is currently being taken in the group on an issue that is one of the next on the agenda. However, I shall try to make my group's position on the Van Lancker report clear. I should also like to congratulate the rapporteur, Mrs Van Lancker, on the way in which she got us all to work together on this report, which had to be prepared under very difficult circumstances given the extremely short time it was before the committee.
We have been given a very comprehensive picture by the presidency this morning, for which I would thank the ministers concerned. The presidency has clearly described the work which has to be done to integrate the Schengen Agreement into the EU Treaty. There is an important point in the document from the German Presidency to which I would to draw your attention, where it talks about the Schengen system being founded on two pillars: the free movement of persons and security. It says that the abolition of individual controls at the internal borders of the Schengen states is based on the assumption that the planned compensatory measures are genuinely effective. I think that this is an important principle and one which my group wholeheartedly supports, because a number of Member States have attempted to use Schengen to introduce freedom of movement. We must also not forget security considerations. I think that internal security is an extremely important issue for the public, and that people want to have both freedom and security at the same time.
What we need to do now is to ensure that the fairly complicated transition from inter-state cooperation to cross-border policy measures should happen as smoothly and flexibly as possible. With the entry into force of the Amsterdam Treaty, and this was another point made at the European Council in Vienna, Schengen must be incorporated into the European Union as quickly as possible. The minister referred to the problems that are still being encountered, although these have not really been identified - the choice of legal bases for the Schengen acquis , perhaps? I know that this is a fairly complicated subject. Perhaps we could be given more detailed information, maybe in writing, on this and on the operation of the Schengen information system. The PPE Group feels that the system must not become a 'big brother', but on the other hand it must not be a little system either. In other words, data must be recorded accurately and carefully in the system and only the competent authorities must have access to it. We must prevent any infringement of privacy, and we must prevent those responsible for international organised crime from having access to information that encourages the white slave trade or the trade in foreigners. These are two of the biggest phenomena that we are facing and for which the international community, whether under the Treaty or the Schengen Agreement, has really not found an answer. I think, Minister, that we must give our fullest support to further efforts in this direction. I have no more time to deal with any other points.
Mr President, I am sure you are aware that our thoughts are elsewhere at the moment, which is a great shame given the importance that should be attached to this debate.
I will therefore only say a few words in support of the approach proposed by Mrs Van Lancker. The Liberal Group as a whole is in favour of her proposals and, once again, we join her in deploring the difficulties that the Member States are having in coming to an agreement on the definition of the Schengen acquis . It would be unfortunate if these difficulties could not be overcome in such a sensitive field as the movement of persons. It goes without saying that the European Parliament must be informed of the substance of Schengen and consulted on the draft decision that will allow the acquis to be integrated into the Treaty.
I welcome the presence here today of the German ministers who are assuming the Council presidency, and I would like to say to them that they will always be able to count on the Liberal Group whenever the rights of the defendant are at stake. It is a matter that we feel is fundamental, and I welcome the initiatives that you announced in this field.
Although we should be pleased about the extension of the Schengen area, the common European approach means that the United Kingdom and Ireland need to join their partners as soon as possible so that the same rules can be applied to the movement of persons as to the movement of goods. The timid approach that is the root of many obstacles in the field of free movement of persons must give way to a wider vision that focuses on the requirements of the vast area of freedom, security and justice to which a great majority of us aspire.
I will conclude by saying that through her sound proposals, Mrs Van Lancker is making a significant contribution towards achieving this great plan, and we will be sure to demonstrate the support that I have just outlined when it comes to the vote.
Mr President, the dual German Presidency for the next six months of both the European Union and the Schengen area gives weight to the recommendation to the Council from the Committee on Civil Liberties and Internal Affairs, presented by our colleague Mrs Van Lancker.
While the objective of Schengen cooperation is to ensure the free movement of persons and to remove internal border controls, that objective only has meaning if the necessary accompanying measures are put in place at the same time.
In Mrs Van Lancker's report, one senses an element of reproach, considering as it does that the main emphasis has been placed on strengthening external border controls, on admission policy and on police and judicial cooperation. While these measures are not the primary objective of the Schengen agreements, they are an essential consequence of it, in order to guarantee the greatest possible security for the citizens of the Union and to ensure that they support the system.
With regard to the integration of Schengen into the Treaty and the division of the acquis between the first and third pillars, my group cannot share her view on the institutional catastrophe that would result from the application of the safeguard clause, which would mean a complete transfer to the third pillar. This would be even less the case if the Council, as requested by the recommendation, informed Parliament by involving it both in defining the strategies and also in the legislative measures to be taken under the third pillar, and if it respected the transparency rules, certainly with regard to the European Parliament but also with regard to the national parliaments and the citizens.
My group welcomes the proposal to make a start now on converting the Schengen Information System into a European Information System by strengthening links with the Europol data processing systems. This would allow the involvement, at least in this area, of the United Kingdom and Ireland, who are signatories of the Europol convention and, for obvious geographical reasons, are outside the Schengen area.
On behalf of my group, I of course welcome the German Presidency's objective of improving international cooperation in criminal affairs as well as the decision of the Member States to harmonise their visa policies and to introduce without delay a computerised format for residence permits for third-country nationals.
With regard to assessing the operation of Schengen, we also welcome the progress that has been made, in particular in the accession of Italy and Austria, and we agree that it is important to encourage the involvement of the United Kingdom and Ireland in the areas covered by Title IV of the Treaty. I cannot, of course, agree with the regrets expressed concerning France's use of the exemption mechanism provided for in Article 2(2) of the Convention in respect of its land borders with Belgium and Luxembourg. I prefer, and I have tabled an amendment to this effect, to place emphasis on continuing the efforts being made by those countries to combat drug trafficking.
The rapporteur also highlights an incident which occurred at the Belgian Sirene office, where personal data was stolen. She questions the reliability of the database protection system, and I wonder whether the problem lies with Belgium rather than with the Sirene network. Overall, apart from these various points, we will vote for these two reports.
Mr President, in this annual debate on the progress made on cooperation in the areas of justice and home affairs and, more specifically, the Schengen area, I would like to highlight certain aspects that prove that a great deal still remains to be done before we can talk about a true area of democratic justice that is subject to the supervision of Parliament and the jurisdictional bodies.
As the speaker before me, Mrs d'Ancona, pointed out, it is vital for the Council to comply once and for all with the provisions of the Treaty and to inform Parliament regularly of the preparations for and results of its discussions and official meetings. Without such information, it is impossible to have any sort of adequate democratic supervision.
It is significant that at this stage we have not adopted any legislation relating to our policy on asylum, refugees and immigration. This demonstrates the lack of political will among the governments and European institutions to give decisive, serious and, above all, consistent consideration to these matters.
In this Schengen area that is being created, there should be a clause making it possible to implement common policies on the socio-cultural integration of immigrants, avoiding any discrimination against people or groups due to race, colour or religion or due to national, social or ethnic orientation. The Schengen responsibilities must be incorporated into the Union's policies, as provided for in the Treaty of Amsterdam, but they must also be subject to the supervision of its institutions in order to ensure that they do not turn into an instrument for resisting immigration. Integration is essential, yet we must also unequivocally guarantee respect for the fundamental rights of the citizens of the European Union and third country nationals. The same can be said for the transparency and democratic supervision of the decision-making procedure.
Finally, Mr President, I would like to mention a specific problem, but one that is no less important in the creation of this Schengen area of freedom and justice: the protection of personal data, which must be guaranteed without exception in any democratic society. The incident in the Belgian SIRENE office, where personal data were removed, is proof of the lack of sufficient protection for databases and the need to take clear measures to guarantee effective protection in this respect.
Mr President, my group cannot support Mr Nassauer's motion for a resolution. We cannot accept the wording on Europol and on asylum and migration policy. We are not opposed to Europol, quite the contrary, we are in favour of Europol and citizens' rights. What is at stake is the legality of the work done by officials in the EU who are supposed to be dealing with citizens' security. It seems that there is agreement on police cooperation, and on setting up Europol, but they are being denied the legal bases required for their work, in other words democratic legal bases guaranteed in the Member States. We find that unacceptable.
The police need generally applicable laws in order to operate properly. But that was not the subject of the decision - it was about the immunity of Europol officials. Who are we protecting against whom? We are protecting our officials against our own democratic laws and courts, but we are not protecting anyone else.
I am sorry that Mr Nassauer is not with us now. He welcomed the Austrian Presidency's failed initiative against illegal immigration. The fact that he also welcomes the campaign in my home Land of Hessen against dual nationality is his problem. I would like to ask him if we agree on the definition of illegal immigration. What does illegal mean in the EU? Does it include people recognised as refugees in one Member State but rejected in another because it has different asylum laws? There is indeed illegal immigration, from eastern Europe for example. We are not defending the idea of open borders, and we are prepared to accept reasonable regulations and harmonisation. However, this must not mean that human rights suffer as a consequence.
I am grateful for the current Council presidency's suggestion that we need a new summit, as explained by Mr Fischer, the German Minister for Foreign Affairs, and I hope that the German Presidency will succeed in making certain changes in this area.
Mr President, I would first like to thank Mr Schily, Mrs Däubler-Gmelin and the Commissioner for what they have said, as I really think that in them we may have a joining of forces which will enable us to progress more quickly than we have up until now, and this is probably a good sign for the future. The goal of the operation is still to set up this area of freedom, security and justice, and this is worth repeating, insofar as nowadays more importance is attached to increasing the number of bolts, fortifications, barbed wire and protective walls than to explaining to citizens the measures to be taken and the point of a Europe without borders, this Europe that is behaving more like a club for rich people who intend to continue to increase their wealth.
I do not know if you have been curious enough to take the train between Brussels and Strasbourg. Well, between Brussels and Strasbourg, perhaps not exactly at the border crossing but a few kilometres either side, passengers are subjected to controls in which they are asked their nationality, their profession and the reason for their journey, and all with a degree of courtesy that is inversely proportional to the presumed importance of the traveller. We have tabled two amendments in order to condemn and put an end to the French Government's attitude, as it continues to demand the application of exemption clauses. The controls that are currently carried out at European internal borders should be able to end. I would like to draw your attention to this point.
Secondly, with regard to the report presented by Mr Nassauer, this text will of course receive at least our qualified support. We naturally welcome the progress made in 1998, although we know that despite everything this progress was made at a snail's pace rather than the fast pace we would have liked. Commissioner Gradin drew attention to the fact that we were perhaps simply not very fast. Nevertheless, I think that we must radically increase our speed.
In any case, Mr Nassauer must be supported in his demand that Parliament should be listened to and heard, and that its decisions and positions should be taken into account by the Council. There are, of course, initiatives to be taken, but first of all it is enough to apply the clauses of the Treaty and to implement them effectively. That would already be a significant step. There are still two small points on which I would have reservations or disagreements, or which I would at least like to have clarified before the report is adopted, as they concern me slightly: one is the central fingerprints file and the other is the status and the monitoring of Interpol staff.
Mr President, in its day, the Schengen Agreement caused a stir in France because, having been negotiated in the utmost discretion, it was disclosed to our citizens somewhat inadvertently, proving once again that Europe and transparency do not go well together. One of the fundamental elements of the Agreement is of course the gradual removal of border controls among the signatory states, and experience has shown that implementing the Schengen Agreement is a delicate and difficult matter. Indeed, this is why France was obliged to apply exemption mechanisms.
If the implementation of Schengen was difficult, then integrating it into the legal corpus of the European Union appears to be just as difficult. The Member States are unable to agree on the definition of what, in Eurospeak, we call the Schengen acquis , nor can they agree on the division between the first and third pillars. The easy solution would otherwise be to place everything under the third pillar.
In addition, as Mr Nassauer pointed out, in the transitory period, national parliamentary control will disappear, but without our Parliament's control coming into effect, and on that point we join Mr Nassauer in his request for information. However, information does not mean control. In practice, all these problems point to a reality: Schengen disregarded the facts and they are now catching up on Schengen and on the European Union.
Mr President, as this debate on Article K.6 of the Maastricht Treaty is most likely the last one before the entry into force of the Treaty of Amsterdam, it is no longer the time to bemoan, once again, the slow pace, the inefficiency and the lack of transparency and democracy of the operation of the third pillar. We have done plenty of this in previous years and the criticisms that we made then are still valid now.
The President of Parliament made an excellent summary of the situation on 16 October at a conference in Avignon, when he said that an evaluation of the initiatives and proposals of the last few years bears too great a resemblance to Dante's hell, in that it is paved with good intentions. He also said that a huge number of conventions that were signed have not been ratified and it is reasonable to doubt that they will ever come into force. The President was illustrating, in a concise but extremely exact manner, a major concern expressed by our committee in Article 23 of the Nassauer resolution. This article gives a list of the main acts that have not yet been ratified. What will become of these agreements and protocols? How can we escape the legal insecurity that we are currently facing? The members of the Committee on Civil Liberties and Internal Affairs invite the Commission to present, in good time, the proposals that are essential for transforming these acts into Community measures as from the entry into force of the new Treaty.
I also share the concerns expressed by Mr Pradier and by the Green Group. I do not have enough time to dwell on those concerns and I would particularly like to refer back to a point that has already been made by several of my colleagues, notably by Mr Nassauer and Mrs d'Ancona, and which concerns us greatly. It is the issue of democratic control, which for citizens is an essential counterweight to the sharing of sovereignty that they are being asked to accept. I believe, and the opinion polls show, that they are prepared to accept the transfer of sovereignty that results from bringing part of the third pillar within the Community's powers. They understand that together we are more capable of fighting large-scale crime, organised international fraud, and trafficking of every kind. They do not want internal borders to continue to be an obstacle to justice, nor do they want mixed couples who divorce, and the children of these couples, to continue be faced with contradictory rulings. In short, they feel that there is an evident need for the European judicial area that is taking its first steps, and they understand that a shared European sovereignty is better than a declining national sovereignty that no longer has a grip on events. However, this is on condition that effective parliamentary control, which is the only means of democratically operating that shared sovereignty, can be exerted, which is why the Council must take into consideration Parliament's opinions and change its behaviour towards Parliament.
Why is it, Mr President-in-Office, that the demands that we have made one by one over the years, through resolutions like today's, go unheeded? Mr Nassauer's resolution recalls the terms of the resolution of 12 December 1996, for which I was rapporteur, which detailed the demands that we made then to the Council for more genuine and more complete information, for systematic consultation, and for our points of view to actually be taken into account. Today we could repeat these terms word for word, as nothing has changed. It is not acceptable, for example, that we were not consulted on the Austrian Presidency's strategy paper that is going to determine European policy on asylum and immigration for many years.
Nor is it acceptable that the Council, having taken the official decision, on 19 March 1998, and following our repeated demands, to publish an interim report at the end of each presidency, that is every six months, has not done so. You have expressed your agreement, Mr President-in-Office. You see, the problem is that the Council always agrees, in words, but the necessary actions do not follow. If a report was presented beforehand, there could be a real debate in the House.
Thank you, Mrs Lindeperg.
I have received a motion for a resolution tabled pursuant to Rule 40(5).
Mr President, although I cannot be here this afternoon, for which I hope you will forgive me, we will be able to continue this discussion in the relevant committees over the next week.
I would therefore like to pick up just two points which I consider especially important in this context and which need to be followed up. The first is exchanges of information and relations between the Council, the Council presidency and the European Parliament. It is evident from the comments made by honourable Members that there are genuine problems. I would like to assure you that we will endeavour to work with you to solve these problems in a spirit of cooperation and in accordance with the European treaties.
The second point I would like to pick up is the transition from the Maastricht Treaty to the Treaty of Amsterdam. I believe that we can expect an important debate on new ideas here - including the work done by the Commission - so that we can push ahead with our plans in the fields of internal security and the common European legal area, quickly and profitably.
Thank you, Madam President-in-Office.
We shall now adjourn the debate; it will be resumed at 3 p.m.
The sitting was suspended at 10.55 a.m. until voting time at 11 a.m.
VOTES
The Conference of Presidents adopted an agreement yesterday on the order of votes. We will begin with the motions for resolutions, and then request the Commission to give its position. This will be followed by a short suspension to allow the groups time for consultation and we shall then proceed to the vote on the motions of censure.
I have received a request from the Green Group to vote first on the motions of censure and afterwards on the motions for resolutions on the refusal to grant discharge for 1996.
Therefore, we must first decide whether or not to accept the position of the Conference of Presidents or to amend it. Mr Telkämper wishes to speak to move the request by the Green Group.
Mr President, we have made this request under Rule 119 because we assume that the vote on the motion of censure is the more significant one. There is now an institutional conflict between the Parliament and the Commission, and I believe that we will not be able to explain it to our electorate if we start arguing about various individual positions and split Parliament into subtly differentiated factions, instead of adopting an unequivocal position towards the fraud, corruption and nepotism inside the Commission. I think this House agrees that that is what this motion of censure is all about, and in that sense it is the most significant. That is what we have to vote on. We have requested a roll-call vote in this case because if it eventually comes out that Parliament did not act firmly in this institutional conflict, it will have made a poor start, a false start if you like, to the election campaign. That is why I am requesting this vote.
Mr President, I would like to oppose that proposal on two grounds. Firstly, there is a precedent for this way of proceeding. As we discovered, when your services looked at the precedents, this is how we dealt with the BSE motion of censure: the resolutions first and then the motion of censure.
Secondly, this is an eminently political debate. We all know that the way in which the resolutions go may well affect the outcome of the motion of censure. There is no escaping that reality.
I put the request from the Green Group to the vote.
Parliament rejected the request
Joint motion for a resolution on the consequences of the refusal to give discharge
Parliament rejected the joint motion for a resolution
I give the floor to Mr Santer, President of the Commission.
Mr President, ladies and gentlemen, your Parliament has just given its opinion by means of a resolution that sends a clear and firm message to the Commission. It will shortly take a position, in all sovereignty, on the question of confidence. This is an important moment in the life of our institutions.
I would first like to say a few words about the resolution. As I said, the message to the Commission is a clear one, and I understood it fully. I am taking on board the criticisms that have been expressed and I commit myself here and now to completing, according to a strict timetable, the ambitious programme that I have proposed, and to fulfilling the demands made by this Parliament. I see this test as a means of giving a very strong impetus to the necessary reforms. Today the European Parliament has strongly reaffirmed its authority and its monitoring role. As democrats, we should all welcome this.
I would like to say a few words about this idea of a committee of experts. I accept it, as it will enable us to completely review our methods, to improve our management, and to cast a critical eye over the fight against fraud. Obviously, this committee could also examine certain individual cases, and I will state clearly that the recommendations from the committee of experts will be followed up with actions.
Moreover, it goes without saying that the Commission will continue to be accountable to Parliament's monitoring bodies. I said to you on Monday that each case of fraud pains me. Each time it is Europe that loses out. I admit that mistakes have been made. We have been criticised, but our good will has never been questioned.
Ladies and gentlemen, Mr President, I have now been involved in political life for thirty years. I have always thought of that as a privilege, but also as an obligation to absolute integrity. I respect taxpayers' money and, with the help of Parliament, I am more determined than ever to continue the fight against fraud.
Now it is up to you, ladies and gentlemen, to decide, in good faith and in good conscience, whether you are going to grant us your confidence, the political confidence that we need to continue and to complete our political work in the interests of the citizens of Europe and to enable Europe to succeed. That is purely and simply what I ask you to grant us today.
Applause
(The sitting was suspended at 11.25 a.m. and resumed at 11.40 a.m.)
Following our agenda, I shall now give the floor to the first signatories of the two motions of censure - Mrs Green and Mr Fabre-Aubrespy - and then to each of the group chairmen for one minute.
Mr President, I want to express my welcome and thanks to all those who voted with our resolution this morning. In his comments Mr Santer said that this vote and this whole action has reaffirmed the authority of Parliament. It is a major success for this Parliament ...
Protests
It is always a shame to see bad losers. What the resolution has done is to give us the most extensive reforms ever of the internal workings of the European Commission.
Mixed reactions
Had we not tabled the motion of censure that would not have happened.
Mixed reactions
We heard Mr Santer's commitment to carrying through the requests in the motion for a resolution. Mr Santer understands that this group and those who voted for the resolution were voting for a stronger European Commission, a stronger Europe, and we will keep him to those commitments.
Mr President, having achieved what we consider to be a very considerable success in reforming the working practices of the European Commission, I would like to give you notice that I am now withdrawing the motion of censure on behalf of the Socialist Group.
Mixed reactions
The motion of censure of which Mrs Green is the first signatory having been withdrawn, I now give the floor to Mr Fabre-Aubrespy, first signatory of the second motion of censure.
Mr President, ladies and gentlemen, the 70 signatories of the motion of censure who come, I would like to point out, from all the political groups in the House and represent almost all the peoples of the European Union, maintain, with conviction and determination, their motion of censure against the entire Commission.
Applause
They invite you to ask yourselves, in good faith and in good conscience, a very simple question: 'do I have confidence in the Commission or not?' Did it take the necessary measures following the various cases that came to light concerning the management of Community funds? Did it inform the Parliament correctly and adequately? If you answer 'no' to this question, then you must vote for censure.
Ladies and gentlemen, never in the history of our Parliament will your vote be of such importance! Do not take the risk of hearing your electorate ask you in a few days or a few weeks, when a new case is revealed to us, why you placed your confidence in the Commission once again. By voting for censure,
Applause
you will strengthen the credibility of our Parliament, you will give Europeans a renewed confidence in their institutions.
Loud applause
Mr President, ladies and gentlemen, Mr President of the Commission, I do not think I am a bad loser. What we have been calling for since December, thanks to the excellent work of the Committee on Budgetary Control led by Mrs Theato and with Mr Elles as rapporteur, has now been accepted in the Commission's eight-point programme within a very strict deadline. Why should we not be happy with this? On the contrary. We have not been party to any political manoeuvring, and we have every reason to be happy because what was most important to us was the content.
There is a second point I would like to make. It is now undeniably the case, Mr President of the Commission, that the era of bureaucracy and technocracy is over. From now on, you are going to have to work with Parliament.
Applause
This is an undeniable and extremely important result, and I hope that it will be reflected in the forthcoming negotiations on the revision of the Treaty. Mr President of the Commission, we passionately defended you here in the House in July 1994, and I am still happy with my commitment and confidence in you personally. I certainly do not regret it today, far from it. I should therefore like to tell you that even if the members of my group vote with their consciences and even if there is a majority - but of course everybody will be voting with their consciences - I still hold you in the highest esteem as a man of integrity and as the President of the Commission.
Applause
Mr President, this week the Group of the European Liberal, Democrat and Reform Party raised consciousness inside and outside this House of the fact that the rules of engagement for the democratic control of the European Commission by this Parliament are self-evidently inadequate. This must change!
Our instrument of naming names was perforce indelicate since no proper Treaty-based alternative yet exists to hold individual Commissioners publicly accountable before this Parliament for the political management and conduct of European affairs and subject them to sanctions where and when they fall short.
For months in this House the college of Commissioners has suffered from a self-induced collapse in its credibility. In collusion with the Socialist Group, the Commission inexplicably last December drew this week's crisis upon itself.
Applause
Politically we believe that this Commission is dead in the water.
Applause
When we demanded individual accountability, we were rebuffed by the shield of collegiality. We have decided, Mr President of the Commission, to turn your shield of collegiality into our sword of parliamentary accountability. For Europe, in good faith and in good conscience, the ELDR Group believes this Commission should go. My Group will vote for censure.
Applause
Mr President, the Union for Europe Group is unanimous in deploring the serious management errors made by the current Commission and the previous one, as revealed in audits carried out by the Court of Auditors, internal enquiries and enquiries carried out on the ground by the Committee on Budgetary Control. Our group condemns the lack of cooperation and transparency that the Commission has demonstrated for too long towards both Parliament and the Court of Auditors.
The Union for Europe Group has taken note of President Santer's promise to put right the most glaring problems, but it deplores the fact that it took a vote of disapproval, the refusal of discharge, and the threat of an actual motion of censure, on which we are now going to vote, to bring about that result.
As a result, some members of the group, notably the French members, noting that previous commitments that were made at the time of the BSE motion of censure, and also following the decisions of the Committee of Inquiry into Fraud in Community transit, were not entirely fulfilled, have decided to vote for the motion of censure ...
Applause
in order to remind the Commission that the European Parliament's monitoring powers must be respected because they are the only real means of protecting the citizens, the European taxpayers.
However, other members of the group, notably our Irish, Italian and Portuguese colleagues, have decided to grant the Commission mitigating circumstances and not to vote for censure, so as not to give rise to an institutional crisis at a time when Europe is faced with enormous challenges. This leniency cannot, however, be interpreted by the Commission as a blank cheque of confidence.
Applause
Mr President, on behalf of my group, I would like to say that we hope that the only winners in these votes and decisions by the European Parliament will be the citizens of Europe, European democracy and transparency, an element that is absolutely necessary, whether we are in the run-up to or in the wake of elections.
We hope that from now on, these decisions by the European Parliament will increase the credibility of this institution and its links with the real lives of the public. We also hope that they will mean greater political supervision of the Commission and that the Committee on Budgetary Control will be able to work under the necessary conditions. I must add that, as regards this joint statement by my group, there were differences of opinions and conflicting ideas, as has happened in other groups.
The majority of the group believes that the Commission's management deserves to be censured and it is therefore going to vote in favour of the motion of censure. However, certain Members are going to vote against, while others - a substantial number, including myself, although not the majority - believe that our political life and our institution have been constantly exploited by the motions of censure. We are therefore not going to take part in the vote.
We wanted to make this point here so that it can be recorded in the Minutes of the sitting.
Mr President, ladies and gentlemen, if Parliament now puts its trust in the Commission, then it also assumes political responsibility for the Commission's past. The Commission itself has refused to do this, and will only make proposals for the future. I have two comments on the resolution we are adopting. Not only have we thrown away some of the things we achieved in December by voting differently from then, but worst of all we are surrendering our own powers by allowing a committee of wise men to decide what has gone wrong.
Applause
This is an out-and-out scandal and not worthy of any parliament. What we are doing is tantamount to censuring ourselves, and this is supposed to be strengthening Parliament's authority, for goodness' sake! My group has always made it clear that our basic line was that the Commission should resign and that we cannot put our confidence in it, not just because of the financial scandals, but also because of its policies in so many fields: BSE, genetically modified foods on the market, and so on.
So we say that the Commission does not have our confidence and we should vote en bloc for the motion of censure.
Applause
Mr President, the resolution that has just been adopted is a good text. It is firm, even severe, and demanding. It also contains many demands and proposals. We note the comments made by President Santer, who has recognised the errors that have been made and has promised reforms. The political climate is certainly far from being stabilised. Our disappointments and our criticisms remain. It will take time to restore confidence.
Should we vote for censure? Our group has already done so in the past. However, today, voting for censure would be an excessive gesture; it would be inappropriate for the situation and also dangerous for the stability of the institutions. We are also aware of the calendar. We know that the current Commission will in any case reach the end of its mandate at the end of this year.
For all these reasons, the majority of our group - we do not have unanimity - the majority of our group will not vote for the motion of censure.
Applause
Mr President, there is a difference between blame and accountability. You can have accountability without having blame. The Europe of Nations Group does not have an opinion about who is to blame. We leave that to disciplinary proceedings and the Court of Justice. We are voting to censure the college because the whole Commission is accountable and must accept responsibility for the fact that so much has gone wrong and will continue to go wrong. If the political leadership does not accept accountability, then there is no accountability. The budget would then become a matter of helping oneself. The main problem is that Mr Santer and his colleagues are not leading, but are allowing themselves to be led into a muddle of waste, fraud and corruption. Mr Santer is a prisoner in his own fortress. The Personnel Commissioner is a prisoner. The Director of Personnel is a prisoner. Only a motion of censure will release the prisoners and create a new culture of openness, closeness to the people and democracy, instead of secrecy, arrogance and bureaucracy. Mr Santer reacted firmly when he should not have done, but he was not firm when he should have been. He sacked an official for giving a document to an elected representative. Instead, he ought to sack the people who do not give the elected representatives what they ask for. That is why the Europe of Nations Group also wishes to sack Mr Santer's Commission today.
Applause
Mr President, we have taken up a position against granting the discharge and we have raised the issue of the legality of certain operations in various questions. We thus refuse to excuse mistakes in management or errors of omission and we want everyone in power to draw the appropriate conclusions in terms of political responsibility. But the Alleanza Nazionale - which will vote unanimously - will not be joining in the chorus of those who, in the name of cleaning up management, are actually either attacking the institutions themselves or engaging in power struggles to gain control of the particular institution in question.
With the current turbulence on the Brazilian markets a 'no' to the Commission could mean irreversible damage to the credibility of the euro and, consequently, serious damage to the completion of the Union and probable impoverishment of our fellow citizens later on.
As far as we are concerned the Commission and Parliament ought to become increasingly transparent and cooperative with each other in the interests of the people of Europe, because these are the two institutions appointed to establish not only the euro, but also that political union without which there will never be an economic project and the fight against unemployment will remain a dead letter. Now we expect everyone to do their duty as responsible politicians.
We shall now proceed to the vote on the motion of censure on the European Commission (B4-0053/99).
Parliament rejected the motion of censure on the Commission
Mr President, it was unfortunate that during the procedure the President of Parliament did not allow me to speak, although I had requested the floor in plenty of time. I want to state, in accordance with the Rules, that I was present but did not vote. Therefore, I would like it recorded in the Minutes that I was in the House and that I did not vote because I disagree with the whole process that has led us to the motion of censure. I am thus also expressing my rejection of the entire process. Thank you, Mr President, and I would appreciate it if you could inform President Gil-Robles of how displeased I was that he did not allow me to speak at the right time.
Mr President, the theatrical performance that we have seen today may have been a perfectly normal and legitimate procedure in parliamentary terms, but from the point of view of our electors it was highly regrettable, as the Socialist Group has unanimously covered up for its discredited Commissioners, and that is the real scandal that we will have to come to terms with in the next few months. A few votes one way or other on the motion of censure will not change that. We shall continue to work towards transparency, propriety, democracy and stronger rights for Parliament, whether the Socialists like it or not.
Since December when the majority of Members of the European Parliament, including the Group of Independents for a Europe of Nations, refused to grant discharge to the Commission for the implementation of the 1996 budget, due to various management errors, fraud, and a general lack of transparency, we have observed in the House a whole series of diversions and excuses aimed at avoiding the logical consequence of that act: a vote on a motion of censure.
Firstly a resolution was tabled that was aimed specifically at certain Commissioners, with the purpose of defusing the risk of a general vote of no confidence in the Commission. This first manoeuvre was thwarted. At the same time, the Socialist Group tabled a false motion of censure, intended to neutralise its opponents, which it then withdrew at the last moment. However, fortunately, this second manoeuvre was also thwarted, as the Group of Independents for a Europe of Nations in the meantime tabled another motion of censure, this time a genuine one.
Finally, a draft resolution was tabled, aimed at putting an end to the debate by setting up a 'committee of experts'. That third manoeuvre appears to have succeeded, as the resolution has just been passed. However, in reality, it discredits Parliament.
In fact it is not a parliamentary committee of inquiry that has just been adopted, it is simply a committee of experts which, the resolution specifies, will be placed 'under the auspices of the Parliament and the Commission'. In other words, this committee will depend at least partly on the very institution whose management it will be responsible for monitoring. This blatant abandonment of Parliament's powers displays clearly the complicity that has long existed between the European Parliament and the Commission in order to advance the federalist cause at all costs.
The Group of Independents for a Europe of Nations considers that the Commission's errors are sufficiently serious, evident and repeated to warrant a motion of censure. With this approach, we wish to call into question the very system of federalist complicity that has led to all the current problems. We welcome the fact that our motion has received the support of 232 Members of the European Parliament (against 293), which, taking account of the usual discrepancies between public opinion and Parliament, must demonstrate that an overwhelming majority of citizens support us.
Today's votes in this House signal the end of an institutional crisis that was threatening the very existence and effectiveness of the Commission, following the refusal to grant discharge for the 1996 budget.
In adopting the motion for a resolution by the PSE, ARE and GUE/NGL Groups with 319 votes in favour, 157 against and 54 abstentions, Parliament has demonstrated its authority and capacity for control, as noted by the Commission President. However, the Socialist Group's motion for a resolution does not represent a blank cheque for the Commission. On the contrary, it requires ambitious reform of the Commission's administrative and financial practices and a rigorous investigation of all the accusations of irregularities made in the last few weeks in order to find out whether or not there is anything to be censured. The reports containing the results of this investigation will be presented very shortly, by 15 March.
The Socialist Group has therefore wholeheartedly confirmed the strategy it outlined during the last part-session in December, in accordance with its proposed objectives of maintaining institutional stability at a crucial time for the future of Europe and of blocking the partisan manoeuvres of the PPE involving insinuations targeted at individual Commissioners. These actually represent an indirect attack on the socialist governments which are in the majority in the European Union.
The Portuguese socialists are convinced of the need to maintain confidence in this Commission so that the Agenda 2000 reforms could have a more favourable conclusion for the countries of southern Europe than the reforms planned by some of the Member States in northern Europe. We therefore decided to vote in favour of discharge in December's part-session. Similarly, now, having achieved the strategic objectives set out, we have decided to support the withdrawal of the motion of censure tabled by the Socialist Group.
However, the Portuguese socialists are highly critical of all the Members of all nationalities and of all the political groups that have preferred to go down the destructive road of instability, instead of following the constructive road of serious criticism, which could lead to the reforms that are undoubtedly required.
The rejection of the motion of censure tabled by the I-EDN Group, after the Socialist Group had withdrawn its motion, was also an important moment. The results of the vote on this motion of censure - 232 in favour, 293 against and 27 abstentions - show that there are political forces keen to weaken the Commission in this final period of its mandate. Although there were not enough votes to topple the Commission, it must be realised that this vote has serious consequences. During this crisis, the Portuguese socialists have constantly tried to defend the interests of Portugal and the overall interests of Europe, which would certainly not have benefited from the fall of the Commission a few months before the European elections in June.
The Danish Social Democrats are satisfied that the Commission is now committed to a plan which will rapidly change the corporate culture of the Commission and increase morale. We believe that any suspicion of irregularities, waste and fraud should be investigated, either by the new independent office for the combating of internal fraud or by the national police authorities. In such cases, the Council should be called upon to make use of Article 160 of the Treaty, which states that any Member of the Commission can be compulsorily retired by the Court of Justice, on application by the Council or the Commission, if he has been guilty of serious misconduct. It is expressly the Council and the Commission itself which have this option, not Parliament, although we could consider including it in a future Treaty amendment. In this way, we can have cases examined thoroughly, without succumbing to the lynch law of the press. However, if this option is to work, Mr Santer will of course have to recognise his accountability as President of the Commission. We shall follow very closely how the Commission keeps to the action plan we have adopted today. The Commission should also consider a redeployment of all the senior officials in the Commission in order to clear the air. We support Mr Liikanen's work on personnel reform, which is key to the whole clearing-up operation.
I voted for the Socialist, GUE and ARE joint motion and against the PPE, ELDR and Green joint motion.
The naming of two Socialist Commissioners was clearly politically motivated. There are equally grave charges of mismanagement against a number of Commissioners from other political families. All these must be thoroughly and swiftly investigated and, if found guilty of gross mismanagement or sleaze, Commissioners must go.
The Socialist joint resolution calls for Article 160 of the EC Treaty to be used to get rid of duff Commissioners. I welcome this. But the Commission is a political body, the European version of a national government. In any democratic national government, ministers who fail to answer the sort of serious charges that have been levelled at some Commissioners would have to resign or face the sack. I hope that the EU can now start to acquire this culture of democratic accountability.
I welcome the agreement to set up a committee of independent experts to look at how the Commission manages (or mismanages) its finances and personnel. It is extraordinary, however, that Parliament has found it necessary to establish such a wide-ranging inquiry. No political system can operate without a reasonable understanding that its executive is honest and competent. The Commission must now ensure that it introduces proper management practices. Jobs and contracts must be given on the basis of merit, not nationality or personal friendship.
Motion of censure
Mr President, the fact that the Commission - and this proves just how right my group was to vote for the motion of censure - said that it had behaved ineptly or that it had been the victim of its own transparency is neither here nor there. It simply proves, once again, that the Commission is still incapable of grasping the political dimension. The Commission has slipped back into a pre-democratic way of thinking. It has proved incapable of behaving reasonably throughout this disastrous affair.
We were not just worried about nepotism and corruption. We were also concerned that the Commission has recently become incapable of doing justice to the clear political remit entrusted to it. It was obvious to us that this risks playing into the hands of those who want renationalisation. Because we want a strong Europe and need a strong Commission, we had no option but to express our lack of confidence in this Commission. We hope that the Commission has at last learnt the lesson that we are in a democracy and that it is time to end this pre-democratic mindset and behaviour. We also hope the Commission will now at last be able to take responsibility for creating a strong Europe without nepotism, corruption and affairs.
That is the reason why we voted for the censure motion today. How sad that the Socialist Group has been playing political games with this, only to get cold feet at the vital moment. That not only undermines the European ideal, it is also a drain on the energy that we need to implement Agenda 2000. I just hope that in view of this vote the Commission will at least have the decency to accept responsibility for its actions and that the Commissioners who stand accused will resign.
Mr President, the Group of Independents for a Europe of Nations took the initiative, through Hervé Fabre-Aubrespy, of a motion of censure following the malpractice discovered in the functioning of the European Commission because we consider these errors to be neither accidental nor individual. They are in fact a result of the nature of the institutional system itself.
The Commission says in its defence that it was overburdened with tasks which it did not have the resources to take on. We reject this false excuse, because the rush to seize powers from the Member States is part of the system itself, which is always seeking to forestall the legitimate defensive reactions of the nations. Moreover, of all the institutions, the Commission has always shown itself to be the most zealous promoter of this deplorable policy. We do not have to go back very far in order to find the Court of Justice ruling of 12 May 1998, which ousted a whole series of budgetary headings that had been put forward by the Commission without a legal basis. Some of these headings, such as the poverty programmes, had even been undertaken when the Council had formally opposed them. Such behaviour, in contempt of the rule of law, is a direct result of the Commission's sense of superiority towards the nations that make up the Council. The inevitable consequence of this is fraud, and this is the reason for our motion of censure.
The European institutional system has, for a long time, declared the Commission to be the guardian of an interest that is above that of the nations. It has refused to allow the Commission to be monitored, and has used a lack of transparency as a deliberate strategy for achieving integration, and through its central figures has moved around considerable sums of money. A haven for fraud, corruption, waste and nepotism has therefore been created in Brussels, and what was bound to happen has happened. A sordid little world has been built up around the Commission, where influences are traded, far away from the concerns of citizens. We are appalled to see that this little world has been granted considerable powers in initiating legislation and managing Europe. We want to put an end to this system and give the control of the European institutions back to the nations.
Mr President, in legal terms, the censure was not passed, but in political terms the vote of no confidence is evident.
I voted for censure. I had difficulty doing so, and it was done with regret and against my instincts. I did so, not out of a desire to take part in a witch hunt, and in this respect I regret that Mrs Cresson was too quickly assigned the role of scapegoat. I did it for political reasons, because, at a time when enlargement means that the institutions need to be strengthened, the scenario arrived at by Mr Santer and Mrs Green causes us to turn our backs on that reinforcement.
The Commission prefers the tutelage of experts to real parliamentary monitoring and Parliament is surrendering its monitoring powers temporarily, but once again, and it goes on, from one temporary surrender to the next. I regret, Mr President, that the Commission and some groups have taken part in this game.
It is because I want strong European institutions for a strong Europe that I voted for this censure.
D66 is in favour of a strong Commission and a strong Europe. As Mr Nordmann just said, it was difficult for us to vote in favour of the motion of censure. This Commission has relinquished its independence by placing its future in the hands of a committee of experts. We do not wish to be associated with those of our colleagues who are against a strong Europe, which is why it was so hard for us to vote in favour of the motion. Nevertheless, the question now is how Europe can become stronger. With a weakened Commission that will be unable to provide any real impetus over the next few years, or with a new, dynamic Commission? This was why D66 voted in the end in favour of the motion, but let there be no mistake about it, we want to see greater democracy, greater authority and greater power in Europe, and not weaker European institutions.
Mr President, the French Socialists refuse to grant a free rein to Jacques Santer's Commission.
Throughout this crisis of confidence between the European Parliament and the Commission, the French Socialists have firstly tried to secure the collegiality of the Commission and observance of the presumption of innocence. Pigeon shooting is not a method of parliamentary monitoring. They have also tried to show their unity and to find the basis for the widest agreement possible within the Socialist Group.
The French Socialists deplore the fact that the President of the Commission took so long to express the solidarity of the college and to make proposals to Parliament in terms of methods to improve the management of the Commission. They deplore that we had to reach this degree of confusion before the President of that institution finally realised the scale of the malfunctions in the institution for which he was responsible.
What lessons can we draw from this crisis? The fight against fraud, corruption and irregularities must be pursued with determination, and the means of doing this must be strengthened. The collegiality of the Commission must be consolidated. It is the guarantor of Community integration and the foundation of a common administrative culture. Otherwise, whoever had a majority at any given time could choose whichever Commissioner they liked as a whipping boy to fit in with their electoral calendar. The Commission must have at its head a strong political figure. Today political union is paying for the mistake made by the Council, which, under pressure from the British Conservatives, agreed to nominate a weak President.
I will now conclude, Mr President. It would have been absurd for the Socialists to have used the strongest political weapon at their disposal in this vote. We have significantly contributed to limiting the damage. There is still a long way to go. The resolution that we have just passed opens the way for this, but the Socialists would like to merit this crazy escalation of events with having revealed the urgent need for a reform of the institutions of the Union before any enlargement can take place.
Mr President, while I am very critical of the Commission's way of working, I have abstained, along with other colleagues in the Confederal Group of the European United Left - Nordic Green Left, from the vote on the resolution on discharge for the 1996 financial year and on the motion of censure because I do not agree with any of the texts presented.
Mr President, it was my unshakeable European conviction that made me vote for censure of the Commission. Indeed, I feel that the crisis situation brought on by the Commission itself, with the support of the Socialist Group, demands a vote of no confidence in order to safeguard the institution.
This vote is justified especially by the fact that the Commission did not comprehend, or is comprehending too late, the following reality: the Maastricht Treaty and the future provisions of the Treaty of Amsterdam make the European Parliament into a true political institution which has a duty to assume its political responsibilities.
President Santer's proposals aimed at improving the transparency and the running of the Commission come too late and at a time of crisis that does not allow us to evaluate them objectively. The monitoring committee set up by paragraph 1 of the text of the Socialist resolution is placed under the tutelage of the Commission and of Parliament. That is unacceptable.
The ultimate priority today was to re-establish in the institutional balance the authority of an institution that is, when it is in agreement with the European Parliament, the driving force behind progress in the European Union. This Commission has a duty to be strong, united, independent, respected by the Council, by Parliament and by the citizens of Europe.
Each of us should now, at the end of this debate, ask ourselves the following question: have I, through my attitude, really contributed to the progress of the Union? My vote responded clearly to that challenge.
Applause
Mr President, ladies and gentlemen, over the last few days, and again today, there has been an enormous amount of tactical manoeuvring which has dominated the behaviour of the leading political figures in Parliament. This has somewhat obscured the fact that a motion of censure is actually a very simple question. The question is: do the elected representatives of the people still have sufficient confidence in the leadership of the central executive body of the European Union? The answer to this question has to be either yes or no. And in my opinion, anyone who listened to Mr Santer on Monday, anyone who has listened to him in recent weeks and has witnessed his behaviour here today, is bound to conclude that given the important tasks ahead of us we can no longer have faith in the leadership abilities of this Commission and its President.
That was what Parliament needed to make a decision about, not about tactical trickery. This is also the overwhelming view of my social democrat colleagues in the Federal Republic of Germany. That is why we could see no alternative but to fulfil our parliamentary duty and tell the central administrative institution of the European Union that it is not people who express a lack of confidence who cause an institutional crisis, but people who fail to carry out their distinguished and important duties fully and adequately.
The leader of my group has told us that she has withdrawn the motion of censure submitted by the Socialist Group. That is not correct. The motion was submitted by individual members of the Socialist Group. I would like that to be minuted.
Mr President, it was with some regret that I voted for the motion of censure against the Commission. But given the current legal position I had no other choice, as there are people in the Commission, such as Mrs Cresson or Mr Marín, whose behaviour and character indicate that they are not fit for their job. I would like to emphasise that my vote was not directed again President Santer, for whom I have the greatest respect.
Today's events have demonstrated that there is still an unfortunate lack of democracy in Europe's institutions. We need to reform these institutions if Europe is to make real political progress. The Tindemans Plan provided us with a model that is just as relevant to the current situation as it was all those years ago. So we do not need to conduct a great deal of research or set up token committees of wise men in order to achieve a substantial reform in the near future. That is the task facing Parliament in view of today's events. In this way, in the not too distant future it will be possible - God willing - for a united and enlarged Europe satisfactorily to accomplish its task not only on behalf of the people of Europe but also in the interest of world peace.
Mr President, ladies and gentlemen, my group is divided, as all the groups are to a greater or lesser extent. I cannot therefore speak on its behalf. However, I can speak, I believe, on behalf of approximately half of the Members of my group who voted against our own group's resolution, supported the Socialist resolution and voted against the motion of censure.
I must begin by calling on Parliament to have a little modesty. Last night, at 9 p.m., a debate was opened here on an own-initiative report by my friend and fellow countryman, Mr Areitio. Mr Van Miert responded for the Commission.
Ladies and gentlemen, do you know how many Members were here in this Hemicycle with Mr Areitio at 9 p.m. last night? There were none. Can this Parliament therefore cast the first stone?
Moreover, can we cast an individual stone at any of the Commissioners when we know perfectly well that the College of Commissioners is exactly that, a college, a single unit, and that - whether we like it or not - those are the rules and we have to respect them?
There are obviously a lot of things that need to be put right. And I believe that the Commission, presided over by a man of honour, Mr Santer, will keep its promises and make the necessary changes to a system of management that, as we know, is far from perfect.
There was a time when certain Israelites - those in the Bible, not the Israelis - wanted to demolish the temple, and they succeeded in doing so. But the cost of this was that the Philistines and Samson died. As I said to my group, the Philistines are of no importance to me, neither those in my group nor in the others. And Samson is scarcely of any concern to me. However, what does matter to me is the survival of our temple that has cost us so much to build.
Mr President, I voted against the motion of censure, remembering that Talleyrand said that all that is exaggerated is insignificant.
After the vote on the firm resolution on an in-depth reform of the administrative culture - and I hope, not only that of the Commission, but also that of Parliament, for example - after the undertaking, which was just as firm, by President Santer to deal with all the cases of fraud, mismanagement and nepotism so that those responsible can be punished at whatever level, voting for censure would be exaggerated.
I am happy to see that reason and a sense of responsibility have triumphed and that, along with them, Europe has triumphed. The Santer Commission has indeed taken on its political responsibilities. It has indeed completed the introduction of the euro and I hope that after the shocks that the euro has already undergone in the last few days, for which certain sorcerer's apprentices in this Parliament and their political policies are responsible, I hope that after this vote the euro will once again become a strong currency serving the citizens of the Union.
The Santer Commission has submitted Agenda 2000 to us. It is up to this Parliament to deal with these important Agenda 2000 proposals, on which the welfare of hundreds of millions of Europeans depends, and which should concern us a lot more than the nepotism of which Mrs Cresson and others are accused. The Commission is stronger, having come through this test. I congratulate it. I give it my renewed confidence, and I say that, today, it is Europe that has won.
Mr President, ladies and gentlemen, what were we supposed to do? What have we done? We were not supposed to vote for censure, because the motion at the root of this entire turmoil was tabled with an explicit aim: to grant the Commission our confidence. What have we done? We have done three things.
Firstly, we have not voted for censure, but we have not granted our confidence. In this House an absolute majority of Members that had confidence in the Santer Commission could not be found. The Commission engaged in a diabolical process, at the end of which it has not gained our confidence.
Moreover, we have made the cowardly decision to prolong the torture instead of executing the Commission. That is not a brave thing to do. It is not in accordance with the authority of the institutions. Finally, the most cowardly thing of all is that we have decided to leave it to others to administer the torture.
We have therefore both weakened the Commission and refused to exercise our own prerogatives. Today is a day of mourning for the institutions of the European Union.
Mr President, I did not vote in favour of censure, unlike most of the French members of my group. It seems to me that this motion of censure aimed to interrupt the process of refusal of discharge when it was tabled by Mrs Green. She played with fire and the political coup that she had plotted was skilfully stolen away from her by Hervé Fabre-Aubrespy. I am too old for these little games and, what is more, I no longer find them amusing. This is why I did not join in with the 'Villierite' manoeuvre that was guided more by a rejection of Europe than by any other motives.
A fortnight after the launch of the euro, our Parliament and our Europe deserved more. Despite this, the Commission is not being let off without giving us what we are due, and continuing the discharge procedure will now be its priority. This why I am now giving it an appointment with us in March, and I hope that this time it will be able to answer the questions that we have put to it.
Mr President, ladies and gentlemen, I hope I will not seem like a bad loser if I say that this was an own goal. All the complications and mess that came to light over the 1996 discharge were supposed to be swept away by means of a vote of confidence, but there has not been a vote of confidence. I too see a committee of wise men as a poor substitute. We must take this opportunity to make sure that this Commission - which I have already heard described in the corridors as a 'dead man walking' - now at least does whatever is necessary to achieve what Mr Martens rather pompously promised us here: an end to bureaucracy and technocracy.
If Parliament had not voted in such great numbers to express its lack of confidence, the Commission would have sat back and said it was just a storm in a teacup. That is why I am glad - and I thought long and hard about this - to have supported this initiative and that we have effectively had a vote of no-confidence. I would like to stress once again - and Mr Berthu can confirm this - that the aim of this initiative was to ensure a strong Commission and a true parliamentary system for Europe, and to make sure that we stop resorting to technocratic and bureaucratic practices, combined with a lack of transparency, to hush up shortcomings in Europe. Lack of transparency is the real cardinal sin, though this does not mean that we can afford to be complacent about nepotism, mismanagement and fraud.
Mr President, ladies and gentlemen, where do we stand now? 232 Members have voted for the motion of censure, and 27 have abstained. So in principle, 260 Members of this House have refused to express their confidence in the Commission. We should not lose sight of that, that is the real message.
I find it totally unacceptable that Mr Santer steered the debate towards talk of reform of administrative structures, smaller private offices, and organisational change.
What is really at stake here are the personal failings of two Commissioners: Mrs Cresson and Mr Marín. We are talking here about nepotism and about accepting responsibility for one's actions. And that is precisely why I and many others have refused to express our confidence in the Commission.
What will happen next, I wonder? The Commission cannot ignore this vote. Surely we will not carry on as if nothing has happened? I am pleased that the CDU/CSU group in the European Parliament unanimously supported this vote of no confidence. The Socialist Group wants to cover up the Commission's actions. I cannot emphasise that - and criticise it - too strongly.
However, one thing has certainly come out of this vote - the relationship of the institutions towards each other has changed. We should not forget this, despite our disappointment that there was not a majority in favour of the motion of censure. It means that the CDU/CSU Members in this House made the right decision.
Mr President, ladies and gentlemen, as a co-signatory of the motion of censure I of course voted for it and I believe that the large number of Members who supported the motion - about 40 % - makes it clear that the Commission no longer has the support of a broad majority. The Commission has been wounded by this debate, and politically speaking it is dead in the water. The fact that there was in effect a grand coalition between the majority groups makes the large number of Members who supported the motion of censure all the more significant. Considering that in comparison with the BSE motion of censure the number supporting the censure vote has almost doubled, there is every reason to claim that confidence in the European Commission has eroded.
It seems that the European Parliament has taken two steps forward and one step back: having launched itself into the air like a roaring tiger, it has come down to earth again with a sad bump. It is regrettable that the European Parliament has relinquished its right of control to a 'committee of experts', thus depriving itself of its own rights. I hope that will not mean that the European Parliament loses credibility, and I particularly regret the tactical manoeuvring of the majority groups. Although there was wide support for the motion of censure, this is not the place for detailed discussion of the role of the committee of wise men - today should have been a day of political reckoning. So as a co-signatory I am satisfied with the outcome of the motion of censure, which I think has given the Commission a great deal of food for thought.
Firstly, my vote cannot be regarded as a vote of confidence in this Commission because this is not its purpose. The motion on which we are now voting is not a motion of confidence as the Rules do not allow this.
Secondly, this whole process from its beginning in the last part-session up to today has been rather muddled and I regard it as basic justice to now hold the PSE and its chairman responsible for the current situation which is not helping the European Union and its institutions.
Thirdly, the way in which I am voting is plainly based on reasons of state and simple national interest, which can also apply within the European Union. This genuinely Dantesque process consisting of somewhat shadowy intentions is, in my opinion, hiding rather undignified manoeuvres and simply intolerable objectives. We must remember that important negotiations are about to take place, particularly with Agenda 2000 and the Structural and Cohesion Funds, in which the poorest countries, including Portugal, are involved.
However, I consider it my duty to support the view that this Commission has not fulfilled its stipulated role, as I understand it, particularly with regard to the lack of transparency and total disregard for the 'principle of good financial management', not to mention, for example, the recurring suspicions of fraud and the infamous case of BSE.
This is why I am voting against this motion of censure, but I must repeat that this vote must not be taken as a vote of confidence in this Commission.
Mr President, ladies and gentlemen, as the National Front, we are voting for censure of the European Commission, due to the irregularities in management of which it has been accused by Parliament and which it has disregarded. I will nevertheless add that I did in fact sign the motion of censure, along with Mr Mégret and Mr Le Gallou, at the express request of Mr Fabre-Aubrespy, who then decided to withdraw our signatures without consulting us, an action which I publicly deplore.
Moreover, I would like to note that the Christian Democrats of the PPE and their allies, along with the Socialists, make up a real block that supports the Commission in and against everything. We are well aware that this outrageous alliance between those who claim to be right-wing and those who say they are left-wing gives the Commission a theoretical majority. In my opinion, this is a failure for democracy. Europe is revealing itself as what it is: a technocratic and oligarchical organisation.
In such a Europe, the interests of citizens, and thus of taxpayers, are censured to some degree. By not censuring the Commission, I feel that the majority of this Parliament has in fact chosen to censure the interests of the people, and notably those of the French people. Obviously, I deplore this.
The current motion of censure has as its direct cause the refusal by Parliament to grant discharge for 1996. With this House having decided to refer the whole matter back to the committee responsible, I feel that the tabling of this motion of censure is premature.
Furthermore, the Commission has put forward a programme with an appropriate timetable to tackle the problem of fraud in cooperation with our own Parliament. Added to this, as I do not agree with accusing individual Commissioners without an in-depth investigation into their guilt, I could not in all conscience vote for the motions of censure that have this intention.
Finally, Europe is at an extremely important stage. Following the introduction of the euro, we are now facing the challenge of Agenda 2000, the reform of the CAP, enlargement and the Structural Funds, all of which are of enormous importance, particularly for the cohesion countries.
In order to ensure calm and stability and to avoid an institutional crisis, I have voted against the motion of censure.
The Luxembourg Socialist Members of the European Parliament supported the Commission, while expressing their criticisms and their serious concerns regarding the management of certain financial and administrative affairs.
It is for this reason that we welcomed the eight-part plan presented to Parliament by President Santer on Monday. The measures for financial and administrative reorganisation advocated in the Socialist resolution are along the same lines as the plan put forward by the President of the Commission.
This is why we clearly and plainly rejected censure of the Commission in order to affirm its mandate. If we want the Commission to improve its management, we need to give it the time to do so.
Unlike some, who took advantage of the vote on discharge in order to weaken the Commission, the Socialists have always insisted on the need for a Commission that remains strong and operational right to the end of its mandate.
The Socialist motion of censure was a motion of confirmation of the Commission. President Santer had himself requested it, the day before the vote on discharge, in December, in order to clarify relations between Parliament and the Commission. Without this political initiative on the part of the Socialists, the measures announced by Jacques Santer would never have seen the light of day.
Moreover, the debates on this motion have led to the formation of a coalition in the European Parliament that is hostile to the Commission.
This incongruous coalition goes from the CDU and the Bavarian CSU (whose vice-president signed the motion of censure from the anti-Maastricht right), through the Liberals, to the Greens and the extreme right-wing. Six months away from the elections, it wants to benefit at all costs from an unparalleled witch hunt that, through the most absurd rumours, is even affecting President Santer himself.
This irresponsible coalition has damaged not only the prestige of the Commission, but also the European Union itself, as a result of its extraordinarily relentless attack on a Commission whose political record, at the time of the introduction of the euro, is largely positive.
The vote of censure against the Commission is a political vote against lack of transparency, maladministration, bureaucracy, the democratic deficit, arrogance towards the European Union's citizens, and the networks of companies and consultants that feed like parasites on the Community budget which is financed by the European taxpayer. It is a political vote for a strong Parliament in the European Union, which can intervene decisively and boldly in what is going on.
The intention of this vote is not to cast doubt on the trustworthiness of the Commissioners collectively or individually. More particularly, I would like to take this opportunity to confirm our confidence in the Greek Commissioner, Christos Papoutsis, who has taken responsibility for areas in which in the past there have been major problems involving scandals and mismanagement, such as tourism and nuclear energy.
I voted for censure of the European Commission because, firstly, I feel that not doing so would mean granting them our confidence, which would be inconceivable, having seen the overwhelming number of cases of irregularities, fraud and malpractice that have been brought to light in various Community policies managed by the Commission.
I reject the trap of the Socialist text, which aims to do nothing less than exonerate the Commission of its serious errors and ensure that the executive remains in place, and I think that we should not hesitate to make the Commission face up to its political responsibilities, which it has so far cunningly shirked.
To vote for censure is to defend the credibility of the institution of Parliament, which has been treated with contempt by the Commission, the latter being more willing to give information to the press than to the committees of the European Parliament.
To vote for censure is, above all, to defend the interests of the citizens and the electorate of Europe, whose money has been misappropriated and squandered by a silent and secretive technocratic institution that has so far been incapable of doing its duty.
There is a great deal at stake. In my opinion, this is a decisive challenge that clarifies the debate.
We the undersigned voted against the motion of censure against the Commission, as it had not been shown that the Commission was guilty, in the discharge of its official duties, of any one particular action that might result in a call for resignations, although there is cause for comment with regard to its administration.
It is in accordance with Finnish interests that a properly functioning Commission continues to maintain the balance of power between the large Member States and the smaller countries in the final round of the Agenda 2000 talks, in which our country has important national interests to protect.
We nevertheless regard it as vital that the Commission should embark on measures, as requested by Parliament, to improve the administration of its finances and clarify individual responsibilities within the Commission. Details of abuse and improper conduct must be brought to light and the parties concerned must be brought to justice.
The information that has been given to Parliament in the last few weeks, especially that given to the Committee on Budgetary Control, prevents me from maintaining my confidence in the political management of certain Commissioners. Parliament has weakened itself by entrusting its task of monitoring the Commission to a committee of experts.
I abstained from the vote of confidence in the Commission as a whole because I cannot condemn an entire institution for the actions of a few within it. Moreover, I cannot be a party to the political game being played by certain groups, a game which is dictated more by electoral interests in their regions than by an objective assessment of the situation.
If every crisis brings with it a chance of renewal, we can, through our attitude, force the Commission to put an end to malpractice and to excessive bureaucracy.
The June Movement and the People's Movement have only voted to name individual Commissioners because the largest group in the European Parliament said that it would only vote for its own motion of censure if there was a majority in Parliament in favour of criticising a named Commissioner.
There is a difference between blame and accountability. You can have accountability without having blame. The June Movement and the People's Movement do not have an opinion about who is to blame. We leave that to disciplinary proceedings and the Court of Justice. We are voting to censure the Commission as a college because the Commission is accountable and must accept responsibility for the fact that so much has gone wrong and will continue to go wrong. If the political leadership does not accept accountability, then there is no accountability. The EU's budget would then become a matter of helping oneself.
The main problem is that Mr Santer and his colleagues are not leading, but are allowing themselves to be led into a muddle of waste, fraud and corruption. Mr Santer is a prisoner in his own fortress. The Personnel Commissioner is a prisoner. The Director of Personnel is a prisoner. Only a motion of censure will release the prisoners and create a new culture of openness, closeness to the people and democracy, instead of secrecy, arrogance and bureaucracy. Mr Santer reacted firmly when he should not have done, but he was not firm when he should have been. He sacked an official for giving a document to an elected representative. He ought to have sacked the people who prevent elected representatives from obtaining what they ask for. That is why the June Movement and the People's Movement wish to sack Mr Santer's Commission today.
The events of the last few months, which led the European Parliament to refuse discharge for the 1996 financial year, widely demonstrated a general lack of rigour in the management and monitoring of a number of Community initiatives and programmes.
This lack of rigour, which leads to waste and damages the interests and the image of the European Union, is in itself a reason to express our lack of trust in the Commission.
However, to this is added the Commission's politically unacceptable handling of the conflict with Parliament: a refusal to hand over documents, political cant, even arrogance, which reveal a culture of impunity that is present throughout the Commission.
Repetitive speeches from the Commission about transparency and the desire for 'open cooperation' with Parliament disguise an ever present reality. There is often only transparency concerning widely-known issues and those on which Members have had to prise out information. Cooperation is only rhetoric: we have lost count of the number of resolutions from Parliament that have still not yielded results, even when they have been adopted by a large majority, and Parliament is frequently kept at arm's length when it comes to burning issues such as transatlantic relations and trade agreements.
Some people cite the Commission's supposed efficiency in its role as the driving force behind the Union and the guardian of the Treaties. The current Commission demonstrates varying levels of rigour: at the will of Mr Van Miert, it niggles over public aid and suspicions of distortion of competition, but it is more than reserved, if not silent, when it comes to implicating certain Member States. For example, the attitude of the British Government in operation 'Desert Fox' is a violation of Article J of the Treaty, and with regard to the 'Echelon' affair, the Commission quite simply refuses to give an answer.
The current breaches in terms of management, transparency, coherence and political initiative are of a structural nature: it is the Commission as a whole that is in question and not only one or two Commissioners.
Those who talk about a political void in the event of censure are wrong. It is true that it brings on a political crisis, but it is a useful crisis. In fact, it is an illusion to believe that the Commission can still play a significant role in the various challenges with which the Union is faced (reform of the CAP and of the Structural Funds, the funding of the Union, enlargement) with the team of Commissioners currently in place. The Santer Commission, which was already politically weak from the start, has lost its credibility and its authority!
The best thing it can do for the European Union is to go.
The European Parliament has the opportunity to send a strong signal to European public opinion by censuring the Commission: the time has come to admit that the European institutions are operating in an obsolete manner. The time has come to make the European institutions, and particularly the Commission, whose hybrid status must be reviewed, more efficient and above all more democratic.
Censuring the Commission is not a solution in itself, but it is the necessary condition for change.
I voted for the motion of censure, because through his actions President Santer has undermined confidence in the Commission to such an extent that - regardless of the decision by Parliament today - it has made its position politically untenable. It is incapable of acting with the strength required on the important issues currently on the European agenda.
As a Liberal and a devoted friend of Europe, I would like to use my vote to help restore the confidence of Europe's citizens in the EU institutions and the European idea. My position does not mean that I deny that, in many ways, the Commission has done a good job and that the vast majority of the Commissioners are capable people deserving of respect. It is therefore also my hope that the majority of Commissioners should be given the opportunity to fulfil their mandates by being confirmed in their office.
My hope therefore is that the Commission's President, Mr Santer, will soon be replaced by someone who can restore confidence in the Commission, and in the Union and cooperation in Europe as a whole.
Speaking on behalf of the EPLP and Alan Donnelly as its leader, we have absolutely no hesitation today in voting against Mr Fabre-Aubrespy's motion of censure against the European Commission. Mr Santer has belatedly recognised that the Commission's procedures need drastic overhaul if the system that has enabled fraud, nepotism and corruption to have a much regretted place within the institutions of the Community is to be ended.
We also have a commitment from the President of the Commission that the allegations against contractors, officials and Commissioners will be vigorously investigated and prosecuted. Today it would have been totally wrong for the Parliament to act as judge, jury and executioner in advance of such investigations.
Nevertheless, this is the beginning not the end of the process. If the Commission's promised reforms do not turn into reality, and if the report of the Group of Wise Men is not followed to the letter, we give notice that our critical support today cannot be taken for granted in the future. This vote is less a vote of a confidence than a final warning.
I voted against the motion of censure because I believe that my personal goal of efficient European administration and the concomitant economical use of budget resources can only be achieved if all the European institutions work together to create a new European-level administrative structure.
The undersigned members of the European Parliament are of the opinion that a motion of censure by Parliament against the Commission would have made it virtually impossible for the forthcoming Finnish Presidency to operate normally. Censure would have led to the appointment of a temporary Commission for the rest of its term, that is, until the end of this year, and this would have had an immediate negative impact on the Finnish Presidency due to start this summer.
However, it should be emphasised that the suspicions of fraud, mismanagement and maladministration that surround the Commission provide grounds for justified and heavy criticism. The Commission has dealt with the many incidences of neglect in a cumbersome way, while at the same time trying to cover up mistakes. With the facts that have come to light we have not been able to declare our total confidence in the way the Commission goes about its important work and sees to its enormous responsibilities.
In view of the above we considered that it would be best for us to abstain in the vote on the censure motion. At the same time we hope that Commission Members Mrs Cresson and Mr Marín will draw their own conclusions from the situation that has arisen and resign of their own accord. We would further like to emphasise that the Treaty of Rome does not permit Parliament to vote on the issue of confidence in individual Members of the Commission.
The members of the Greek delegation in the Group of the European People's Party felt a sense of great responsibility in voting against the motion of censure that remained after the withdrawal of the previous motion by the European Socialist Party, which was a stillborn attempt to impress public opinion.
Under no circumstances, especially just as the euro has made its appearance amid high hopes, just as procedures connected with the historic necessity of enlargement are gathering momentum, just when there is a need to promote the CFSP, is it acceptable to generate an artificial institutional crisis and to weaken the Commission.
Only those who refuse to recognise that among the peoples we represent no distinctions are made between the institutional bodies, could rejoice at the authority of any one of the three being undermined. It is the overall image of Europe that suffers if, without scrutiny of the facts, the reputations of prominent members are sullied and critical functions become tarnished by the breath of scandal.
In the confidence that this heavy cloud will soon disappear, as the President of the Commission has promised, the rejection of the motion of censure is a constructive vote which safeguards the control that the European Parliament has to exercise.
We supported the Liberal Group's proposal for Commissioners to be individually accountable, with the call for the departure of Commissioners Marín and Cresson. However, the individual Commissioners have taken shelter behind the Commission as a whole, so it has not been possible to impose accountability on them.
The President of the Commission, Mr Santer, has not shown understanding of the criticism which has been made. Thus the Commission as a whole has assumed responsibility for all the criticism which has been directed at the Commission by the Court of Auditors, Parliament's Committee on Budgetary Control and a large number of Members of Parliament.
We therefore voted in favour of the motion of censure against the Commission. The failings and irregularities which have been discovered are now being put right, in the interest of everyone.
I have just voted for the motion of censure against the European Commission because of the incorrect, incompetent and scandalous manner in which two Commissioners have performed their duties.
In December, the Commission itself, in a flight of rhetoric, inappropriately dubbed the refusal of a majority in the Parliament to give it a discharge in respect of the 1996 budget as a 'crisis of faith'. At the time of that vote, the leader of the Socialist Group, Mrs Green, gave notice of a motion of censure in the hope of effectively achieving a vote of confidence for lack of sufficient votes. Her feeble tactics, including her theatrical withdrawal of the motion of censure today, will not be forgotten in the forthcoming European elections.
The two Socialist Commissioners who stand accused, Mrs Cresson and Mr Marín, have not acceded to the request that they should resign, which was supported by a large majority of the PPE Group and unanimously by the German group of Christian Democrats. Confidence in the present Commission has therefore been permanently damaged, as demonstrated by the result of the vote, 232 to 293.
Mrs Cresson is responsible for the lamentable management of Leonardo, and for mismanagement of funds, nepotism and considerable irregularities in the commissioning of external consultants. Similarly, Mr Marín has failed to demonstrate economical management and effective implementation of funds and financial control in accordance with regulations. Neither has so far been prepared to accept full responsibility for their actions. Furthermore, last week Mrs Cresson again repeatedly demonstrated her contempt for the European Parliament. Her attempt to trivialise accusations of fraud and to portray herself as the 'victim' of 'conspiracies' originating in Germany is laughable.
The Commission has had time enough to root out these problems, as the European Parliament decided to defer the discharge back in March 1998. So far, there has been no sign of any follow-up regarding the serious errors made in managing external policies such as ECHO, MED, PHARE and TACIS or the suspicions of corruption on the part of officials. We have not been given a relevant list of all internal investigations on fraud prevention, and the European Parliament's democratic control has been hindered by documents being withheld, censored or forged.
During today's voting I also voted again the committee of wise men suggested by the Commission President in his eight-point plan. We do not need an additional outside committee of inquiry that will not be able to complete its work in just a few weeks anyway. I regret this majority decision, which is tantamount to the European Parliament depriving itself of its own rights. In addition to the European Court of Auditors there is another powerful monitoring body, the European Parliament's own Committee on Budgetary Control. That committee is the place for financial investigations.
I am in favour of a strong European Commission, but it will only remain efficient and effective if it is cleaned up. It would have been in the Commission's own interest to clear up irregularities, sack corrupt officials and protect those officials who are competent, conscientious and reliable. It needs to reform itself from within by means of a code of conduct on the appointment of senior officials and appropriate staff regulations. The culture of cronyism and hiding behind collective decision-making has to come to an end. Every member of the Commission must be prepared willing to answer for his area of responsibility. Our citizens have a right to expect a transparent, fair and hard-working Europe which manages the funds entrusted to it with due care. They also have a right to expect Members of Parliament to exercise their control functions without resorting to party-political tactics.
I believe that the best interests of the European taxpayer are served not by sacking the Commission but by achieving serious and meaningful reform of the Commission's financial and personnel management.
The allegations are serious: financial irregularities, nepotism, cronyism and even fraud at the heart of the Commission.
In these circumstances Parliament must get at the truth, ensure mechanisms are put in place to rectify the situation and insist that any individual shown to be guilty of criminal activities is prosecuted.
The grand gesture of sacking the entire Commission will not achieve these objectives.
The Socialist proposal to appoint a committee of independent experts to examine how the Commission detects and deals with fraud, mismanagement and nepotism provides a basis for rooting out these unacceptable practices.
The President of the Commission's belated acceptance of the serious nature and extent of financial mismanagement in his services is welcome.
If Parliament and the Commission work together real progress can be made in 'cleaning up' the Commission. If this does not happen the college of Commissioners will cease to have my support.
He who is not punished for a greater crime will be punished for a lesser crime.
Between 1989 and 1992, the European Commission blithely allowed Great Britain to poison millions of cows. 146 000 British cows were destroyed without Brussels batting an eyelid. Contaminated feed continued to be in circulation, and the European Commission still said nothing. Several tens of cases of Creutzfeldt-Jacob's disease were declared, condemning young Europeans because the cattle disease had perhaps been transmitted to humans. In any case, the risk was knowingly taken to contaminate millions of human beings. This was done by the European Commission. This health risk was taken by the Commission. Let us not mince our words: in this affair the Commission's attitude was more than negligent, it was an irresponsible and criminal attitude.
Yet the European Parliament did not punish the Commission. The motion of censure of 20 February 1997 concerning mad cow disease was not passed.
Also, in 1992 the European Commission, going beyond its powers, did not hesitate to secretly sign the Blair House agreement with the United States, an agreement that sacrificed the agricultural interests of Europe and of our farmers. There was no punishment in this case either.
On top of that, in the Central American bananas affair, the Commission in Brussels, on its own initiative, made a gift of 12 billion francs' worth of annual customs duties, to the sole benefit of three American multinationals: Chiquita, Dole and Del Monte.
No motion of censure was tabled, and there was not even a single sign of indignation. However, for the 3.9 million francs of humanitarian funds for the Balkans and for two of Edith Cresson's friends, hidden away in her office, the European Commission is finally inciting disapproval.
Europe is a system in which the poisoning of cows leaves us cold, where we are indifferent to a gift of 12 billion francs, but where the quiet fraud of a good traditional Socialist and the good kleptomaniac habits of 1980s socialism provoke reactions, which this time are heated reactions.
This is confirmation of the principal that he who is not punished for a greater crime will be punished for a lesser crime. But better late than never.
After all, Al Capone was only convicted of tax fraud, after having escaped any punishment for murder, violence, robbery and organised crime.
Today is a watershed in the reform of the European Commission.
It was necessary to threaten the Commission with the sack in order to ensure that Parliament's demands for more scrutiny of budgetary procedures and financial management were met, and to force the Commission to undertake a root-and-branch review of the Commission's management of taxpayers' money. There can be no tolerance in the Commission of fraud, corruption or financial irregularities.
President Santer has accepted reforms proposed by the leader of the EPLP, Alan Donnelly. In particular, a panel of experts to scrutinise finances will provide for ongoing rather than retrospective scrutiny allowing a rapid response to any irregularities.
This will begin the process of restoring public confidence, but we have to acknowledge as must the Commission that this has been a real crisis of confidence and that strenuous efforts must be made to overcome the credibility gap.
As Labour's regional spokesperson, I will be calling for a standing item on the Committee on Regional Policy's agenda on budgetary implementation and scrutiny, and look forward to working closely with the Commission on monitoring funding under European regional grants so as to ensure transparency and accountability.
To have voted for Mr Fabre-Aubrespy's motion of censure to sack the Commission today, at the critical juncture when the Commission needs to be capable of taking major decisions on Agenda 2000 and reform of regional grants, could have thrown this decision-making process into paralysis. This would have jeopardised timetables and led to potential delays for future European programmes. It would be irresponsible to leave our needy regions in Britain with uncertainty and insecurity over future grants. Our demands have been met and now it is our duty to see the Commission pledges and rhetoric translated into action. I stress this is only the beginning of a process of stricter and more rigorous financial control and accountability.
Today's vote constitutes an unprecedented political rejection of the Commission, even though the majority for censure could not be achieved, although only by a few tens of votes. This is the first time that a motion of censure has obtained such a high score.
Despite the manoeuvres of the two main groups in the European Parliament that were completely opposed to censure, 232 Members (out of the 552 who are present), including all the French Communist and allied Members, and the great majority of the GUE/NGL Group, voted for censure.
This demonstrates the strong discontent that is developing in the Union with regard to the ultra-liberal choices, the excessive role and the arrogant practices of the Commission.
The GUE/NGL Group also wanted to outplay the manoeuvres from the right-wing, attempting to release the Commission from its responsibilities by solely accusing two Socialist Commissioners. In support of the new situation, we will continue to work towards a progressive reorientation of European construction and for transparency and democracy within the institutions.
I voted in favour of the Commission in today's vote on the motion of censure.
I would justify my decision by referring to the interests of the European Union as a whole. The lack of confidence will not improve if the Commission resigns. The Commission's resignation might lead to a situation where the EU cannot function properly, which we simply could not afford in view of the decisions that have to be taken on important political matters in the near future.
The European Parliament's Committee on Budgetary Control must be able to complete its investigation into the suspicions of malpractice by the Commission relating to the 1996 discharge. It is important that it should do so by mid-March of this year while the present Commission's term and this Parliament's term are still running.
In addition, we must make an agreement of trust among the EU's institutions - the Council of Ministers, the Commission, and Parliament - as Chancellor Gerhard Schröder of the Federal Republic of Germany, the country currently holding the EU presidency, has proposed. An agreement of trust must be brought into place as swiftly as possible, so that the errors that have arisen during this process, that was so carelessly handled, can be corrected.
As there is clear evidence in this case and grounds for suspecting the Commission of maladministration, an independent body should be set up to look into and report on everything the Commission is suspected of. If the investigation uncovers serious malpractice or crime, the guilty should be duly punished.
The reason that I am voting today for censure of the Commission, as I also did at the time of the BSE crisis, is to express a precise political position without discrediting any one Member of the Commission, which is not our responsibility.
The relentless manner in which accusations have been made against individuals could almost lead me to withdraw from this debate, but my political responsibility demands that I take a clear position.
The Commission has on three occasions demonstrated its inability to deal, transparently and in the interests of European citizens, with such fundamental and varied issues as BSE (public health), international relations (the GATT, NTM, MAI and P&T agreements) and the budget (on several occasions).
It seems to me to be incoherent and dangerous for the future of European construction to continue to give our confidence to a Commission that is unceasingly arrogant on a day to day basis, but which says it is sorry and promises to change when sparks fly, without ever fulfilling its promises.
I do not want to grant political confidence to an institution that is too often only concerned with ultra-liberal aims, in contempt of the aspirations and needs of the citizens of Europe.
Parliament has an important investigative role with regard to the work of the Commission. If Parliament is unwilling to grant a discharge for 1996, it is logical that the question of censuring the Commission should be raised. And that is what has happened.
The arrogance with which the President of the Commission has received Parliament's criticism is incredible and unacceptable. Using suspension to punish an official who has provided Parliament with information about the Commission's unwillingness to get to grips with fraud and corruption does not demonstrate the openness which is needed to gain the confidence of the citizens of Europe. The reports of nepotism do not strengthen confidence in the Commission in any way. An independent investigation of the reports of corruption, fraud and nepotism is essential, and the Commission's work needs to be substantially improved. In fact, we have no confidence in the President of the Commission.
Regardless of the outcome of the vote on the motion of censure, the Commission has been seriously weakened in political terms through its own actions.
By rejecting the motion of censure tabled by 70 Members from all political standpoints, the European Parliament has covered up the fraud and serious irregularities in the European Commission, and has therefore lost all credibility in the eyes of its citizens.
In an attempt to protect two Socialist Members of the European Commission, the Frenchwoman Edith Cresson and the Spaniard Manuel Marín, the Socialist party, as usual, has made itself an accomplice to the dishonest - or even the mafiosos - and has taken the actions of the Brussels bureaucrats a little further away from the interests of the nations and of the people.
On this occasion, the National Front has unanimously reaffirmed its vocation: to defend the interests of our native countries and the freedom of the peoples of Europe and in particular of the French.
I voted against the PPE Group's resolution and for the PSE Group's resolution for the simple reason that my group's resolution would have destabilised the Commission at a time when Europe is in need, not of additional problems, but of strength and courage to overcome problems.
I voted for the Socialist resolution because it asks for a committee of inquiry to shed light - as quickly as possible - on the fraud and unscrupulous actions committed in the Commission. This resolution also takes up the arguments that led Parliament to refuse discharge on the budget in December.
President Santer and the large majority of his Commission have my complete confidence. I have no doubt that the warning has been heard and that the admonishments from Parliament and the Court of Auditors will be followed up with actions. Jacques Santer has promised to clean up his Commission, and that is why I rejected the motion of censure. I want to give the Commission the opportunity to correct its mistakes, to make those at fault face up to their responsibilities and to emerge stronger from this crisis.
With this vote, I am expressing to President Jacques Santer the confidence I have in him and my confidence in the building of a strong, transparent and democratic Europe, a Europe that will know how to avoid fraud and malpractice in the future.
What we are voting on indirectly is to grant the Santer Commission discharge for 1996, so I shall be voting for the discharge and thus expressing confidence in the Commission presided over by Jacques Santer.
This has been a difficult decision for me too, as the European Court of Auditors' report quite rightly drew attention to the sloppy way certain Commissioners and some of their officials carried out their work.
However, Jacques Santer is not to blame for that, as with the best will in the world he cannot intervene in his Commissioners' individual departments.
However, it has to be said that the European Parliament has repeatedly called on both the European institutions and the national authorities to manage the money entrusted to them more carefully.
Unfortunately, the President of the Court of Auditors has once again reported that the Community lost billions last year because individual administrative units failed to cooperate satisfactorily.
But in this case it is not the Commission we are calling upon to discharge its duties properly, but rather the individual Member States, who have failed to equip their administrations so as to enhance European cooperation.
Although the European Court of Auditors and the European Parliament have repeatedly called for improved and more rapid checks, it is obvious that the Member States do not have the will to act here.
Remedial action is called for. This cannot be achieved by sacking the Santer Commission. Of course, it would have been in the interest of the Commission as a whole if a couple of Commissioners had accepted political responsibility for their actions, but as they have not done so, we shall in future have to find a way of avoiding a cliff-hanging censure vote potentially leading to the removal of the entire Commission.
As the supreme monitoring body, Parliament should be given the right to fire individual Commissioners and officials who do not carry out their duties in the general interest, even if this does not suit certain governments.
If we cannot achieve this, then I feel sorry for any future Commission President, as the present system, with all its faults, will go unchanged. All the more so in view of the enlargement of the European Union, which will certainly not make matters any easier.
Furthermore, the European Parliament will not in future be able to opt out of exercising its absolute control function.
In the hope that this will never be necessary again, I shall, as I have already said, vote to grant discharge to the Commission under Jacques Santer.
We voted in favour of the motion of censure against the Commission. We did so on the basis of the responsibility we have assumed as representatives of the citizens of Sweden and of the rest of the Union. We tried to disregard irrelevant, party-political considerations. We cast our votes in order to facilitate the fundamental reforms which could create a credible and honest administration in the Union.
The credibility of the current Commission has been seriously damaged. The financial mismanagement has been allowed to prevail for far too long. The Commission President's promises of improvements, which were given under strong political pressure, cannot revive our confidence. The inability - and to a large extent unwillingness - to get to grips with the mismanagement has persisted for much too long. The scale of the mismanagement has been extensively documented, first and foremost through the Court of Auditors' investigations, and most recently in the report from our Committee on Budgetary Control (the Bösch report). A complete change in the patterns of behaviour is therefore required. Our position is based on the fact that the Commission has collective accountability.
Our vote does not cast a shadow over the many conscientious and honest officials to be found in the Commission's services. We express our solidarity with Paul van Buitenen, whose actions are evidence of this.
However, we are convinced that only a new Commission can restore confidence in the institution and implement the structural reforms, the new set of rules and the openness which the situation demands.
For the first time in the history of our Parliament, a motion of censure against the European Commission has obtained a number of votes which is close to a simple majority, and these votes come from all the political groups and all the Member States represented in the House. The extent of this vote of no confidence, which gained 232 votes in the only real motion of censure, which was tabled on the initiative of the Group of Independents for a Europe of Nations, powerfully demonstrates our people's rejection of the way in which Europe is currently being run.
The repeated scandals that tarnish the Commission in all its fields of intervention are not a matter of chance: they are the result of a system that the Member States have allowed to develop, the structure of which breeds corruption. This system could be considered to be an actual distortion of democracy, because the result of it is that the responsibilities entrusted by the people to the governments that they elect are in fact carried out, through the Commission, by subcontractors that are not monitored by anyone: consultancy firms, ad hoc service companies, and so on.
Yes, we do need to review the European institutions, but this review needs to be in-depth: that is what we mean when we talk about the need to build 'another Europe'. We mean that we must put an end to this absurd process that involves the Member States relinquishing powers to a Commission that is so greedy for powers that it is incapable of exercising them. The solution does not lie in unmonitored sub-contracting, which leads to wastage and fraud at the expense of the taxpayers in our Member States, nor does it lie in constructing a federal super-bureaucracy.
The fraud that we are discovering and condemning today is nothing more than the result of applying the federalist dogma of the Commission's sacrosanct independence from the Member States. Under the cover of this 'independence', there has been a quite natural development of the habit of exercising uncontrolled power, a culture of non-transparency, nepotism and arrogance, a society in which there is connivance and complacency, and a contempt for the rule of law. It is a closed world, cut off from the people and from their representatives, and it thinks that it is allowed to do anything: in short, it is the opposite of democracy.
We therefore need to move towards a complete reorientation of European construction if we really want to put an end to this drifting off course of the institutions of the Union that is discrediting the very idea of Europe. The Member States in the Council must forcibly regain control of the Commission. Their past laxity, in thoughtlessly allowing a body to develop outside any control, by shirking their responsibilities and giving in to the Commission's bulimic appetite for power, has endangered the future construction of Europe. In order to clean the Augean stables, there is today no path to take other than that of setting to work on a Europe that is truly democratic and transparent. The current system has shown itself to be incapable of reforming itself and incapable of taking account of the desire for reform expressed by the European Parliament: we only have to look at what became of the conclusions of our first two committees of inquiry.
The Commission only finds the energy to condemn those within it that advocate transparency, from Bernard Connolly to Paul van Buitenen. Obviously, the little plans concocted between the President of the Commission and the Socialist Group to set up not a parliamentary committee of inquiry, but a committee of experts, on the appointment of which the Commission will have a right of veto, are not the worst of the problems to be solved in order to enable us to break the deadlock that is currently blocking the construction of Europe.
I did not vote for the motion of censure but will be prepared to vote for a similar motion in future if the committee of independent experts reveals serious wrongdoing or mismanagement and if culpable Commissioners do not then accept their responsibilities. To use one of the few political clichés that has not been used this week, the current Commission is drinking in the last chance saloon.
Today I voted to express confidence in the Commission, because my judgement was that the Commission's departure now would do more harm than good to the Union. My decision was guided by the fact that the final negotiations on the budget, structural policy and agricultural policy should be able to be completed as soon as possible. This is in Finland's interests, especially as far as agricultural policy is concerned. The issue now is one of recognising responsibility and not of demonstrating power, which has wrongly become an issue for many Members of the European Parliament.
In order to continue the battle against abuses in the EU, to achieve a sound administrative structure and to move away from blaming others, the Commissioners should be personally accountable. The struggle for a better and more open administration is the key. That is another reason why I have given my support to the ideas in the resolution from the Liberal Group. It is also in line with the administrative reforms which have already started.
I also believe that the Commission has made substantial progress in cleaning up its administration. The fact that mistakes have been uncovered is largely due to increased efforts to bring about a sound and healthy administration. What has been uncovered is mainly mismanagement, and fortunately not many cases of fraud.
I abstained in the vote on the motion of censure in order to register my protest at the way the Socialist Group has handled the discharge for the 1996 budget.
The author of the report put forward an excellent proposal, now referred to as paragraphs 26 and 27 of the Elles report. He suggested a work programme that the Commission would have to fulfil by certain predetermined dates, thus allowing Parliament both to keep the debate open and to demand that the Commission put its house in order.
The Socialist Group wanted to close the debate and tabled a motion of censure which it itself was not prepared to vote for. The motion resulted in the over-politicisation of the entire issue and, even worse, produced a result that was weaker than the proposals in the Elles report. The committee of experts is a capitulation by the European Parliament. Things should not have been allowed to get this far.
The motion of censure tabled against the European Commission did not have adequate grounds. The debates did not provide any new proof, any evidence, or any sound arguments. I was therefore unable to vote in favour of the motion of censure.
Great political and institutional confusion has arisen. Public opinion has received a very negative impression of the European institutions. The same old anti-Europeans have made use of the occasion to damage the stability of the European integration project.
Consideration has not been given to an essential reality of the constitutional and administrative doctrine: that we must differentiate between the responsibilities of government and the responsibilities of administration.
We have also forgotten about the spirit and letter of the Treaty on European Union. The European Parliament has the ability to monitor all the European Commission's activities on a daily basis. This is one of Parliament's roles, which we carry out through oral and written questions and the periodic reports on the management of the European Union's activities.
Equally, the European Parliament has power to vote for a motion of censure to prevent the European Commission from continuing in office. However, this crucial power must be used to assess serious incidences of negligence in the Commission's essential institutional responsibilities, which, basically, are its ability to initiate legislation and its responsibility as guardian of the Treaties.
Throughout the world, public opinion is aware that in recent years, the European Union has reached a high level of development and achieved some revolutionary goals. The launch of the single currency has been a vital success. The launch of negotiations to enlarge the European Union to include the countries of Central and Eastern Europe will lead us to a united Europe, a revolutionary institutional model and a factor for global peace and prosperity. The debate on Agenda 2000 is also underway and will put Europe in a position to face the challenges of the next seven years successfully.
Give all these successes, it would be irresponsible to censure the European Commission, which is undeniably the driving force behind the Community institutions.
This does not prevent us in the European Parliament from continuing with our task of strictly monitoring all the Commission's activities, and this includes the demand to improve its management structures. I personally have been calling for changes in the Commission's procedures for the last 12 years. Among other proposals, we have been asked to approve rules on administrative procedure and administrative justice, an area where there is a great vacuum in Community legislation. These rules will provide legal certainty for citizens, as well as increasing efficiency and transparency. At the same time, they will be an essential instrument in tackling the problems in the economic and administrative management of the European Commission. They will also allow us to distinguish, with legal certainty, between the economic and administrative responsibilities and the major political and institutional responsibilities, to which the final and most serious response is the motion of censure.
The sitting was suspended at 12.40 p.m. and resumed at 3 p.m.
Mr President, in order to clarify procedure for the future, I would like to request that you ask the Committee on the Rules of Procedure on the basis of which Rule the sitting was based just now in agreeing that the motion of censure tabled by the Socialist Group, and therefore signed by at least 63 Members, be withdrawn from the vote.
In my opinion, if this motion of censure had been retained, it would have gained more votes than the one on which we voted. I would therefore like to know on which of our Rules of Procedure the withdrawal of this motion of censure, with more than 63 signatories from the Socialist Group, was based.
Thank you, Mr Happart. I have noted your statement, which will be forwarded as you request.
Mr President, just to clarify the Agenda, I understand that we are now going to continue with the debate on the Van Lancker proposal, then move to the urgencies. As someone who is a signatory to the urgency at point 5 on the Agenda, I should be glad if you would confirm that we are going to finish the Agenda, which simply means the vote is likely to be delayed by a few minutes rather than, as it were, losing an item of urgency which was, as you are well aware, lost from the Agenda last month for a similar reason.
There are people in the gallery who have come from the United Kingdom to hear this debate. It would be rather absurd if they had to be told for the second month running: 'come back again next month'.
I realise the importance of the urgent item to which you are referring, Mr Ford, and I can confirm that our intention is to deal with all the topical and urgent subjects and then proceed to the vote, in other words to delay the vote on the urgencies so that all the items can be dealt with.
Article K.6 EU; Schengen cooperation (continuation)
The next item is the continuation of the joint debate on the two oral questions to the Council and the Commission and the proposal for a recommendation by Mrs Van Lancker on the annual debate on Article K.6 of the Treaty.
Both the Commission and the Council are represented. I should like to thank you for coming back this afternoon to fulfil your duty to the House.
Mr President, Mr President-in-Office, I regret that this interesting debate and your equally interesting statement have been overshadowed by today's other events. But I am grateful to you for staying on. It is a very encouraging sign of the positive attitude of the Council presidency and the Council towards Parliament.
I have three points to make. First, I am very grateful that you went into considerable detail on the subject of eastward enlargement. As Parliament's rapporteur on eastward enlargement and internal security, I of course think that these are pivotal subjects. I have in mind not only the pre-accession strategy and the acquis communautaire , but also a series of measures ranging from jointly combating crime to Europol's eastward extension, which can be anticipated by means of agreements with the police in the applicant countries. I also have in mind the vital area of education and training, which requires some restructuring of the PHARE programme, but it has been possible to achieve a great deal already.
There are also two long-term objectives which I have mentioned in my report, and which I want to drawn your attention to. One is the protection of Europe's future external borders. I believe that we need to provide support measures to prepare for a common European border protection system, because I feel that we will need such a system in the long term. I would also point out that we have proposed a European academy for internal security. The Austrian Presidency was fairly receptive to this idea and I hope that you will seriously consider this project, which would be situated in the border area between the EU and the applicant countries.
Second, I would like to mention the topic of burden sharing. We need an EU burden-sharing system with quotas for civil war refugees and asylum seekers. The Austrian Presidency and the European Parliament have carried out some important preparatory work in this area too. We will judge this presidency by the progress it makes in this field.
Thirdly, without wishing to spark off any internal policy debate, I would ask you to defer the sensitive subjects of citizenship law and thus of EU citizenship law in the individual Member States ...
The President cut the speaker off
Mr President, for me the motion for a resolution and the report we are discussing lack a clear refugee perspective - and by that I mean the perspective of the refugees. It is increasingly clear that the Dublin Convention and the Schengen Agreement are contributing to the creation of a brutal and restrictive refugee policy in western Europe. We can already see the unreasonable effects of the Dublin Convention when the principle of the first asylum country is applied to countries which have different criteria for granting asylum. People are passed around between countries and their applications are not dealt with properly. We can see that one of the main real motives of the Schengen Agreement appears to be to use methods such as carrier liability, tough visa policies and excessive border controls to prevent asylum seekers from coming to the EU at all in order to be able to seek asylum.
Unfortunately, we can also see how this motion for a resolution defends the totally unreasonable document produced by the Austrian Presidency, which is one long attack on anything that represents a humane and responsible refugee policy. It is about 'Fortress Europe'; it is no longer about taking responsibility for the asylum seekers.
Mr President, I would just like to highlight some of the many points which ought to be discussed. The aim of Schengen is to bring about the freedom of movement of persons in the EU. However, Schengen's rules are centred entirely on border controls, security controls and compensatory measures. What message does this send to our citizens? Only a few articles are concerned with the positive aspect of freedom of movement. This is not acceptable.
We also fear and are very concerned that Schengen could lead to a less generous and humane policy on refugees and asylum. There are many things which point towards that. That is why we are insisting that the UN's conventions on refugees should apply in all situations, even in the EU.
Schengen also has to be compatible with the intergovernmental Nordic Passport Union, so that freedom of movement in Scandinavia can continue and develop as it has done for 40 years. It is therefore pleasing that the committee unanimously supports this.
As far as Schengen's integration into the Treaty is concerned, the negotiations must be open and involve both the European Parliament and the national parliaments. Access to information and documents must be made easier so that both politicians and citizens are able to participate.
The Greens are of the opinion that the Schengen Convention should be revised and amended, having regard to the principle of subsidiarity, various important basic rights and the legal guarantees designed to protect our citizens' personal safety and integrity.
We are concerned about the enormous demands which are being made on the applicant countries and their ability to meet the requirements concerning border controls, legislation and so on. We are therefore calling for flexibility, responsibility and understanding on the part of the EU for the serious problems which these countries are facing.
Mr President, I shall be very brief. On all the main points, I agree with the views expressed by my Swedish colleagues, Mr Sjöstedt and Mrs Lindholm. There are two trends in the two proposals we are considering which are decisive for our group, for me personally and for the movement I represent in Denmark. One is towards a strengthening of Parliament's power in these areas, which is taking place at the expense of the authority of our national parliaments, and the other is a drive towards integration and an almost imperialistic urge to dominate the world around us, not least Norway and Iceland. We must oppose the trend to communitarise criminal law and all other areas of law, including police cooperation - in other words, the transfer of the third pillar to the first. This is rash and ill considered. It is an alarming development which runs counter to national legal traditions, especially the Danish one, which I support.
Mr President, I would first like to support the rapporteur's critical remarks about the timing of this debate, which is being held in the presence of representatives of a Council presidency just a few days old. Our job is to assess the work done by the British and Austrian Presidencies. Both initially presented a realistic programme and announced improvements in cooperation with Parliament. In practice, however, things turned out somewhat differently. Neither the spirit nor the letter of the promises made to us has been honoured. Many of the decisions foreshadowed have been deferred, and in a number of areas unsatisfactory compromises have been reached. The most striking example of the European Union's laborious progress is probably the slow start that Europol has got off to.
I would like to make one more point. Paragraph 1(2) of the version of the Van Lancker report that I have before me seems to suggest that the Treaty of Amsterdam came into force a year ago - this must be one of those pre-cessions the President-in-Office was talking about this morning!
Mr President, it is not easy to say everything that needs to be said about these two important reports in just two minutes. And I am also going to take a moment to mention the presence here of the Presidency-in-Office, as I believe it is important. We all know that this does not happen often, although it should be a regular occurrence, and I hope that we will continue to have a Council presence during our debates.
As regards the Nassauer report, I only want to say that it seems to me to be an excellent report and I agree with its contents.
In terms of the report on Schengen cooperation, I would like to thank the rapporteur for his work, as it is a very difficult subject. And I would thank him, in particular, for the way in which the vote unfolded in committee.
As far as the principles in the report are concerned, I must point out that neither the Schengen Agreement nor the Schengen Protocol establish a hierarchy between the values of liberty and security. Both of these must be respected together if Schengen is to meet the objectives for which it was created.
It has been said that the Schengen acquis is vague. However, it is not vague; it is evolutionary, as it is constantly changing. This is the way it must be and must continue. The Schengen acquis will continue to change right up until the last moment before it is incorporated at European Union level, and its Executive Committee will continue to do its job. As a result, we cannot criticise the fact that its evolution may be marked by a certain degree of vagueness.
Secondly, Schengen represents a whole, and it must be incorporated into the Community acquis as a whole. It cannot be divided up for fear of losing this marvellous instrument that has already guaranteed us freedom of movement within a common area, which is what it was designed for. And I should like to give you an example of this. I have already mentioned that neither the SIS nor the Schengen Agreement establish a hierarchy of values between security and liberty and, with respect to the SIS specifically, a hierarchy cannot be established in terms of the importance of Article 96 or Article 95. We cannot say that it is more important to draw up the list of foreigners than the list on the admission of terrorists. That all forms part of a whole and must be incorporated as such.
Mr President, regarding Mr Nassauer's report on police cooperation and the development of EUROPOL, I was very pleased with what we heard from the German presidency in relation to the development of EUROPOL in the context of the newly ratified convention. I agree entirely with what others have said here: if we are to see any significant further extension of EUROPOL into the operational sphere then we must ensure that there is a proper system of democratic accountability of its activity, involving an enhanced role for this Parliament, and indeed a proper system of independent complaints against any of its activities. This is essential, just as it is for any national police force.
Above all, in this whole area of judicial and home affairs there is now an overwhelming need for extensive and rapid progress in harmonisation. The minimal progress we have made in this area, compared with the headlong progress we have made in the financial, economic and many other spheres of Community activity, is now causing serious problems. We need to do everything we possibly can to catch up in the areas of, for example, extradition, cross-border crime, judicial and court cooperation, including civil matters as the German minister outlined, and legislation regarding nationality and citizenship.
Let me give you one example: I am dealing with the case of a family where the mother is Irish, the father British, and their daughter was born in Holland, but for the last eight years they have lived in Spain - very European. But this girl, who is now 13, has no nationality and only a temporary travel document issued as a concession by the Irish authorities. We must be able to deal properly with the situation of people in these circumstances and not allow a situation to develop where children can be virtually stateless. We must get to grips with this.
I fully support Mrs van Lancker's report. It contains many excellent proposals. I am glad that the amendments adopted at committee removed some of the mild criticism of the British and Irish position which was agreed at Amsterdam as regards non-participation, for a period at any rate, in the Schengen agreement. I am sure that as time moves on the situation will change. We need to be aware of the implications for the whole operation of the European Union of the fact that Schengen will contain two non-EU Member States when Icelandic and Norwegian participation is confirmed. And the fact that two or three existing EU Member States will not be part of Schengen creates complications which will need to be resolved.
Finally, I was pleased at the references the minister made to the question of the applicant countries. The Committee on Civil Liberties has had a valuable meeting with parliamentarians from these applicant countries to discuss the whole judiciary and home affairs area. The influx of people seeking asylum from certain of these eastern European countries at the present time calls into question the situation in certain of these countries and makes it urgently necessary for them to introduce effective legislation to protect their ethnic minorities. I very much hope that in the ongoing negotiations Council and Commission will ensure that the issue of human rights and the protection of minorities is given the urgent priority it deserves.
Mr President, Mr President-in-Office, ladies and gentlemen, it is true that the Treaty of Amsterdam improves the running of European policy on justice and home affairs. However, for five years at least, that policy, for example on asylum, is beyond all parliamentary control. National parliaments no longer have a say in the matter and the European Parliament's rights are limited to consultation only. This is insufficient. It is unacceptable that such an important field as domestic security should be beyond parliamentary control and decision-making and should not be a part of democratic transparency.
My second point concerns the fact that important acts are adopted by the Council of Ministers, and then nothing happens. These texts, which are essential to the smooth running of the Union and to the security of our citizens, are not ratified and therefore cannot enter into force. Mr Nassauer's report cites thirteen such texts, which are among the most important ones. This amounts to a denial of political efficiency, and to absolute opposition to change. In other words, in terms of the fight against crime, and asylum and immigration policy, we see a lot of declarations and few actions.
I am not questioning the good will of our leaders. I am quite simply stating the political reality, which is not very positive, and I strongly urge the Council to draw lessons from this negative situation and ensure that, the next time the Treaties are reviewed, the structures are changed, as the current shortcomings of the institutions are preventing us from doing good. Our citizens ask us to act, and often we want to but are unable to do so.
Mr President, Madam Commissioner, we all agree that the Schengen security system is quite simply essential if we are to achieve freedom of movement. We should never forget that we can only enjoy freedom of movement if we continue to guarantee security for all our citizens, and if possible even increase it.
The facts demonstrate just how important the Schengen security system really is. I requested some figures which show that there are approximately 30 000 successful searches made each year, totalling around 120 000 searches by the end of 1998. That means that tonnes of drugs have been seized, thousands of stolen cars have been identified at the borders, weapons and stolen works of art have been seized, and thousands of illegal immigrant smugglers have been arrested, or, in the case of illegal immigrants, intercepted at the border. So Schengen has led to an improvement in security.
This is also proof that the Schengen security system, as already implemented by 10 Member States, is sound. I would go so far as to say that it is unique in the world, with 6 million data records on missing persons and stolen property, and controls at over 1 500 border crossing points.
So what further progress can we expect? I see the emphasis as being on three focal points, which I would like to single out. First, now that we have seen how well Schengen can function, and how important it is for achieving freedom of movement, we should implement the Schengen Agreement in all our Member States and thus improve security for all Europe's citizens. Second, we should offer more support to those Member States faced with tougher challenges, particularly in connection with migration, by means of help with border controls and also help with burden sharing. Third, we should use the Pre-Accession Pact as a means of offering support to the applicant countries, as accession to the European Union is only possible if the security standards are met.
Mr President, it is understandable that many states in the Schengen zone have been undecided about accepting the institution of a passport-free area in its entirety. There has been alarm over such issues as the easy transportation of drugs within the internal market, and spillage over the EU's external borders, which we have had some grim reminders of, especially in signs of organised crime emanating from the east.
The fact is that Schengen is not yet a fully workable system. When the Treaty of Amsterdam takes effect it will bring with it important changes to the judicial status of the Schengen provisions, bringing them largely within the scope of the first pillar. For this reason, solving the Schengen problems and dispelling the doubts of ordinary citizens will demand action on the part of this year's countries holding the presidency, Germany and Finland.
Security arrangements for travel within the Schengen zone may best be ensured through multi-level cooperation, whose key elements will comprise rapid exchanges of information between national authorities, the work of Europol, and highly developed customs information systems. Because there will be no checks at borders within the zone, the so-called system of invisible surveillance must be effective enough to ensure that the enormous benefit of freedom of movement is not abused by criminal organisations and tax evaders. There has to be a sustainable balance between citizens' freedoms and general considerations of security, a system that will maximise the advantages of free movement.
In recent opinion polls Finns said they thought one of the most important tasks during Finland's presidency would be the prevention of international crime. This must be borne in mind when this issue is next discussed at the summit in Tampere.
Mr President, ladies and gentlemen, I would particularly like to thank those Members who have stressed in their speeches that Schengen is of course a two-part system. On the one hand we grant our citizens the enormous privilege of freedom of movement, which clearly enhances their quality of life. However, this cannot be allowed to mean a loss of security, and that is why the second part is so vital.
I totally agree with what Mr Pirker said about what needs to be turned into reality. I mentioned in my report that Germany will be the first country to submit itself to a review under the Schengen Implementation Agreement. I also agree that we particularly need to help countries with special problems, as regards both burden-sharing and support for applicant countries. Incidentally, we are not only doing that as part of our EU presidency, we are also trying to do this bilaterally, and in my capacity as Germany's Minister for the Interior, if you will allow me to mention this in passing, I am also holding various meetings with my colleagues from the applicant countries, with a view to progressing these matters.
Some of the comments I have to make now relate to speeches which we heard this morning, although I do not know if the Members present now were also here then. The situation here today is a rather unusual one. Various Members were not sure that the process of informing and involving the Parliament had been as good as it might be. I think it is fair to say that there has always been an effort to honour the necessary obligations, and the German Presidency will certainly do everything in its power to comply with your wishes.
As far as Schengen is concerned, I would like to point out that we are providing information in accordance with traditional practice, and that we will certainly continue this tradition. We are trying to do this in a wide range of forums. My State Secretary last November gave the Committee on Civil Liberties and Internal Affairs a detailed report on the Schengen situation, covering both integration measures and the forthcoming work programme, and I will certainly be attending the committee in Brussels myself next week in my capacity as minister to report further.
As to whether reports could be improved further, as I said this morning we are happy to take up the suggestion of publishing a written report at the end of the presidency. I must, however, make it clear that we cannot synchronise publication of the report with the last Council meeting, it will have to be drawn up by the presidency. That is our intention, in any case. As the presidency, we will honour this undertaking to present a written report.
That would no doubt also considerably facilitate your work in the House. It will probably not be possible to present a report before the meetings, but I am more than willing to make an oral report after the formal Council meetings. So I think that we can accommodate each other. And with regard to the time-limits mentioned earlier, the three-month time limit has been adopted as the norm, and there is nothing we in our presidency capacity can do to alter that.
I was also asked if it is possible to judge whether Parliament's opinions have been sufficiently taken into account when decisions are adopted. I could carp and say that the recitals which precede such decisions are too general. But at the end of the day the position is no different to what you find in many other places: you can only really judge whether your ideas and suggestions have been taken on board or not by looking at the end result or the content of a decision. I think that it would hardly be feasible to record who had an idea first or presented it most forcefully, to acknowledge authorship, so to speak.
Many problems arise because the situation is neither one thing nor the other. Regarding the institutional deficit which various members touched upon, I do not dispute its existence, but I think we will have to cope with the situation as it stands. Furthermore, I would like to remind you that in March we have an interparliamentary conference which is intended to prepare the ground for the Tampere special summit. Given that there have been quite understandable complaints that adequate information on the action plan has not perhaps always been published in good time, then this would seem to be a good opportunity to reiterate comments made here in Parliament. I would also like to point out that the next special summit is to establish whether the action plan is to be reviewed in Tampere, and this will be on the agenda of the conference in March.
I would like to emphasise once again that in 1998 Parliament was consulted 15 times and provided with information seven times on justice and home affairs matters, in the hope that some of the criticism expressed here could be tempered somewhat. Some of you suggested that you had not been provided with full information on the Schengen Information System. One Member asked if I could redress the balance with written information. I am very happy to do that, Mr Chanterie. As I have to adhere to the time limits that apply here, I hope you will forgive me for not going into full detail about the Schengen Information System.
Although it is always possible to generalise, specific issues can be of vital importance in this field. If we weigh these various issues against each other, it emerges that there are certain fields in which national sovereignty plays an even greater part than in others. In such cases it is important to see that justice is done to the overall picture. We are certainly making an effort to arrange matters so that there is adequate democratic control, but I would say that our chances of achieving institutional reform within the six months mentioned here are not great.
In any case, on behalf of the German Presidency, I can only assure you that we will be very glad to comply with our duty of information, and I accordingly look forward to successful cooperation.
Applause
Thank you, Mr President-in-Office.
Mr Mendes Bota has the floor.
I am sorry, Mr President, but I must make a complaint regarding the fact that Portuguese was the only language for which interpretation was not provided during the speech by the President-in-Office of the Council. I find this totally unacceptable.
That is indeed completely out of order, Mr Mendes Bota, being both contrary to our Rules and unlike our excellent interpreters. We shall look into it immediately so as to put things right.
In the meantime, my thanks again to the President-in-Office.
The joint debate is closed.
The vote will take place this evening at 5.30 p.m.
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following motions for resolutions:
B4-0044/99 by Mr Bertens, on behalf of the ELDR Group, on Iraq; -B4-0059/99 by Mr Swoboda and others, on behalf of the PSE Group, on future developments in Iraq; -B4-0079/99 by Mr Oostlander and others, on behalf of the PPE Group, on Iraq; -B4-0097/99 by Mr Pasty, on behalf of the UPE Group, on the situation in Iraq; -B4-0098/99 by Mr Manisco and others, on behalf of the GUE/NGL Group, on Iraq; -B4-0104/99 by Mrs Aelvoet and others, on behalf of the V Group, on Iraq; -B4-0105/99 by Mrs Aelvoet and others, on behalf of the V Group, on the Iraqi Kurds.
Mr President, during the last part-session, as you know, we held a very comprehensive and detailed debate on Iraq and the American and British air strikes. Our present discussion is not intended as a repeat of that debate, but is designed to deliver the following clear message: in this House, among the European population and throughout the world there has been perfectly understandable criticism of the bombing raids by the United States and Britain. That, however, does not mean that we either understand, tolerate or condone what Saddam Hussein and his regime are doing in Iraq, particularly to their own population.
Let me say quite clearly that the defence of the so-called no-fly zones in Iraq is absolutely necessary and warranted, especially for the protection of the Kurds and Shiites. However widely opinions may differ on the events surrounding the air strikes, we are firmly behind the defence of the no-fly zones.
Secondly, the Kurdish organisations reached an agreement in Washington. We in this Parliament wish to urge the Kurdish organisations to uphold this agreement, to set aside the argument that interests no one - except perhaps some Kurdish political leaders, but certainly not the Kurdish population and certainly not the Western world - to cooperate and to represent very clearly the interests of the Kurds.
Thirdly, we seek to draw attention to humanitarian issues, to the question of humanitarian aid for Iraq, especially the population of the no-fly zones. In addition, we should do everything possible to ensure that the entire population suffers as little as possible from the policies of Saddam Hussein, from military actions and from the sanctions. I believe that sums up our concern. We want to help the population, not the regime. That is what we wish to re-emphasise today.
Mr President, this is the first time that we in the House have had a chance to comment on Iraq since the bombings last month. My group regrets that the bombings were necessary, but under the circumstances we support the US/British action. It was Saddam Hussein himself who flouted the UN resolutions, who refuses to allow UNSCOM to do its work, and who represses his own people and threatens his neighbours with his weapons. It was Saddam Hussein who broke the agreement with Kofi Annan.
The bombings were right, and this sort of action could again be justified in future if the Iraqi leader continues down the same path. We must uphold the UN resolutions, and we must uphold UNSCOM and ensure that it can continue its work. Campaigns to undermine a just and consistent policy towards Saddam must be stopped. If we give in to this dictator, we are not just undermining the international rule of law, we are also tolerating repression and threats. The Union must adopt a hard line en bloc . The no-fly zones must be maintained, and the people of Iraq must be helped, of course. Saddam's policy of starving his people for his own political gain must be unmasked as the inhuman policy it is.
The Union must be prepared to send food aid if Saddam agrees to let his people be helped, but we must send it only through independent organisations. Saddam must not be allowed to claim these measures as his own doing.
Mr President, I believe this resolution dwells rather too much on past events and does not focus on the fact that a new danger is looming. It is perfectly clear that the provocations are starting again, that the actions by the Iraqi side, or rather Saddam Hussein's side, are continuing, with the result that there is a serious risk of war on the horizon. Saddam Hussein does what he wants, showing utter contempt for everyone. The very fact that he has spurned the 'food for oil' programme is itself clear proof that he does whatever he pleases with the Iraqi people. One simple fact should not be forgotten: this man comes from the town of Tikrit and is only interested in the Tikrit tribe; all others are only slaves who are used as cannon fodder.
Saddam Hussein is essentially an Arab version of what Hitler was in our part of the world. He has exactly the same personality profile and pursues exactly the same type of policy, which is why there will be no peace until he has been replaced, until a different government is at the helm. Actions that signal a real will to replace him are therefore entirely justified. That is why I have been critical of the air strikes, which are a futile gesture. Missiles were fired, the people were terrified, but Saddam Hussein was not harmed; on the contrary, the air strikes gave him an opportunity to strengthen his position still further and aroused worldwide suspicion that the purpose of the whole escapade was to divert attention from certain embarrassing events in the United States. I even saw in one of our newspapers that they were calling the missiles 'Monica'.
We should perhaps bring out that point more clearly in the resolution, or at least in the discussion on the resolution. For that reason, if the House adopts the resolution, which is a good one, it should reject the three amendments, the only real purpose of which is to undermine and water down this resolution. That is important if we want to send a clear message.
Mr President, what is happening in Iraq is well known and we are right to draw attention to it. However, we are living in a theatre of the absurd. It is true that the European Council has not outlined the Union's attitude to the crisis, but we ought once more to note the contempt for the Security Council shown by those who decided to go ahead with the bombardments, as well as the fact that the choice of non-military targets, the deaths of non-combatants and children, who are in any case dying of hunger, have only played into the hands of a cruel dictator, whose position has been strengthened far more than it has been adversely affected by all this. The fact that Saddam Hussein backs his authority with weapons given to him by the West does nothing more than to highlight our distinct lack of conscience. If we also take into account the curiously convenient timing of the bombardments to coincide with the American President's personal problems, matters become even worse.
Once again, it must be concluded that what we need is a common foreign policy of the utmost credibility and consistency, one which may often coincide with American policy but will never be an appendage of it.
Mr President, let me do a rather unusual thing in the European Parliament and respond to the previous four speakers, not a thing that people often do. All four of them, in different ways, criticised the US and British bombing of Baghdad last month. I have to say to them: if you believe that, why is it not in your joint resolution? We too should be condemning that bombing, as indeed most of the people of the European Union did when it happened last month. As one of the speakers pointed out, it was mostly to do with American domestic affairs.
We in the Greens deplore the bombing. As the speakers have said quite rightly, it strengthens Saddam Hussein, it does not weaken him. The real policies to weaken Saddam are to back the democratic movements inside Iraq, to lift the sanctions, to help the people restore democracy. That would be the quickest way of getting rid of Saddam. Some of us have been around for a long time and have opposed Saddam from the start, when Christian Democrat and Socialist governments around the world were selling him arms and strengthening him. Let us have a little consistency here in terms of historical perspective, something which Mr von Habsburg is certainly capable of. Let us say that we should be maintaining our support for democracy.
In particular I want to deplore the role of the British Government in this. Mr Blair again displayed, despite his warm words about Europe, his lack of commitment. He is the man who is going around saying that we need a common European defence policy, but at the first sign of action from the US Mr Blair was there announcing his support for the bombing even before the US announced the bombing was happening. If he is serious about a common foreign European defence policy then he has to demonstrate that by action as well as words.
As for the British Foreign Secretary who was previously a leading supporter of CND in Britain, it is a disgrace that he attaches his name and support to that action as well.
So let us support the Green amendments and let us mention the role of UNSCOM, which has been exposed as a conduit for the CIA. Let us have an investigation into that issue, which needs to be dealt with before UNSCOM can go back to Iraq with any authority.
Mr President, all the main points have already been made by Mr Bertens as the person who signed the resolution. I think that however much we may all regret that it has been necessary to take further military action against Iraq, it must be perfectly clear that the person most responsible is Saddam Hussein who, as previous speakers have said, ruthlessly continues to hold his people to ransom, as can be clearly seen from the way in which he blocked the oil for food programme, bringing further suffering for the Iraqi people. That said, I would like to express our group's support for the call for the Council to try to define an EU position on this issue.
Mr President, the Commission is very concerned about the events that followed the air strikes of 16 and 19 December 1998. Naturally, the Commission and the Member States fully support the implementation of the 'oil for food' programme, which is administered by the United Nations. This allows the sale of oil up to a value of USD 5 000 million over six months, in order to obtain humanitarian supplies and spare parts and equipment for the oil-producing plants.
The Commission also welcomes the fact that the UN Security Council renewed this 'oil for food' programme on 24 November 1998 for a further six months. We are obviously concerned at the slow rate at which the humanitarian aid and spare parts are being supplied, and we hope that the Iraqi Government will give its full support to the application of this programme and establish favourable conditions for its implementation.
Since the Gulf War in 1991 the European Union has been the largest donor of humanitarian aid to Iraq, having given aid to the value of EUR 200 million. ECHO earmarked EUR 10 million for the first eight months of 1998 and another EUR 4 million for the period from October 1998 to 1999. Our commitment, and that of the European Union, is to relieve the suffering of the Iraqi people, and this is what will continue to guide the Commission's actions, in line, of course, with the Council mandate and decisions.
However, I must point out that the Iraqi Government is creating a lot of problems for us because of the restrictions it is imposing on non-governmental organisations. This attitude may well threaten the implementation of humanitarian aid programmes financed by the European Union.
As far as the Kurdish conflict is concerned, we must welcome the rapprochement of the two rival Kurdish factions in northern Iraq as a result of the 1998 agreement on a system of power-sharing, and elections are now being prepared in order to set up a Kurdish regional assembly. The Commission and the Member States will together explore the possibilities for promoting the application of the agreement within the context of the common foreign and security policy.
Thank you, Commissioner.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0054/99 by Mr Cunha and Mr Coelho, on behalf of the PPE Group, on the situation in Angola; -B4-0057/99 by Mr Nordmann, on behalf of the ELDR Group, on resumption of the war in Angola; -B4-0060/99 by Mr Newens, on behalf of the PSE Group, on the crisis in the peace process in Angola; -B4-0075/99 by Mr Telkämper and others, on behalf of the V Group, on the crisis in Angola; -B4-0088/99 by Mr Hory and others, on behalf of the ARE Group, on the situation in Angola; -B4-0094/99 by Mr Pasty and others, on behalf of the UPE Group, on the situation in Angola; -B4-0099/99 by Mr Miranda and others, on behalf of the GUE/NGL Group, on the situation in Angola.
Mr President, oil and diamonds have fuelled the 25 years of civil war in Angola and are at the root of all the problems. They are the cause of the poverty and misery of the Angolan people and they are ensuring the prosperity of the arms traffickers and the corrupt politicians. The number of mines that appear secretly in the night is double that of the mines opened during the day. The masses of humanitarian aid, including food, seem to be a drop in the ocean for the people who are desperately in need.
The shooting down of two cargo planes chartered by MONUA, causing the death of 23 people, represented a new level of disregard for all the international agreements and institutions. The war has been rekindled from the ashes of the Lusaka protocol, clearly demonstrating the failure of the UN mission responsible for overseeing its implementation. The tolerance needed to consider the Angolan problem in a balanced manner and with equal respect for all the parties involved has been exhausted. We know that the government excels in corruption and incompetence.
But the main party guilty of this carnage is UNITA. This organisation of Jonas Savimbi, which recently made nearly four billion dollars on the world diamond market, has reinforced its military positions on the ground and its level of equipment. It has not disarmed or facilitated the extension of the state administration and it has disregarded all the accords and all the previous resolutions of the UN Security Council. The latter has just passed another resolution in order to restrict the satellite communications controlled by UNITA and to prevent the trading of diamonds. The patience of the international community is wearing thin. There are powerful economic and geo-strategic interests supplying this machinery of war. It is time to say that we have had enough. Those responsible for this conflict must be charged with crimes against humanity. Plundering and prospering on Angola's God-given wealth, leaving millions of war and famine victims to die, is a crime against humanity.
Mr President, the situation in Angola is extremely serious, and the resumption of the civil war is particularly worrying. We have seen a peace process break down. The Angolan Government, whose legitimacy is doubtful given its failure to complete the presidential election process, has tried to politically and physically destroy those who should have been its partners, and has forced UNITA to take action in self-defence. That is the current situation. It is a tragic situation because meanwhile the Angolan people are languishing in unspeakable poverty, while a few of the supposed élite are sharing the oil resources that they have seized.
We must be very firm in showing our disapproval of this situation and our determination in appealing for peace. Peace is made between those who are fighting. There will be no destruction of one side or the other. The two parties involved need to finally be able ...
Thank you, Mr Nordmann. Mr Newens now has the floor for two minutes as the author of a motion for a resolution. You have the floor, Mr Newens.
Let me just say to the speakers that we must keep strictly to the speaking time.
Mr President, hundreds of thousands of Angolan people are today facing the threat of misery, starvation and death in central Angola as a result of the renewed outbreak of civil war initiated by Dr Savimbi and UNITA, despite all the efforts of the United Nations and other parties to bring peace and relief to this long-suffering country after decades of destruction and merciless hostilities.
Much-needed humanitarian supplies have been cut off after the disgraceful shooting down of two UN planes, whose personnel are still unaccounted for. The son of the pilot of the first plane was on board the second, which illustrates the tragedy as far as those engaged on missions of mercy are concerned.
Every possible effort must now be made to end this war and sanctions must be tightened. In particular, action must be taken to prevent UNITA from finding any market for the diamonds which have been used to buy arms and supplies, and De Beers and all other traders must be made to verify their sources of supply and to ensure no monies whatsoever get through to fund this war. Peace cannot be achieved by armed hostilities and there must be a return to the Lusaka protocol.
We call upon both belligerents to cooperate immediately with the UN in seeking to establish the fate of the occupants of the UN planes which were shot down.
In the interests of the long-suffering people of Angola, it is vital that the UN, subject of course to the safety of its personnel, continues to be involved in Angola. We appeal to the Commission to assist in the provision of humanitarian aid and, when it is possible, with the clearing of mines. This war is a major disaster and all possible power must be mobilised to restore peace at long last.
Mr President, we had hoped for peace in Angola. Such hopes had been raised many times before. Years ago, Jonas Savimbi was invited here to our Parliament and promised to make peace. Then he took up arms, and the country was plunged into war again. Four years ago there was the Lusaka protocol, an agreement that we saw as the basis for many years of peace. We have been there with various delegations from the European Parliament, and we have seen weapons being surrendered in Huambo, for example. We parliamentarians, however, criticised the fact that the weapons being surrendered were arms from the Second World War, not the weapons that had been used in the civil war. In other words, UNITA has been pulling the wool over our eyes for years; they used a cease-fire to keep the lid on the civil war to some extent over a period of several years, but this civil war scenario was always on their minds, and they wanted to pursue it.
I believe we must take serious note of the UN Security Council resolution, which calls for the enforcement of sanctions against UNITA. We must take it seriously in two respects. First of all, there is a need to ensure that UNITA can no longer mine diamonds and buy modern weapons with the proceeds from their sale. Secondly, these diamonds must not find their way into the European Union, be marketed here and provide the capital for these arms purchases. So it is up to the Member States not to let these diamonds from Angola enter their markets and to take steps to prevent their sale in the European Union.
On the other hand, as in every war situation, we have a suffering population, a population sucked into the war, generally against their will. In such cases, Commissioner Marín, it is our duty to keep providing humanitarian aid wherever possible, wherever the people who want to administer that aid are not endangered. So that it can be administered, I believe it is essential for us to continue the efforts we have been making to ensure that landmines are cleared, to support the removal from that country of the most barbaric weapons in existence. We should also support the rehabilitation effort. We visited rehabilitation workshops and can confirm that they are working well. I believe that both humanitarian aid in general and the specific projects are a very important asset to the suffering population, as well as a good and vital contribution by the European Union, by the Commission, Parliament and the Council - the budgetary authority and the executive.
Mr President, our group has no more sympathy than Mr Nordmann for the Angolan regime, for its internal practices inherited from an Africanised Sovietism, or even for the shameless manner in which it is now interfering in regional affairs. However, the fact remains that the truth does need to be established and that we do not feel that it is fair to apportion equal blame to the government and to Jonas Savimbi's uprising, for restarting a civil war for which UNITA bears the overwhelming responsibility, notably by seizing land and towns that in theory had been restored to government authority.
Similarly, we do not think that it is fair to suggest, as in the initial Liberal text, a European boycott of Angolan oil and diamonds. We feel that it would be much more appropriate to check whether those products are in fact being exported by the Angolan State and not by UNITA, which is using them as a means of ruining both its country and the peace agreements that it has signed. With regard to those agreements, which were made reluctantly and were never really applied, it is reasonable to demand a return to the Lusaka protocol. We believe that peace needs to be completely rebuilt following a prior and very serious warning to UNITA, and that this can be done by a new conference in which European Union diplomacy could finally have an opportunity to assert itself.
Mr President, our colleague, Mrs van Bladel, who cannot be present due to family reasons, has asked me to make a statement. After the part-session in December 1997, through both an urgent debate and questions to the Council, she asked for steps to be taken to prevent a war in Angola. On three occasions she tabled motions for resolutions that were not accepted by this House, and she therefore considers that Parliament must also bear responsibility for the current situation in Angola. She also says that, in her opinion, the deep mistrust between the government and UNITA, which has a historical basis, was aggravated by the 1992 massacres and that this is the fundamental reason for the conflict in Angola.
Personally, I believe that the Angolan problem is basically a question of trust, and the climate of distrust is the fault of both sides, not just of UNITA. It must be said that many clauses of the Lusaka protocol were also flouted by the MPLA Government. For example, 700 000 weapons were not collected from the civilian population and were consequently used for the bloodshed in 1992. The second round of elections was not held. The armed forces - except for those of UNITA - were not confined to barracks. The reorganisation of the police force was not carried out. The presence of the United Nations was not welcomed as was promised. The national symbols - the flag and anthem - were not changed and are still those of the MPLA party. The mercenaries were not returned to their countries and, in defiance of the agreement, the government continues to buy arms, particularly from Russia, which is a member of the troika and the UN Security Council. Compliance with these clauses would have led to mutual trust.
But much more serious is the fact that, the state administration having been extended, this consists not of administrative officials but of the police and the army, which are destroying all the UNITA headquarters and killing or arresting all the leaders of this organisation. In the meantime, a fictitious UNITA is being created in Luanda. The UN representative was prevented from talking with the real and historic UNITA and the mistrust has grown.
Mr President, ladies and gentlemen, I am not representing anyone, only my conscience and my beliefs. I wanted to relate these facts because the dualistic attitude of always accusing just one of the parties does not seem right to me. This is not how problems of war are resolved. Sanctions will not bring peace to Angola. Only an atmosphere of trust can do that, which this House can help to build.
Mr President, Commissioner, UNITA is without a shadow of a doubt guilty of restarting the war in Angola and must therefore be held responsible. It has not abided by the election results, it has prevented the demilitarisation of its forces and the extension of the state administration to the whole territory and it has disregarded the Lusaka protocol and the recommendations of the UN Security Council.
At the same time, we note that the rearmament of this organisation has only been possible due to clear disregard for the international embargo, making it necessary for the European Union and the whole international community to apply and reinforce the sanctions. The proposal made today by the Commission to investigate the diamond trade that is financing UNITA's war effort is therefore welcome.
The incredible and disgraceful episode of the shooting down of two MONUA planes in territory occupied and controlled by UNITA together with the fact that hundreds of people have been killed and thousands left homeless by the resumption of this war form the basis for our demands. We want the weapons to be silenced, the peace process to be restarted, UNITA to agree to abide by the Lusaka protocol and the UN decisions, and the UN to decide to extend the mandate of MONUA in order to secure the conditions needed to help the refugees and to proceed with the emergency food aid.
I will end by saying that, in view of UNITA's continued disregard for the UN decisions, the international community will have to act more firmly. If not, it may be accused of having two different responses in accordance with the location of the conflicts and the convenience of certain countries. Action must be taken to ensure peace and to help a people tortured by the permanent war waged by one organisation - UNITA - which is becoming increasingly irresponsible and more terrorist-like in its activities.
Mr President, to be perfectly honest, I very much regret that the opinion expressed by many speakers and representatives of the authors is not reflected in the resolution itself. Although I support the substance of the resolution, it is unfortunately very one-sided. It depicts UNITA as the only villains of the piece. This obscures the fact that there is actually a cruel dictatorial regime in power in Luanda and that both sides should really be treated alike, as they are in fact treated in some respects by the United Nations. It is not enough to condemn the trade in diamonds, Mr Telkämper; you should also be condemning the oil trade, such as the sale of oil from the Kabinda province, occupied by the government, which, without any compunction, brings in foreign troops to exercise its power in the province. This oil trade ought to be stopped in exactly the same way as we are now calling for a halt to the trade in diamonds. I believe it is important that both sides are treated equally. That is the only way for us to remain credible here.
Mr President, despite all the United Nations' efforts, the situation in Angola is deteriorating again. The warring factions are once again squandering the country's wealth and reducing the people to penury. It is not fair to blame just one side for this - the government and the army must share some of the guilt. They have failed to provide stability and are proving extremely two-faced. We must not allow ourselves to be distracted by political tricks and stratagems. In my view, neither side is willing to make any serious efforts to achieve lasting peace.
What should we do to try to stop the spiral of violence? I hope that the United Nations will not relinquish its efforts and that MONUA will stay on after 26 February. The international community must continue to provide support, but it will not be easy to maintain donors' commitment to Angola. We must try, however.
Finally, Mr President, a point of order. There is an unfortunate misprint in the joint motion for a resolution, which says that it was tabled on behalf of the ELDR Group by Messrs Bertens, Fassa and Cunha, whereas the last two went over to the PPE Group a considerable time ago.
Mr President, we firmly condemn the resumption of the war in Angola, which constitutes a setback in the peace process, and we believe it is necessary, as emphasised in the resolution we are debating, to start applying the Lusaka protocol and the resolutions of the United Nations Security Council again. We think UNITA should be urged to respect human rights and to cooperate with the UN special representative, so that a negotiated solution can be found to the current conflict.
This call must also go out to the President of Angola, Mr dos Santos, who has equally failed to respect the rights of opposition Members of Parliament. They have been persecuted and prevented from carrying out their mandate as directly elected representatives of the people.
Finally we must emphasise that the European Union has a duty to mobilise all the necessary resources to contribute to the humanitarian aid effort and a duty to remind the parties involved that no military solution to the conflict is possible and only a return to negotiations will allow the Angolan people to find peace once again.
Mr Telkämper has a point of order. We are desperately short of time. We are not going to have a debate within a debate, but if you want to make a personal comment in response to an earlier comment, please carry on.
Mr President, I can be brief. Mr Habsburg more or less implied that we were not credible. What I said was the result of a report compiled by a delegation of the European Parliament that had just visited Huambo in Angola. We observed time and again that UNITA had violated the peace agreement and had taken up arms again. I believe the basis must be the Lusaka peace agreement, and we as a Parliament should insist that it be upheld. It is the basis of a future peace, and we must demand compliance. That is a credible approach. To that extent we have a responsibility here, and we want to ensure that the agreement is respected.
Mr President, the European Commission shares the view that the resumption of fighting in Angola is clearly very unfortunate and that any attack against planes not involved in military operations is unacceptable.
It also agrees that UNITA bears the main responsibility for the resumption of fighting and that it obtains funds through illegal trade in diamonds. The Commission does not have the necessary resources to carry out an investigation into this illegal trade, but we will nevertheless forward Parliament's concern on this issue to the Council.
The Commission believes that the European Union will only be able to adopt further sanctions through a UN Security Council resolution. In order to try to help the Angolan people the Commission's services have monitored the situation as closely as possible, and our monitoring of the European Union's cooperation will include, among other things, an analysis of the possible redeployment of the aid that the Union is currently providing.
The Union's aid will undoubtedly depend on the specific possibilities on the ground. As Mr Telkämper rightly pointed out, this aid includes mine clearance. However, although this work has not been brought to a complete standstill, it has been restricted by the military operations, and this has meant that it is less safe for the teams that are working in Angola to clear the mines.
The European Commission has, of course, allocated and financed humanitarian aid to help the more vulnerable sections of the Angolan population in various areas. The implementation of these programmes has also been partially affected by the deterioration of the political and military situation following the resumption of the armed conflict.
The suspension of aid flights by the United Nations after the serious incidents that took place - the shooting down of aircraft - has meant that practically no humanitarian aid can reach the areas most affected by the fighting. I can therefore confirm that the situation is critical.
The Commission is going to make all efforts to resume the process of providing humanitarian aid as soon as it is safe to do so, and this will involve the participation not only of our delegation's services but also of the international institutions and the NGOs that are working with us in this field.
The joint debate is closed.
The vote will be taken at 5.30 p.m.
The next item is the joint debate on following 25 motions for resolutions:
East Timor and Indonesia
Bertens, on behalf of the ELDR Group, on the human rights situation in Indonesia (B4-0056/99); - Marinho and Barros Moura, on behalf of the PSE Group, on the human rights situation in Indonesia and East Timor (B4-0064/99); - Cunha, Coelho, Costa Neves, Lenz and Oomen-Ruijten, on behalf of the PPE Group, on the human rights situation in Indonesia and East Timor (B4-0066/99); - Dupuis, on behalf of the ARE Group, on the situation in East Timor (B4-0092/99); - Janssen van Raay and Pasty, on behalf of the UPE Group, on self-determination for the people of East Timor (B4-0095/99); - Ribeiro, Miranda, Novo, Jové Peres, Elmalan, Manisco and Ripa di Meana, on behalf of the GUE/NGL Group, on the situation in East Timor and Indonesia (B4-0101/99); - Telkämper, Hautala and McKenna, on behalf of the V Group, on Indonesia (B4-0108/99); Western Sahara
Watson, Fassa, Vallvé and Bertens, on behalf of the ELDR Group, on Western Sahara (B4-0045/99); - Swoboda, García Arias and Schmidbauer, on behalf of the PSE Group, on Western Sahara (B4-0061/99); - Telkämper and Aelvoet, on behalf of the V Group, on Western Sahara (B4-0073/99); - Oostlander and Hernández Mollar, on behalf of the PPE Group, on Western Sahara (B4-0080/99); - Ainardi, Sierra González, Eriksson, Miranda, Ephremidis, Vinci, Carnero González, Marset Campos, Alavanos, Seppänen and Gutiérrez Díaz, on behalf of the GUE/NGL Group, on the situation in Western Sahara (B4-0100/99); Trafficking of children in Guatemala
Bertens, André-Léonard, Vallvé and Goerens, on behalf of the ELDR Group, on the illegal trafficking of babies coming from Guatemala (B4-0058/99); - van Putten, Kinnock and Newens, on behalf of the PSE Group, on the illegal trafficking of babies coming from Guatemala (B4-0062/99); - Kreissl-Dörfler, Kerr and Lindholm, on behalf of the V Group, on the illegal trafficking of babies coming from Guatemala (B4-0076/99); - Leperre-Verrier, on behalf of the ARE Group, on the illegal trafficking of babies coming from Guatemala (B4-0089/99); - Pasty, on behalf of the UPE Group, on the illegal trafficking of babies coming from Guatemala (B4-0096/99); - González Álvarez and Novo, on behalf of the GUE/NGL Group, on the illegal trafficking of babies coming from Guatemala (B4-0103/99); Peace process in Colombia
Gasòliba i Böhm and Bertens, on behalf of the ELDR Group, on the peace process in Colombia (B4-0055/99); - Miranda de Lage, Howitt and Morgan, on behalf of the PSE Group, and Escolá Hernando, on behalf of the ARE Group, on the peace talks in Colombia (B4-0063/99); - Kreissl-Dörfler, Aelvoet, McKenna and Lindholm, on behalf of the V Group, on the peace talks in Colombia (B4-0074/99); - De Esteban Martín, on behalf of the PPE Group, on the peace talks in Colombia (B4-0085/99); -Puerta, Sornosa Martínez, Elmalan, Novo, Seppänen, Ojala, Alavanos, Theonas and Manisco, on behalf of the GUE/NGL Group, on the peace talks in Colombia (B4-0102/99); Sierra Leone
Telkämper, Aelvoet and Schörling, on behalf of the V Group, on the situation in Sierra Leone (B4-0072/99); - Hory, Castagnède and Maes, on behalf of the ARE Group, on the situation in Sierra Leone (B4-0087/99); East Timor and Indonesia
Mr President, Indonesia's new president, Mr Habibie, is confining his reforms to certain selected measures, whereas what Indonesia needs are different measures which will promote democracy, respect for human rights and economic recovery. The people of Indonesia are entitled to this. The government must understand that democracy and human rights are essential elements for giving fresh impetus to economic renewal.
The Union wants to help Indonesia, but it must also take steps to help itself. When will it release all its political prisoners, including Xanana Gusmao? When will the repressive measures in areas such as East Timor, Aceh and Irian Jaya be stopped? I hope that the new government will start to work in a genuinely democratic manner and will install a new, legitimate authority that is able to take action. Indonesia still has a long way to go, as does East Timor.
Mr President, this motion for a resolution could not be more opportune. The developments in Indonesia had led to the belief that the conditions were being created for the negotiation of peaceful solutions. However, this was merely cosmetic. Despite President Habibie having recognised the special status of East Timor owing to its profound religious and cultural differences, nothing has changed in the attitude of Indonesia towards the Timorese. This is despite pre-negotiation agreements having been reached in order to demonstrate the good faith of the parties and despite negotiations having been started.
The disproportionate and aggressive military presence is continuing and has now assumed the role of maintaining order and carrying out criminal investigations in the place of the police force and an independent judicial system. The military are responsible for new acts of violence, new disappearances and new political imprisonments, and recently in Alas, the hope of the Timorese died along with a still unspecified number of people.
As we have said, this motion for a resolution is extremely urgent and opportune. Its most important elements are the call for the immediate opening of an inquiry under the aegis of the UN to establish the identity of those directly responsible for committing these crimes and the call for negotiations to find a rapid solution involving the democratisation of Indonesia.
In the first ten years of occupation, 200 000 Timorese disappeared. It needed journalists to witness a massacre for international consciences to be aroused. We must hope that more massacres are not needed for the UN resolutions to be complied with. It is time to demand that Indonesia respects human rights, it is time to end the suffering of the Timorese and it is time to submit the dictator Suharto and the military personnel responsible to the force of international justice. We cannot have two levels of response and two approaches, as demonstrated by the desire of some people to condemn Pinochet and to absolve Suharto.
Mr President, East Timor is once again on our agenda at a time when three important events are occurring.
Firstly, there is the greater isolation of Indonesia due to the change in the official position of the Australian Government on East Timor, applauded by almost all the Australian political parties and criticised only by the Indonesian Government. Indonesia is becoming increasingly isolated in its claim to continue its military occupation and in its attempts to force the integration of East Timor into its territory.
Secondly, there is the fresh outbreak of human rights abuses. Since the crackdown against the civilian population in Alas in November, the news reaching us from East Timor, despite being diluted by the censure of the military authorities, has contained worrying signs of repeated human rights abuses. We have also been informed of the creation of armed popular militias by the military, which is attempting by force to sow the seed of terror among those opposed to integration into Indonesia. Bishop Ximenes Belo recently confirmed the arrival in the capital of East Timor of thousands of Timorese who have been forced out of their houses through violence and terror.
Thirdly, there is the refusal to accept a visit from a delegation from this House. The Intergovernmental Group on East Timor met yesterday to assess the letter from the Indonesian ambassador refusing visas for Members to visit East Timor. This refusal is indicative of their fear of this House, which is a shrine for freedom, democracy and respect for human rights.
We will not give up and we believe that the European Parliament should continue to cooperate through the motions for resolutions it has approved and through the one before us today, which we are proposing jointly with colleagues from other parties. We are sure that, with tenacity, persistence and courage, the path of history can be directed towards respect for the individual and for freedom rather than towards tyranny, violence and disregard for the most basic human rights.
Mr President, a number of speakers have already talked about the lengthy conflict in which Indonesia has illegally occupied East Timor. The European Parliament has always supported the UN resolutions, and now is a good opportunity to focus attention on them again and put this issue back on the international agenda. As has rightly been pointed out, Australia, the only country to have recognised the annexation of East Timor, has changed its position. The new thinking that is rapidly gaining ground at all levels of society in Indonesia could also mean new hope for East Timor. The Indonesian Government is now coming under increasing pressure to improve democracy and to recognise the independence and right to self-determination of East Timor and other areas whose traditional identity has come under threat from Indonesia, such as Irian Jaya.
Mr President, I should like to say that the problem of East Timor, having been forgotten for many years by the international community, has fortunately now become a subject of almost constant and major debate in the international institutions, in the United Nations, in the American Congress and so on. I must also applaud the fact that the Council has already stated its position on this matter. I believe that the Commission has done so too. This House has also had an important role to play in the debate on this issue by highlighting the problems of Timor and the violations of human rights. Obviously we support this motion for a resolution but I regret that it does not contain a proposal made by Mr Janssen van Ray that, at the time of the elections in Indonesia, a referendum should be held in East Timor on self-determination. I believe that self-determination is the path that will have to be followed and for which this House must continue to fight.
Mr President, Indonesia and East Timor are again the subject of an urgent debate in this House. This has occurred periodically as a result of the persistence and insistence needed to ensure that we never forget this people's heroic struggle over twenty years for their right to self-determination.
Moreover, in addition to the basic need to keep this issue alive, there are always new reasons provided by Indonesia - due to its military occupation and repression - to justify this insistence and repetition. The current reasons are the recent events in Alas and the violent military repression by Indonesia. We must be informed of the extent and consequences of this. We therefore repeat the demand for inquiries and visits to East Timor, which Indonesia has refused this House since November 1991. We also denounce the manoeuvre caused by Indonesia's abject weakness, which it is trying to hide. This manoeuvre involves agreeing to the principle of self-determination but it is accompanied by the assumption of Timor as a province of Indonesia, coinciding with a mock referendum at the time of the Indonesian elections next June.
Mr President, President Suharto fell from power in Indonesia last spring, but just six months later Amnesty International has found that promises relating to human rights given by the new president have not been kept. I am most concerned that force has been used against peaceful demonstrators and that no progress has been made in freeing political prisoners.
I wish in particular to speak about East Timor. There too repression has increased alarmingly. There is also reliable information that military power has been increased to a greater extent than official sources would have us believe. Fortunately, the European Union has recently sat up and started to take notice of East Timor and it was with satisfaction that we noted the conclusions on East Timor reached at the Vienna summit, for example. Information received only recently reveals that Australia's attitude has also changed for the better with regard to East Timor's future. The aim must be to cautiously set the scene for a national referendum on the future of East Timor.
I would like to ask Commissioner Marín whether European policy on East Timor is becoming more active on specific issues. For example, would it be conceivable to have an East Timor office in the European Union, in the same way that the Americans have a Kosovo office? It would not need to be a fully-fledged diplomatic mission if the matter were deemed too delicate. Secondly, I would like to stress that the forthcoming parliamentary elections on 7 June in Indonesia require European Union Member States and the Union itself to undertake to send people as observers, not just parliamentary observers but observers from voluntary organisations too.
Finally, I wish to inform you that on behalf of the East Timor Solidarity Group I am at this very moment engaged in negotiations with the Indonesian Government so that Members of Parliament might send an unofficial delegation to East Timor.
Western Sahara
Mr President, ladies and gentlemen, we are witnessing a slow process of progressive pacification in Western Sahara. It is probably still too early to be able to say that we are optimistic about the outcome, but we cannot fail to welcome the start of the referendum process which may mean the achievement of self-determination for the people of that region.
So it is vital for the European Union to urge the Moroccan Government and the Polisario Front to cooperate fully with the United Nations in the holding, without further delay, of a free, fair and impartial referendum on self-determination for this region, which has witnessed so much fighting and suffering in the past.
Mr President, the European Union stands for democracy, human rights, self-determination, or nothing whatsoever. There is a real possibility that the United Nations may decide to pull out of illegally-occupied Western Sahara at the end of this month and at this moment in time Kofi Annan is preparing a report to submit to the Security Council by 22 January. I last had the privilege of meeting him in Algeria in November.
The European Union has been consistent in its support for self-determination and an end to the conflict. I would like to thank in particular Mr Marín for the work he has done and give thanks for the humanitarian support and for the commitment to logistic support, as we approach a referendum.
We are on the eve of the end of this conflict that has caused so much suffering over 20 years, but we know that the problem today - and this is the view of the United Nations - is that Morocco is yet again up to its tricks of trying to delay and to block an agreement. Morocco - present again of course in the gallery - cannot be bothered to have meetings with certain people in the European Parliament but is very effective in lobbying, in corrupting and even in acts of burglary in this building. It is Morocco which is holding up a peaceful resolution.
We in the European Parliament can do even more. I expect even more from you, Mr Marín - you know so much about this issue and you have been open to dialogue with Morocco and the Polisario Front. Do not let the people of the Western Sahara down. Let us make sure that we are fully behind the United Nations and the commitment of Kofi Annan and James Baker and that we can see an end to this conflict.
Mr President, one difference between Angola and the Western Sahara is that there is a cease-fire in the Western Sahara. A cease-fire, however, is still a step short of peace. One of the last colonial conflicts is being waged there. Since the Spaniards withdrew and the Moroccans occupied the country, this means that the old colonial policy has become Europeanised, and I therefore believe that the European Union has an obligation here and a responsibility for this part of Spain's colonial history.
The people who were forced to flee their homes have been living for decades in refugee camps. For years, Morocco has vetoed the idea of a referendum, which is why the discussions on the Western Sahara have had a certain sameness over the years. Now, apparently, the UN wishes to guarantee that the referendum can take place in December 1999. That was what we had hoped for, we expect it to take place this year, and Kofi Annan seems to be emphatic about this, as his last visit to the region showed.
This means that we in the European Union are now in demand too and will have to give this process decisive political and logistic support. We call on Morocco to refrain from obstructing the registration of electors and to stop evading the issue. It would even be appropriate to encourage direct negotiations between the Sahrawi people and Morocco.
We call on the Council - and the Austrian Presidency gave many encouraging signals in this matter - to ensure that the referendum is guaranteed and that the humanitarian aid is continued until then. I think we also need observers in the Western Sahara during the run-up to the referendum, not just when it takes place. We ask the Commission to make the necessary resources available so that the referendum can be guaranteed and the humanitarian aid continued. One approach we could use relates to the forthcoming fisheries agreement with Morocco, which could be linked to the holding of the referendum. Whatever its outcome, the Commission and the Council - the troika - should guarantee that, along with the UN, the European Union will provide the necessary security for the referendum to take place. That is my plea to the German Presidency of the Council.
Mr President, once again we can see just how sensitive this House is towards the issue we are dealing with, and the active role being played by the United Nations on the ground. There is also significant humanitarian aid being donated, and this should continue. However, while we are aware of this reality, a mirage is appearing in the sand dunes of the desert: the mirage of the referendum, a referendum that is seemingly never going to be held. In spite of this, we must prevent feelings of impatience on the part of the United Nations, the international community, the Polisario Front and the Moroccan Government. And we must avoid such impatience so as not to leave any deep-rooted problems behind, problems that could lead to future conflicts or a permanent state of guerilla warfare.
Therefore, Mr President, we hope that a referendum will be held soon and that its results will be accepted by all.
Mr President, we can welcome the fact that the Secretary-General of the United Nations has personally taken on the matter of Western Sahara. In November and December he went to the area, and following his meetings with the parties in the conflict, he put forward a set of recommendations in order to break the deadlock in the peace process and to implement the Houston agreements. The Polisario Front agreed to implement all of these proposals which come as an indivisible package. However, the Government of Morocco is still rejecting them. As a result of these blocking manoeuvres, it is responsible for holding up the implementation of the peace process. The United Nations Security Council has also recognised this. In its resolution of 17 December, it welcomes the agreement of the Polisario Front and urges the Government of Morocco to implement the United Nations settlement plan.
We are now in the home straight of the referendum process. In order to ensure that it is carried through, that it is to the holding of a referendum on self-determination in December 1999, we have to frustrate the attempts by the Government of Morocco to block the process. The Council and the governments of the Member States can contribute to this by playing a more active role in ensuring the success of the peace process, especially by using all the means they have available to persuade the Government of Morocco to implement the proposals put forward by the Secretary-General of the United Nations in their entirety. Could the Council not also define a common position, as was requested by the European Parliament on 10 March 1998, or at least adopt a declaration expressing its support of the United Nations?
We need to support the compromise resolution in order to send a signal to the Council and to the governments of the Member States and to support the efforts of the Secretary-General of the United Nations in ensuring the success of the referendum process. This referendum, which will finally allow the Sahrawi people to express the right to self-determination and independence, is the most appropriate democratic means of finding a fair and lasting solution to the problems of decolonisation in Western Sahara.
Mr President, Commissioner, I wish that the President-in-Office was also here to listen to this debate.
I am not going to remind the Commission of something it is already aware of: the importance of the Security Council meeting and the latest resolution, which, in reality, Mr Fabra, already reflects a degree of impatience on the part of the international community.
It is true that we can be patient, and indeed the Sahrawi people have been patient, as they have been waiting endlessly for this referendum to be held. This is a very delicate situation. On the one hand, we are faced with the suffering of the Sahrawi people, while on the other hand, as a previous speaker pointed out, we know that this cease-fire may be limited.
In light of this resolution, which was unanimously supported by the Security Council, we are calling on the European Commission and the Council to do the same. We want the Commission, Parliament and the Council to clearly set out in one document - in a resolution - their support for the Secretary-General of the United Nations and for the efforts being made.
I would also like to remind you of what the Security Council says and what we are all aware of: the Polisario Front has already accepted all the measures being proposed by the Secretary-General, and is also responding to the Houston agreements and the Secretary-General's proposal. We also know that Morocco is continuing to put the matter off, and is apparently still trying to wear down the people and exhaust the patience of the international community.
Commissioner, we are very close to Morocco and we respect and admire its people and its government. We must say to the government - in a friendly but firm manner - that it has to accept the peace plan, that this situation cannot continue. This is one of our neighbouring countries and it is situated close to the European Union. All the efforts made should be dedicated to helping the development of the Moroccan and Sahrawi people.
Mr President, I believe we all want peace in the Western Sahara, and for that reason we probably all support the purpose of this resolution. I must say, however, that I personally would have preferred this parliamentary resolution to be tabled after the Security Council resolution.
But let me say that it is surely not enough for everyone to point the finger at Morocco and to blame that country for all the delays. We should perhaps correct certain fallacies that have even gained currency here in Europe. If we talk about the people who are entitled to vote in the referendum, we cannot simply exclude those who have been living in what is now the Western Sahara for a good deal more than ten years and who have effectively earned their right of residence. After all, there is also a great deal of discussion today in the various Member States of the European Union about the specific rights that people acquire by living in our countries for a certain length of time. These people cannot simply be excluded from a referendum; similarly, those who are living in the refugee camps in Algeria must also be enfranchised.
But allow me to add a very brief historical footnote, since there is so much talk here about colonialisation, recolonialisation and so on. The territory of the Western Sahara belonged to Morocco for many centuries before it came into Spanish possession. I could not let that go unsaid.
Mr President, during the last part-session we held a debate with the Council after 10 Members asked an oral question. I believe that it is necessary to repeat here some of the things that we said at that stage to the Council. Firstly, what is lacking here is any sign that the European institutions are playing a visible role in the resolution of this conflict. There is humanitarian aid; there is a presence, but it is only relative. From what we understand the United States has a greater presence. The conflict in the Sahara is more closely linked to the European Union and certain EU countries than to the United States, yet it has a more obvious presence there than we do.
Secondly, and in spite of what Mr von Habsburg says - although I have great respect for him - it is Morocco that has been putting up obstacles to the referendum. We must be clear on this point once and for all. I would remind you that, in principle, Western Sahara only accepted the Spanish census with an increase of 10 %, and now the Sahrawi people, in the latest proposal by Mr Baker, have accepted another 65 000 potential voters. Yet Morocco is still putting up obstacles. It seems as though the referendum is going to be delayed by another year, but this year is crucial. It is crucial because we must ensure that there are no further obstacles in the path to a fair referendum that will provide an important boost for a brave and valiant race which, under terrible conditions, educates and cares for the health of its people.
Therefore, the European Union should set an example and try to resolve the conflict or help to resolve the conflict, and not leave Mr Baker and the United Nations to work alone. It should also support the United Nations so that Morocco does not continue to obstruct the resolution of the conflict.
Mr President, I want to express the full support of my group for the compromise resolution, but above all full support for the referendum process in progress in Western Sahara and for the undertakings given to the United Nations by Morocco, the Polisario Front and the individuals involved at this time in this fragile part of the world. Naturally I would urge Members of this Parliament not to start immediately identifying the guilty and the victims in what is an ongoing and, I admit, difficult process. This is an unfolding situation which calls for close international attention, but we do not need to intervene with greater force than is actually called for by the current problems.
I confirm the full support of our group.
Mr President, Commissioner, what we are seeing here is a clear imbalance between Parliament's insistence on the issue of Western Sahara and the Council's silence.
Several months ago, we approved a proposal for a recommendation and in December we held a debate with more than 10 questions. Today, we are discussing a motion for a resolution that has been signed by practically all the groups in this House.
In spite of this, the Council is maintaining its position of principle - which is important, yet easy - by saying that it supports the self-determination of the people of Western Sahara and the United Nations resolution. But it does not dare to take the necessary second step: helping the Secretary-General to carry out his work to ensure that the Security Council resolutions are applied, in this case by organising and holding a free referendum on self-determination within the time specified.
How can we help the Secretary-General? In my view, we can help by stating which party is putting up obstacles and preventing the international legal provisions from being fulfilled. And today that party is clearly Morocco.
I therefore believe that the Council should be aware that political pressure - along with cooperation - is essential to ensure visibility in this conflict and to help put an end to this situation.
Trafficking of children in Guatemala
Mr President, international gangs in Guatemala are earning dirty money from the illegal trafficking of children. It is, of course, entirely unacceptable and action must be taken to combat this inhuman abuse of poverty. I think it is a pity that a recent UNICEF 'fidadigna' report is not mentioned in the resolution.
The government of Guatemala must ratify the relevant international conventions as soon as possible, and the Union must bring pressure to bear on Guatemala to ensure that it does. What sort of government would allow its own citizens to be bought and sold? The Union must ensure that a careful watch is kept for Guatemalan children at the receiving end, so to speak, and it must also support the aid projects for statutory adoption programmes in Guatemala itself. In this the tenth anniversary year of the UN Convention on the Rights of the Child, measures to protect children should be given maximum publicity and should be our very top priority.
Mr President, the previous speaker described just how serious this situation is, and I would like to add the following points. I think that if we do not do whatever we can about the situation in Guatemala, the problem will spread to other countries. The threat is already there. There are other countries where we need to be on our guard, particularly at the moment in Eastern Europe. However, I am happy enough with the compromise text, because this is a specific issue of which we have a fairly clear picture, no matter how great the scale of the problem, and the Commissioner and his officials can now try to do something about it through their contacts with the Guatemalan government. The organisation that we mention, Casa Alianza , and its leader have revealed what is going on and are now themselves under threat. The organisation and its workers, particularly Bruce Harris, deserve Europe's support.
I too regret that the UNICEF report is not mentioned, and I would add that I am also sorry - I think the liberals had something to do with this - that the resolution does not mention what I said in my original text about the need for DNA testing. The United Kingdom already requires adoptive parents to prove that it was the child's legal parents who gave it up for adoption. At the moment bogus mothers and other poor women are being paid to go to an embassy and say that they want to give their child up. Other mothers hand their children over themselves. A DNA test such as the one the UK requires clearly shows whether it is the child's real parents that are giving it up. I would therefore call for this DNA test to become a Europe-wide requirement.
Mr President, trafficking in children in Guatemala is a lucrative business. A veritable Mafia kidnaps children, persuades poverty-stricken women to hand over their children, forges birth certificates and sells the children abroad. Even a notary public has the power to authorise adoptions. Prices of 15 000 to 20 000 dollars per child are not unusual. Under the Guatemalan penal code, trafficking in children is not a crime and does not carry a penalty. All the countries in the region have amended their laws in recent years in order to eliminate this inhuman and exploitative practice, but Guatemala has not yet taken that step. It is now high time it did.
Guatemala must also proceed without delay to ratify the Hague Convention on Inter-Country Adoption and must meet its obligations under the UN Convention on the Rights of the Child by promulgating its Juvenile and Adolescent Code. Adoptions are sometimes a valid last resort, but the child should remain as close as possible to its cultural and geographical roots. Adoptions, however, can never be a contribution to development aid, because development aid means creating the conditions in which children can grow up in their own countries. I urge everyone to bear that in mind.
Mr President, once again we have cause to speak on the fate of children in the world.
Today we are discussing the adoption of Guatemalan children. There is certainly no question of condemning international adoptions, but of considering the conditions in which they are carried out. In this respect, Guatemala has become a real baby-trafficking location, so that in 1997 it was estimated that more than two thousand children were sold at a price of 15 000 to 20 000 dollars. It is not difficult to imagine how such a lucrative activity could give rise to abominable practices on the part of the traffickers, who will stop at nothing to protect their dubious trade. They will therefore not hesitate to intimidate or even threaten those who seek to reform these adoption procedures.
The Member States therefore need to ensure that legal provisions on international adoption are applied, especially with regard to children from Guatemala. However, above all, we must also encourage the Guatemalan Government to be more strict in dealing with this matter, especially given that hurricane Mitch has recently increased the number of children available for adoption, which means that we should be even more vigilant.
Mr President, Commissioner, it is clear that some people are getting rich through the most despicable and revolting form of trafficking that exists: the trafficking of children.
I believe that the European Union must bring pressure to bear on the Guatemalan Government to prevent this trafficking, and one way of doing this is to help the Guatemalan Attorney General's Office, which is responsible for ensuring that the adoption procedures comply with legal provisions.
We are in no way opposed to legal adoptions. We believe that they save many children from an uncertain and terrible fate in some countries. However, I agree with what a previous speaker said that if there were better living conditions in those countries, it would be better for the children to stay in their own country.
In any case, we must prevent the terrible trafficking of children, which is the most despicable form of all trafficking.
Mr President, this problem of the illegal trafficking of children in Guatemala, or children who come from Guatemala, could be on a much wider scale involving many other developing countries. However, what is certain is that the root of the problem can often be found in the developed world, where there are well-structured and experienced trafficking networks that are involved in the trafficking of children, women and human organs.
I believe that Parliament's resolutions must always be objective and rigorous, particularly when they relate to friendly countries such as Guatemala. Parliament has frequently recognised the progress achieved by President Arzú's government in consolidating the peace process, in bringing democracy to Guatemala and in consolidating the rule of law.
It is true that cases involving the trafficking of children have been uncovered in Guatemala. But this has been happening there for a long time due to the unfortunate decades of civil war that have left behind a high number of orphans. The situation has deteriorated even further as a result of the terrible consequences of hurricane Mitch.
The United Nations mission in Guatemala has the express task of ensuring respect for human rights there, and I believe it is important to highlight the fact that Guatemala forms part of the United Nations Commission on Human Rights.
I am pleased that the Commissioner responsible, Mr Marín, is here this afternoon, and it is only fair that we recognise that, faced with the devastating effects of the hurricane, the European Commission has reacted quickly and effectively. We hope that it will soon be able to propose a rehabilitation plan for the region in accordance with the Commissioner's statement.
I therefore want to emphasise once again the need to strengthen cooperation with Guatemala and with all of Central America, and, more importantly, to step up our actions to relieve the suffering of the people and especially that of the children.
Mr President, international adoptions doubled in Guatemala in 1997: over 2 000 at an average cost of USD 15 0-20 000. The most striking thing is that trafficking in children is not classified as a crime under the Guatemalan penal code and even the abduction of children merely carries a sentence of about a year, and that may be suspended.
Furthermore we do not believe international adoption can be penalised because these adoptions, if carried out through the correct channels and with guarantees for the child, almost always offer the chance of a better standard of living. Nor can we deny that international adoption constitutes an important form of international cooperation.
In expressing serious concern about information reaching us that people working in Guatemala to prevent illegal trafficking in children are being subjected to threats and intimidation, we look to the Commission and the Member States to urge the Guatemalan Government to ensure that adoption procedures are carried out with the proper legal guarantees - national and international - and that the law officers combatting illegal trafficking are protected.
Peace process in Colombia
Mr President, the past 30 years have indeed been dark ones for Colombia, with tens of thousands of people killed, rocketing unemployment and low levels of economic growth that do not reflect the country's potential. The drugs barons, on the other hand, are earning a fortune: 80 % of the drugs sold in the US come from Colombia.
President Pastrana has given us renewed hope and has injected fresh impetus into the peace talks. The last-minute decision of the leader of the FARC not to attend was extremely disappointing. The Union must, of course, encourage the peace process and make its own contribution to it. Stability and peace, as everyone knows, are vital to give the economy a fresh boost.
I hope that all our good intentions will bring results here. I would like to ask the Commissioner a question about the peace process. A number of ECHO projects are running in the Comunidades de Paz, an organisation of villages that were built a year ago at Apartadó and Rio Sucio in the north of Colombia. I was there a month ago, and I saw a sign in a field that said 'ECHO is building a hospital here'. People there told me that this had been promised eight months ago, but the money had obviously got no further than Bogota. Bogota is muy, muy, muy, lejos de aqui . I know that you cannot give me an answer straight away, but perhaps you could think about this, and I will contact you about it later.
Mr President, I would like to begin by congratulating President Pastrana very sincerely on the work he is doing to promote peace in his country. The dialogue held in San Vicente has given rise to real expectations and fulfills the mandate for peace which 10 million people voted for.
However, we must also point out that the FARC has understood the historic importance of the occasion and accepted the challenge to participate in the construction of this new area through dialogue. We must recognise this, just as we must recognise that there are similarities between President Pastrana's agenda and the guerrillas' proposals. After yesterday's meeting, the paths towards peace can be seen much more clearly.
Nonetheless, peace has very powerful enemies. In this case, we must condemn the paramilitary activities and crimes that are taking place. More than 100 people have been killed with the sole aim of obstructing peace. This is a direct attack on the whole of society. The will to combat paramilitary activities is crucial in order to make progress. It is equally vital to wipe out drug trafficking and corruption, and these issues are all on the agenda. However, the most important element is ensuring that the guilty are brought to justice, to ensure that human rights are guaranteed for the entire population. The paths to peace are those expressed in the mandate from the people. Their voice cannot be ignored, nor can the victims. The government is responsible for extending and strengthening the rule of law and for protecting those who are fighting for dignity and democratic principles.
However, we can also make certain requests, and I have some of my own. The first is to ask the guerrillas to free all civilian hostages, and here I would like to thank them for having freed the European development assistant Camino Villanueva. I would also like to ask the Commission, if possible, to explain how the European Union would be involved in the construction of these areas of peace. There is hope in Europe and I believe that we here can also provide a response.
Mr President, there can be no peace without human rights. We had numerous first-hand experiences of that when our delegation visited Colombia in December. The murders - well over a hundred in number - committed by the paramilitaries have been another horrific reminder of the truth of that proposition. The paramilitaries are not parties to peace talks. The paramilitaries are criminal gangs that must be dissolved immediately. Their members and their paymasters must be brought to justice, and all their helpers in the administration and the armed forces must be summarily dismissed. Not until the right to life is guaranteed in Colombia will there be hope of real peace. This means that the warring factions must immediately start to apply the fundamental principles of humanitarianism. It means that the government must act to protect the victims of the conflict, including more than a million refugees, many of whom are blacks and Indios. No more impunity for lawbreakers! Reform the administration of justice, particularly the system of military jurisdiction. Agrarian reform has to be implemented, and economic and social justice must be established.
This is a task for the European Union too. We should be helping here, instead of competing for pole position in the export markets. We must pay fair prices and promote regional development, because peace is the reward for completing this process, not the prerequisite for launching it.
Mr President, I can only agree with the words of the previous speakers. We do have to ask when this circle of violence, murder, kidnapping and hostage-taking will finally end, when the political authorities and the responsible democrats will finally be strong enough to silence the guns and stamp out corruption and drug trafficking.
The Pastrana government - and we congratulate them on this - are using the strength inherent in a new government to open negotiations with the strongest of the warring factions, with all the difficulties this involves. We can but hope that negotiations with the other groups will follow, that the paramilitary groups as well as the guerrillas will stop the kidnapping, hostage-taking and killing and that the armed forces finally come to realise that their function is not only to defend the power of the state in a military sense, but also to defend democratic and humane practices. In this respect, not only the armed forces but also, as has been said already, the constitutional State of Colombia - assuming it wishes to become one - certainly still have a very great deal to learn, and we must help them in that learning process.
It is degrading for a country when its name appears at the top of such a blacklist. But it is even worse and even more horrific for its people. We call on the Colombian Government to protect the defenders of human rights and shall support their efforts to do so. We shall also support them in their quest for justice and peace.
During our visit to Bogota in December, we also spoke to the UN High Commissioner for Bogota, who has been an extremely courageous champion of human rights. There was a question mark over the future of her post. We very much hope that the office of High Commissioner, which is held in high esteem in Colombia, can be preserved, and I should like to ask the Commission whether it is doing everything in its power to ensure that the post will in fact be preserved.
Mr President, Commissioner, I believe that we all welcome the peace proposals, but it is impossible for there to be peace when, as other Members pointed out, more than 100 peasants, including women and children, have been killed indiscriminately in the last few days.
An article I have here by a Columbian who works for Justicia y Paz can express better than we can what conditions are needed to achieve peace in Columbia, and it is not a matter of just sitting down and talking. He mentions reforming the agricultural legislation so that the land that was stolen from the peasants can be given back to them. He also talks about a law on natural resources, and the fact that four basic needs must be met: housing, health, education and employment. In other words, vital basic standards must be guaranteed to prevent the situation from continuing in this manner, not only in terms of the murders, but also in terms of a hidden war that would have the same results.
Mr President, since Thursday, 7 January, between 100 and 150 people have been killed in a series of brutal massacres carried out primarily by the AUC paramilitaries. These were not indiscriminate massacres: the paramilitaries had lists of names - in particular community activists and leaders - and executed the people on those lists. Many of the victims of the past few days were badly tortured before they were killed and most of the paramilitary attacks were in the north of the country.
So, whilst welcoming the peace talks between President Pastrana and the FARC guerrillas, which began on that day, Thursday, 7 January, we have to condemn the fact that the paramilitaries are seeking to sabotage these peace talks.
The Colombian President has committed his government to taking decisive action against these illegal paramilitary forces. On Monday, 11 January, Mr Pastrana reiterated the exclusive responsibility of the state to disarm the paramilitaries in his ten-point proposed agenda presented to the FARC. Yet this has just not happened. On the contrary, there is well documented and internationally verified evidence of active and ongoing collusion between the Colombian armed forces and these paramilitary groups.
I ask the Commissioner, in closing this debate, whether he could commit himself to making urgent representations to the Colombian Government to discuss the need for immediate and decisive action to be taken against the paramilitary groups to protect the fragile peace process and prevent future tragic loss of life, in particular during the peace talks of these coming weeks.
Mr President, Columbia is a country facing a very difficult situation. A civil war has been gradually developing there for more than 40 years. Two significant guerrilla groups control a third of the country and clash with the army on a daily basis. There are many paramilitary groups that are committed to instilling fear among the population by carrying out massacres, and to date they have kidnapped 1 500 people. Two peace processes have failed in recent years and thousands of people have died.
In the midst of this serious situation, a new opportunity for peace is emerging through an initiative by the new president, President Pastrana. In my view, this initiative encompasses the feelings of most of the Columbian people. A group of Members, including myself, recently had the opportunity to get closer to the situation and we met practically all of President Pastrana's ministers, various social bodies and the main trade unions. The conclusion I myself reached is that there is a real and genuine desire to achieve peace. I also became aware of just how long and difficult the process will be and, above all, of the need for international support on both political and economic levels.
Our group believes that the European Parliament, and the European Union itself, can play an important role in the peace process in Columbia by adding an international dimension to the support for the process and by providing whatever help might be of use to the parties involved.
Sierra Leone
Mr President, we are dismayed and appalled that the civil war has broken out again in Sierra Leone. We had hoped that a stable peace could be established between the government and the Revolutionary United Front once the President and the civil government were restored to office in March 1998.
We should do everything in our power to re-establish peace, and we call on both parties to agree a cease-fire without delay, to open negotiations - and I believe we must support these negotiations - to respect human rights fully and to recognise the international human rights conventions. For the needy, who always bear the brunt of these conflicts, the provision of humanitarian aid is essential. We want to ensure that famine does not develop in Sierra Leone and that the refugees in neighbouring countries are cared for, which means that there is a pressing need to conclude a cease-fire in the first instance.
Mr President, everything has already been said in this House about the legitimacy, albeit untoward, of President Kabbah and the illegitimacy of the RUF and the military rebellion. I will therefore not dwell on these points, and, using Sierra Leone as an example, I would like to make a more general observation concerning a triple failure brought about by unstable countries: that of the UN, that of the OAU and, it must also be said, that of EU diplomacy.
With regard to the UN, if a matter is not sufficiently serious in the eyes of the Americans for it to assert the right to state the rules of international law and to support this with military action, the UN goes from humiliation to rebuff to retreat, and its list of failures, from the UN peacekeepers of the former Belgian Congo to the intervention mission to Sierra Leone, must be a long one. That list will never come to an end as long as the UN does not have the permanent military resources that it needs to ensure respect of the international law that it is trying to create.
As for the Organisation of African Unity, which is so badly named that it would be better to call it the organisation for connivance between the leaders of African States, it has decided to delegate its powers to regional authorities. Meanwhile, is it dealing with development or democratic progress that would help reduce the tension? Not at all. Since it was set up, it has been almost exclusively concerned with ensuring the respect of the old colonial borders, thus guaranteeing the continuance of its members' power structure.
Finally, with regard to the European Union, it must be noted that, in Sierra Leone as elsewhere, it is noticeable by its absence, as it has been unable to attach any real diplomatic influence to its economic aid. It therefore leaves the way open for the post-colonial diplomacy of its Member States, who have in the past sometimes shown their tendency to fuel crises and, in all cases, their inability to resolve them.
Mr President, in the past few months we have already had to deal with the worsening situation in Sierra Leone on a number of occasions. In fact, in the course of the last few years, the situation there has steadily deteriorated both politically and in terms of the standard of living of the population.
Because of another attempt by the rebel forces to conquer the country, bloody clashes have again been taking place in the last week, resulting in another thousand victims and making life even more difficult for the civilian population.
In the last few hours news has come through of the abduction of the Archbishop of Freetown, Joseph Hendri Ganda, after Italian missionaries had been taken hostage, one of whom, the Jesuit Father Mario Guerra, is still in the hands of the rebels.
In these circumstances, the first and most urgent requirement, obviously, is to achieve an immediate cease-fire and the release of all the hostages, and to provide for the immediate needs of the population.
The immediate essential is for all harassment of the civilian population to cease and for the aid workers to be able to fulfil their mission.
But at the same time as the legitimate government forces restore order in the country, a start must be made on the more profound work of mediation and national reconciliation which alone can provide a stable political and institutional base for the country and prevent future tragedies.
Here again, the role of the Union must of course be to provide humanitarian aid to meet the urgent needs of the population, including the thousands of refugees in neighbouring countries, and also to take action to promote dialogue, reconciliation and respect for human rights, if necessary through initiatives of its own.
Mr President, Commissioner, and unfortunately in the absence of the German Presidency of the Council, we are all terrified. That was exactly what the UNHCR observer said about the events in Sierra Leone.
Only recently, we have seen terrible scenes on television. They showed what Foday Sankoh's rebel forces have described, with awful black humour, as the 'short sleeves' and the 'long sleeves', according to whether they cut off the arms of the civilians - including children and women - just below the shoulder or at the wrist.
There is no doubt that the international community has a responsibility in this matter. However, the people of Sierra Leone, and particularly the political and military leaders, must find a solution to their own problem. Efforts are currently being made in this respect. It has been suggested that the leader of the rebels, whom I just mentioned, be flown from the city where he is imprisoned, Freetown, to Conakry by the Nigerians to take part in negotiations to which he would add the pre-condition of his own release. That would indeed be a surprising turn of events. But if his freedom meant that his supporters would not act with such brutal cruelty and that the supposedly civilian government - which shoots members of the military junta without allowing them any right of appeal - would not respond in the same way, then some progress would have been achieved.
Two excellent Spanish journalists, Javier Reverte and Alfonso Armada - and I am sure there are excellent journalists in other countries - have recently published very good books on sub-Saharan Africa, and they have asked us all to be understanding. I believe that we must be understanding, but we must also demand that the armed citizens in Sierra Leone at least behave like human beings.
Mr President, ladies and gentlemen, it is extremely important that this resolution has been brought before Parliament, because it may play a part, however small, in re-establishing what is currently lacking in Sierra Leone, as in so many other countries of sub-Saharan Africa, and that is a minimal sense of statehood.
In fact, any semblance of a state has now been lost in that zone. Armed bands, warlords, arms dealers - and especially dealers in raw materials, which this land is rich in - do as they please, riding roughshod over the most elementary human rights.
It is crucial that the action taken by the European Union should draw attention to the fact that what is most important, even more important than the rule of law, even more important than democracy, is just being a state, so as to contribute to re-establishing at least some of the minimum conditions of civil society.
Mr President, I will go through the debates in the order in which they were held.
I will look firstly at East Timor and Indonesia. The Commission has always supported the democratic process in Indonesia and will naturally provide assistance during the next elections in the form of an overall package. The details of this have yet to be decided, although it is a subject that is being discussed in the Council, as Mr Bertens is well aware.
On 8 December 1998, the ambassadors of the European Union troika in Jakarta met President Habibie to gain first-hand information on his plans to implement the measures taken by the People's Consultative Assembly in relation to the political and economic reforms, and, in particular, its plans to hold democratic, open, free and fair elections.
President Habibie confirmed the following dates: there will be elections on 7 June 1999 and the new members of parliament will be sworn in on 29 August 1999. He had no objections to international assistance and monitoring, nor to the presence of international observers during the elections.
As far as East Timor is concerned, the European Union also entirely supports the United Nations initiative to set up a permanent representation of the United Nations in that region. The European Union has frequently expressed its concern to the Indonesian authorities about the various violent incidents that have taken place in certain parts of East Timor, in which a considerable number of civilians have reportedly died. A visit to East Timor by the United Nations Working Group on Arbitrary Detention is planned for the beginning of February. The European Union also welcomes the creation, in January 1999, of interest sections that will enable the Portuguese to maintain a presence in Jakarta, with the possibility of free access to East Timor. The European Union is confident that a final agreement will be reached on the United Nations proposals for a statute of autonomy. In relation to other East Timor issues, we have informed Parliament on a number of occasions that there is a specific cooperation programme with East Timor, which is, for the most part, implemented through NGOs and the churches in the region.
I will now go on to look at the Sahara, Colombia, the trafficking of children and Sierra Leone. Since it was decided at this morning's sitting to review the entire working methods of the Commission, the European Parliament and the Council, I am sure I am going to disappoint you, as 90 % of the questions that have been asked should instead be addressed to the Council. All I can do, in fact, is to repeat what is in the common positions that have already been adopted and that you are all aware of. As a result, I am sorry if I cannot give you an adequate response to the problems relating to Western Sahara, Colombia, Sierra Leone and the trafficking of children.
With regard to Western Sahara, the European Union's general position is based on the statement by the Presidency of the Council on 29 December last year. I will therefore pass on Parliament's concerns to the Council.
As far as the Commission is concerned, we are going to continue to provide humanitarian aid to help the Sahrawi population through NGOs as we have been doing. We will continue to provide food as well as medical and health assistance for the refugees. A decision on this was adopted in October 1998, as you know, and the aid being donated to the Sahrawi people now totals approximately EUR 10 million.
The Commission shares your concerns regarding the serious problems in Guatemala involving the trafficking of children and illegal adoptions. This is indeed a totally despicable form of trafficking. We have been following this issue carefully - not only in Guatemala, but also in other countries - and, as far as Guatemala is concerned, a series of specific programmes have been implemented with a view to finding a solution, or part of the solution, for this section of the population.
To be specific, there is a programme in Guatemala costing EUR 2.5 million that acts on three levels. It is primarily aimed at promoting the application of the Convention on the Rights of the Child, which was ratified by Guatemala in 1989, in the hope that the Juvenile and Adolescent Code will be implemented. In other words, the problem is not with the Convention and the Code as such, which we are helping the Guatemalan authorities to develop. Rather, the problem relates to their ability to apply them and their effectiveness in doing so, as is the case in most similar countries.
To make people aware of the new Juvenile and Adolescent Code, staff are being trained and preparations made for the institutions involved, including judges, the secretariat for social welfare, the attorney general's office, and the institutions responsible for childhood and youth issues. UNICEF is naturally providing a great deal of cooperation on the Code.
Attempts are also being made to ensure that a law on adoption is approved by the National Assembly, as this represents one of the great problems in Guatemala. It is hoped that it will cover both national and international adoptions. Legal adoption in itself is clearly not the ideal solution for poor families, but it will at least be better to have normal, legal adoptions than illegal ones. In this respect, I would also mention - not only as regards Guatemala, but in general - all the problems related to the trafficking of children, child prostitution and paedophilia, as well as other problems involving third world countries, such as the trafficking of organs. We need to look at all these issues to gain an overall impression and to deal with them under the principle of joint responsibility. However, the rich countries are the ones that adopt illegally, that take drugs, that buy organs, and so on. We cannot just look from the North to the South with a critical eye, since we know that the developed countries are the ones that facilitate this type of trade because of their advanced economic and financial situation. We must therefore redress the balance.
Moving on to Columbia, we will forward your political arguments to the Council and provide details of what the Commission might be able to do.
The Council's position and thus the European Union's position is set out in a statement that was made on 8 January 1999. I would once again stress that it is very difficult for the Commission to take part in such debates since, apart from telling you what you already know - that we have a Council position, which you will undoubtedly say is of no use - there is very little I can add. I therefore believe that in the future it would be a good idea for the Council to attend on these occasions so that it can hold a real political debate with you.
As regards the question from Mrs Lenz - and this is indeed a matter for the Commission - Mrs Mazarrasa has informed us that she wishes to leave, as she has been working there for two years. As you can imagine, human rights work in Columbia is very demanding, and she has therefore decided to leave. Mrs Robinson came to see us, as a commitment had been made on the part of the European Union to provide the Bogota office with funds for one year only. Since the human rights situation in Columbia was extremely distressing, we decided to provide funding for a further year and we will have to decide whether or not to continue with this. I believe that we should because the United Nations, and particularly Mrs Robinson's office, do not have a great deal of money at their disposal. So we should provide this funding. However, I say this very cautiously because, after this morning's debate, it is not easy for the Commission to take independent decisions. We will therefore keep Parliament informed. If you agree - and I am sure you will - then we will be able to begin to provide more funds.
We are going to be very meticulous as regards your decisions. Nonetheless, we must begin to show consistency. We are approving resolutions that involve expenditure. And we cannot vote for one thing in the morning and then in the evening call for decisions that involve spending. I have told you that I agree with the proposal and that we need to continue to provide funding. But from now on, we will have to do so in the way you requested this morning.
I am therefore in favour of continuing to provide funding, and I will put forward a proposal to that effect.
In addition to this, we must look at what we can do to help the peace process. The European Union as such is not an international player in the process, although it is true that the Commission delegate was invited to the ceremony marking its beginning. The proposal we made to the previous government, and which still stands for President Pastrana - who is apparently going to visit the European Community soon - involves the implementation of an accompanying policy relating, in particular, either to internal reforms or to displaced persons and refugees. We already have some experience of this following previous conflicts in El Salvador, Nicaragua and Guatemala.
In response to your comments on Sierra Leone, Mr Robles Piquer, the Commission is following events there very closely, particularly the recent fighting between the rebel forces, including the Revolutionary United Front, and the soldiers from the old Sierra Leone army supported by the ECOMOG regional intervention troops. With other partners, the European Union has condemned the recent attempt by the rebels to overthrow President Kabbah's legitimately elected government for the second time in two years.
The European Union has decided to give political support to President Kabbah's government and to all those currently working to resolve this crisis through negotiation. However, as you pointed out, the truth is that the situation is changing every day. Once the situation has become clearer, the Commission will consider what practical support it can provide to help the peace negotiations. As regards the Commission's area of responsibility, that is, the humanitarian situation, I cannot deny that, in view of the circumstances, we have been forced to evacuate all foreign citizens. And as a result, due to the extreme violence particularly in Freetown and its surrounding areas, there is no possibility of providing humanitarian assistance. I can therefore tell you that the situation in the country is impossible. The humanitarian aid situation is much better in neighbouring countries such as Liberia and Guinea, where, although the situation is not under control, it is at least somewhat easier to work.
Mr President, there was one point which the Commissioner made that I did not entirely understand. I very much appreciate what he said about giving his full commitment to Parliament and work. We will only see the benefit of this in days to come. However, I do not understand why, when he then gave a list of countries where we want action to be taken, he started talking about budgets. I think that in the case of Guatemala, for example, Casa Alianza is already being financed by the Commission and is an active member of the European Network on Streetchildren Worldwide, which has also been funded by the Commission in the past, so it should not be a problem. The Commissioner could ring the delegation there tomorrow and tell them to approach the Guatemalan Government about it.
Mr President, I agree that, as Mr Marín said, a great deal of what we approve here during topical and urgent debates is the responsibility of the Council. I would therefore like the Presidency of Parliament, which you represent, to explain the situation to me, because we often debate foreign policy issues in these topical and urgent debates, and that is a matter for the Council. Therefore, what can we do as Members of Parliament, or what can Parliament itself do, to guarantee the Council's presence at these very important debates? Perhaps there is a gap in the Rules of Procedure. If so, I would ask you to make the Presidency of Parliament aware of it so that it can examine this issue and put forward a proposal regarding the Rules to solve this problem.
The Commissioner, I am sure, will allow me to tell him that he is right. However, I noted that when discussing the various procedural issues ...
The President cut the speaker off
I have been very indulgent but I cannot allow you to go on any longer. However, I will respond to your point about the attendance of the Council. The Council is entitled to attend any of our debates and to speak in any of our debates if it so wishes. There is someone from the Council here taking notes. There is no one here authorised to speak on behalf of the Council. But the Council will be aware of our discussion. Until now there has been no tradition of a representative of the Council presidency being here to speak. Parliament is free at any time to ask the Council to be present. If we were to do so I suspect we would have to change the timing of urgencies because no Member State would be able to field a minister at this time on a Thursday.
Mr Marín, do you wish to respond?
Mr President, when I said that many of the points raised would have been better served by a political debate with the Council, I did not mean to create a dialectical contradiction or highlight the fact that the Council is not here. This is all being interpreted in a slightly strange manner. I was not referring to that in any way.
Apart from discussing the common positions and statements approved by the Council, it is very difficult for me to add anything further. Consequently, I must point out that you have mentioned many political aspects to which I am unable to respond. That is what I meant. And since I am unable to do so, I would prefer not to, because these are all subjects that I can refer - or Parliament can refer - to the Council. But it is the Council that must take the final decision.
As far as Guatemala is concerned, Mrs van Putten, we do have the programme that I mentioned which deals with the children in Guatemala. However, Guatemala is not the only example of this. If my memory serves me correctly, I would say that within Latin America the same problem exists in Brazil, where there is another programme, and we also have further programmes for Columbia and four or five other Latin American countries. With the financial resources we have available, we are first of all trying to implement basic legislation, although this is quite advanced in Guatemala. Nonetheless, I would stress that the problem is more than just about having legislation; above all, it is about being able to enforce it.
The joint debate is closed.
The vote will be taken at 5.30 p.m.
Am I right in thinking you have a point of order, Mr Telkämper?
Madam President, I wanted to take up the suggestion made by the previous President of the sitting, Mr Martin. There is no disagreement here between the Commission and the Council, or between the Council and Parliament. I believe the Council should be present, because we parliamentarians have addressed remarks to the Council on several occasions, and it ought to know what we are saying. If I may give the example of the Western Sahara, the Council's function with regard to humanitarian aid differs from that of the Commission, for example, and it must be aware of our views. That is a political necessity. I would therefore ask you, Madam President, to raise in the Bureau our wish as Members of Parliament that we should be holding a joint sitting on these matters, at which the Commission speaks but the Council is also aware of what is being said.
Yes, Mr Telkämper, I will certainly do that, and I think the Council should indeed be present.
The next item is the joint debate on the following motions for resolutions:
B4-1096/98 by Mr Newens, on behalf of the PSE Group, on the peace process in the Philippines; -B4-1106/98 by Mr Bertens, on behalf of the ELDR Group, on the Philippines; -B4-1147/98 by Mrs Lenz and Mrs Oomen-Ruijten, on behalf of the PPE Group, on the Philippines; -B4-1158/98 by Mr Puerta and others, on behalf of the GUE/NGL Group, on the peace process in the Philippines; -B4-1160/98 by Mr Telkämper and Mrs McKenna, on behalf of the V Group, on the Philippines.
Madam President, the European Parliament has long been in favour of a peace process in the Philippines and has in various respects sought to assist this. Now that an agreement between the government and the National Democratic Front is in force and has been endorsed on both sides, it is important that its proposals are fully implemented and that all consequential steps are taken without delay.
It would appear that goodwill exists on both sides, but some factions which reject the NDF leadership are still not prepared to renounce conflict and a great deal of painstaking work therefore remains to be done if the peace is to be truly comprehensive and lasting. The issues of human rights, humanitarian aid, land reform and rural development need to be vigorously pursued if the agreement is to be completely successful. The Commission and the Council - and again we mention the Council - must give full support to this process and we appeal to them on this count.
In conclusion, I call on Parliament to give full and unanimous support to this motion.
Madam President, ladies and gentlemen, for once we are here in this Chamber, on a Thursday afternoon, to applaud something which actually seems to be good, instead of condemning something dreadful. The Comprehensive Agreement on Respect for Human Rights and International Humanitarian Law, approved by the Government of the Philippines and the former rebels on 7 August 1998, is being respected. Socio-economic projects, development projects, projects to restore full democracy in the country are being approved and it even seems as if human rights may be respected. So we should not only support this resolution, but we should also study the case of the Phillippines carefully, because it looks like a good example which is worth exporting.
I do not think there is anything further to add except that we must not drop our guard, as support, and not just moral support, from the European Union is certainly still necessary if the process of democratisation is to continue and be consolidated.
Madam President, the Philippines is a country that has a variety of ties with Europe, some of which, unfortunately, have certain adverse repercussions from a European point of view. Foremost among these is sex tourism, the causes of which lie primarily in Europe. What we are discussing here is a resolution on the peace process in the Philippines, the process of establishing peace between the government and the National Democratic Front. This peace process should benefit the people and their country. The potentially violent disputes must not be allowed to continue; efforts for peace, social and economic reforms and land reform must come to dominate the political landscape.
Human rights can only benefit from such efforts. They are part of this process. At least the people of the Philippines are well aware of the value of democracy. They are also aware of the value of international humanitarian conventions. There are many non-governmental organisations in the Philippines - social and church organisations - which care for people and promote peace. I very much hope that the assistance provided by the European Union will also reach its target there too, for there is a need to mobilise all forces to assist in this complex process in a country which is, of course, already democratic, with a view to reconstructing peace and democracy.
We call on the government and the political parties to intensify their efforts, and we call on the European Union to support these efforts. May I take this opportunity to say, Commissioner, that I am not sure whether I am entirely happy about your sudden solicitude for the Council. We are not used to that here. The point of the question I asked you before, and of many other questions besides, was to ascertain who has a say in the use of EU funds. That was the point I raised.
Madam President, the peace process in the Philippines has certainly been a lengthy process. The European Union and Parliament, of course, have also made important contributions to the peace effort. I can certainly recall visits by several delegations in the EC-ASEAN framework, for example in the early days of Mrs Aquino's government. At that time we gave strong backing to the process. There is goodwill on both sides - on the NDFP side and on the government side - as has been said. We must support and encourage this goodwill.
It seems to me that there are two especially important points. The first is the monitoring of human rights observance, and the second is the essential land reform. This takes us back to the institutional conflict between the Commission and the Council. I believe - and I should like to say this quite explicitly today, Mr Marín - that the Commission has done valuable and significant work with regard to the Philippines. It is, of course, important that projects are implemented and that there is no possibility of projects being implemented in which human rights are infringed. But that is a political issue.
The call for land reform is addressed to the Council. That is why I shall close by repeating my request that you in the Bureau, as David Martin suggested before, should ask the Council to attend these debates, to hear these messages for itself and to organise this new practice jointly with ourselves.
Thank you, Mr Telkämper. The message has been heard.
Madam President, Commissioner, I welcome the fact that the Government of the Republic of the Philippines and the National Democratic Front of the Philippines have been engaged in building a peace process. It is particularly pleasing that this has taken place with good faith being shown on both sides and also that they have been addressing political, human rights and social and economic issues. However, it is a source of regret that latterly this process has slowed down and it is indeed a worrying development. It is vitally important that this trend is reversed and that we accelerate the progress of the peace negotiations.
An important element in ensuring that this happens, as has already been said by Mr Smith in proposing the resolution, is the role of both the Council and the Commission. In this context I would certainly like to underline the proposal contained in paragraph 4 of the compromise text, which urges these two bodies to provide whatever support and assistance is necessary to facilitate the peace negotiations. In underlining that point I would ask the Members of the House to support this particular compromise resolution.
Madam President, at the first meeting between senior officials of the European Community and the Philippine Government, held in Manila in December 1997, it was decided that the main target of European Union assistance should be the redevelopment and reform of rural areas, issues that affect only the indigenous Muslim population in Mindanao.
As a result, three projects costing a total of EUR 21 million are currently being implemented with a view to encouraging and consolidating the peace process between the Philippine Government and the NDF.
Moreover, the Commission is currently drawing up a project costing EUR 14 million to strengthen the communities affected by the agrarian reform in the four provinces in the centre of Mindanao. Preference will be given in this project to the Muslim and indigenous people in the region's provinces.
In accordance, too, with the aim of the Philippine Government, the project will be aimed at the Muslim communities, particularly the rebel repatriates who have become beneficiaries of the agrarian reform of approximately 37 communities. Its aim is to provide assistance to improve the quality of the land, to organise and strengthen farmers' associations and to supply the basic social infrastructure. It also aims to guarantee water supply, build schools and health centres, promote productivity and undertake projects with minor infrastructures. This is a summary of the European Union's participation in the process of rural redevelopment and reform in the Mindanao region. And indeed, it is one of the key elements in the peace process that was negotiated some years ago with the Moro Liberation Front.
The joint debate is closed.
The vote will take place shortly.
The next item is the joint debate on the following motions for resolutions:
B4-1094/98 by Mr Ford and others, on behalf of the PSE Group, on the relocation of the Xerox Corporation; -B4-0077/99 by Mr Lagendijk and others, on behalf of the V Group, on the relocation of the Xerox Corporation; -B4-0081/99 by Mrs Oomen-Ruijten and Mr Pronk, on behalf of the PPE Group, on relocation by Rank Xerox.
Madam President, speaking on behalf of the Socialist Group on the relocation of jobs by the Xerox Corporation, first I should like to apologise on behalf of my co-signatory, Mr Metten, who, because of the delay in this debate has had to return to Holland.
With respect to our resolution let me be clear. Our resolution deals with the transfer of 250 jobs from Venray in Holland, and over 500 jobs from Mitcheldean in the United Kingdom, to Ireland. However this resolution is not an attack on Ireland or the Irish; nor is it an attack on the peace process. We will be voting in favour of Amendment No 6 tabled by Mrs Ahern and Mrs McKenna which points out that the creation of employment in the Dundalk region is an important support for peace and reconciliation in the border area and welcomes in principle the initiative to create jobs in the region.
The joint resolution on behalf of the Socialist Group, the Christian Democrat Group and the GUE Group deals with two major separate issues. First is the failure by the Xerox Corporation, an American-based multinational, to adequately consult with the workforce, particularly in Mitcheldean and with local government in both locations.
The company claims they have followed the letter of the law, but testimony from the workforce in Mitcheldean, two of whom were seated in the gallery today, suggests that the spirit of the law suffered from gross abuse. They - the Xerox Corporation - claim they went through the presentation of a fait accompli in slow motion. The company told me earlier this week that the consultation started on 7 April 1998 and the final decision was not made until September. Since that time, however, I have been given a copy of a photograph and a press report that shows a picture of Irish Deputy Prime Minister Mrs Mary Harney with Mr Bill Good, Deputy Managing Director of Xerox, announcing the new plant on 2 June. The period of genuine consultation was so short that the process was little short of a farce. I hope the Xerox Corporation, when this resolution is passed, will try again, try harder and try properly.
The second issue we deal with is the more general concern about the possible use of European aid to shuffle jobs around Europe. We are very much in favour of job creation with a rising 20 million unemployed in the European Union, but Xerox is an example - by no means the only one, by no means the worst and, unfortunately, by no means the last - where, on closer inspection, what are claimed to be shiny new jobs being created turn out to be a mirage. They are somebody else's job, kidnapped and held to ransom and eventually sold across Europe to the highest bidder.
The 'somebody else's jobs' are devastating families and communities. In the Forest of Dean, an area with high unemployment, Xerox is the single largest employer. This is not an appropriate use of Community funds. This is not an appropriate use of European assistance. This is not an appropriate use of national assistance. We should all be clear about this. Ireland has suffered as much as any. Fruit of the Loom recently moved on to richer pastures. We should all learn from each other that getting engaged in this kind of Dutch auction is not the way forward in terms of job creation.
I spoke to Xerox this week. They have moved a little. They have at least now agreed to consider applications for job transfer from individuals with appropriate qualifications, which is why we have to reject Amendment No 5 by Mr Dupuis, on behalf of the ARE Group which claims that Xerox is considering such requests. It is a doubtful claim when the principle was only agreed two days ago.
Xerox is one particular example of an all too common problem. We have good cause to complain and to protest about this case in particular, but we also have a responsibility to use Parliamentary power to change the rules to protect tomorrow's victims as well.
Madam President, it is always a cause for deep concern when people lose their jobs and it is perfectly proper and natural to raise matters regarding consultation and compliance with EU regulations. However, to target the creation of jobs for others, particularly in a region like Dundalk, which needs economic stability to copperfasten the process of peace and reconciliation, is unacceptable. Therefore I very much welcome Mr Ford's comments, and the fact that he agrees with my amendment - which states the principle of the creation of jobs in that area - is important.
Relocation concerns the movement of industrial facilities from one Member State to another and is of concern to the EU in so far as state aid or Structural Funds are, or seem to be, fuelling and encouraging such relocation. Many factors, however, can contribute to a commercial decision to relocate a plant. In this context, it is a matter of constant criticism in Ireland that members of government, in particular prime ministers and deputy prime ministers, rush to announce decisions before they are properly constituted. I would criticise Mrs Harney for so doing, if, as was said, she did that at a time in the process when consultations should have been taking place.
However, in Ireland we refuse to be cast in the role of villain because of one or two high-profile relocations in recent years. We have also been the losers of important projects and significant job numbers. Structural funds are not a factor in these packages, and the policy that state aid should be recouped if an enterprise relocates has been the consistent policy and practice of the Industrial Development Authority in Ireland. This is simply a matter of best practice in industrial policy and the correct management of public finances.
Madam President, the reason we have tabled this resolution is not because we want to criticise the way in which Xerox has dealt with its works councils. We have no such criticisms. We also do not wish to criticise the way the Irish authorities have tried to make sure they secured this Xerox plant in order to bring jobs to the area. What we do criticise is that European funding has been able to be used to relocate the electronics division from the Venray plant to a new location in Ireland.
Xerox claims that this is not a relocation, but some staff and part of the company are being moved. What we want to know is why the Commission agreed that this multinational, which as we know wants to downsize worldwide, should be allowed, either by being provided with a suitable site or with subsidies, to transfer part of its staff to its plant in Ireland. How can European Union funding, in other words taxpayers' money, be used to create such a distortion of competition?
Madam President, this is not a very suitable subject to deal with through urgency.
First of all, most of the investment in Ireland is in entirely new projects and does not involve the relocation of jobs. The incentives given to Xerox in Ireland comply fully with EU competition policy. No European money whatsoever has been involved in the project. So there is a serious mistake there.
The UK gets 40 % of all foreign investment which comes into the European Union. Are we to have a Commission inquiry into this, with allegations that because it gets 40 % of all investment there is something wrong? Recently we have seen headlines in Dutch and Irish newspapers about jet aircraft being chartered to fly workers from the west of Ireland to jobs in the Netherlands because the Netherlands cannot get workers to do this work. Yet we cannot get enough workers for our own labour-intensive industries in Ireland. Are we going to ask the Commission to investigate that? Please do not be jealous of Ireland because we have had economic growth for the last year or two. Ireland represents 1 % of the European Union, 1 % of the economy.
The 8 000 net jobs which we gained last year, our best year ever, will not solve the problem in Holland or the UK. Please, MEPs, do not try to tell your constituents that it is the economic boom in Ireland that is taking jobs out of your constituencies. That is a total distortion of the truth and an abuse of the urgency procedure in this Parliament.
Madam President, while I welcome the more moderate tone of the compromise resolution, I still cannot endorse it as it implies an unacceptable criticism of Ireland which is untrue. Should it not be adopted, I am even more opposed to the thrust and the tenor of the Socialist and Green resolutions, nor can I support the EPP resolution. Structural Funds are not a factor in these type of packages. Our state aid to industry is reasonable and permissible and has been approved by the Commission. It is declining in response to our increased development, public expenditure reductions and new European Union rules.
The question of relocation has been discussed in the Industry Council and Commissioner van Miert believes that the existing rules are more than adequate to prevent abuse of state aids and that no further action can be called for by the Commission. I am proud of our record in securing inward investment. Many factors can contribute to relocation decisions. In Ireland we now have a talented and well-educated workforce and a good skills base, and the aid profile of the workforce in Dundalk is right. We have the language skills and the necessary flexibility, productivity and labour costs. Our wise investment in telecommunications has enabled us to benefit from one of the most advanced networks in Europe.
I would point out to the British proponents of the original urgency motion that their own Labour Government was the most vociferous when the German Government recently mooted the introduction of a harmonised tax system in the European Union. How can you call in effect for a realignment of taxes in the Member States while such a move is opposed by your own government? The Irish Government has reached an agreement with the European Commission with regard to regulating our corporation tax regime.
Naturally I welcome the Xerox decision to relocate in Ireland and I would urge it to do its utmost to avoid the need for any redundancies.
Madam President, I do not think that we should be surprised at how things have developed. Certain colleagues in this House have constantly broadened the scope of our urgency procedure. We have discussed doping, and today we are faced with an even more serious matter, the individual case of a company. Imagine how many company cases could be brought before this House and would convert it, as it is now, into a Parliament for unions and bosses in which no-one has the documentation and no-one can judge by the evidence.
In this case, there are a number of inaccuracies, and a number of things that are frankly false. Moreover, we are talking about relocation. My colleagues should know that, in a single market, it is no longer a question of relocation, but of a choice on the part of companies who have every right to go wherever they please, wherever they feel offers the best conditions for them to produce.
Therefore, as we can do no more than limit the damage, I strongly urge my colleagues to adopt the amendments tabled by the Group of the European Radical Alliance in order to try to set the record straight and not to punish an American company that has done some restructuring in the Netherlands and in the United Kingdom, and which, in addition, has created 1 000 jobs in another country of the European Union.
We should, and we must, congratulate them. This is why I invite our colleagues to vote in favour of the amendments from the ARE Group and I welcome the fact that there are still Americans who have confidence, who come to invest in our countries and who carry out restructuring when it is necessary.
Madam President, the resolution before us on the relocation of a major company from one Member State to another brings us face to face with a familiar but fundamental problem. What it boils down to is that huge amounts of money from the Structural and Cohesion Funds can be used directly or indirectly not really to create new jobs, but to attract firms and jobs from other Member States. To put it bluntly but accurately, it is a sort of organised theft of employment.
I have to say that I do not know enough about the case in question to be able to judge, and I actually think that Ireland in particular has made a huge effort over the last few years to use the European funds intelligently and efficiently, which unfortunately cannot be said of all the other Member States or regions.
Generally speaking, however, the problems of how the European funds are used remain enormous. There are problems of waste and fraud - as I am sure the Commission will agree - there are problems with the improper allocation of funds, and there are problems with jobs being relocated rather than created.
My province of West Flanders too has similar problems, with the neighbouring province in Wallonia luring firms with the 30 billion francs of Structural Fund money that it has at its disposal. The Commission knows about this and acknowledges that it is a problem, but up to now it has done nothing about it. If it is not tackled at its roots, I fear that the time will soon come when the people of Europe will no longer be prepared to show solidarity, and this would be a great pity. If we want to prevent this, then it is high time we did something about it.
Madam President, most of what has to be said about this issue has been said. But I would just like to return to the fact that many colleagues are under the misconception that European funds have been used in an unethical way to attract the Xerox Corporation to Ireland.
I believe that what has attracted Xerox and many other high-tech companies to Ireland has been the decision on the part of successive Irish Governments to target education for young people and to prepare them for these high-tech jobs, which has resulted in Ireland becoming an attractive place for the location of such companies.
I should also like to say that I fully understand the anguish, particularly in the UK, of the workforce who perceive this as an attack on their jobs. I accept their point that they were not given adequate consultation and if there was any, it was a very superficial kind of consultation, which in fact went against the works directive that this Parliament has supported.
That having been said, I welcome the jobs that are coming to Dundalk, a sad black spot that is desperately in need of better development and more jobs. I hope that we can resolve this in a way that is acceptable to all of us. Obviously there is not a strong difference of opinion between us here.
Madam President, I would like to begin by saying, on behalf of the Commission, that I fully understand the problems of regions that lose jobs to other parts of the Community. Fortunately, such cases are still relatively rare within the European Union and, of course, as you just pointed out, the new jobs created in regions that attract investment are welcome, since this means an increase in employment. However, these positive elements do not mean that we can ignore the distressing consequences involved for the regions where the jobs are lost. Therefore, it is a very difficult balance to strike.
The social repercussions of relocations can be worse if workers or their representatives are not adequately consulted beforehand. In order to alleviate the negative social effects often caused by industrial restructuring, the European Union established various legal instruments designed to guarantee that this type of operation takes place in an acceptable social climate and that due consideration is given to the interests of those who may be affected. In this respect, the Commission's services are currently trying to establish whether or not Xerox has complied with national and Community regulations on this issue.
When considering relocations, we must not exaggerate the importance of subsidies in the decisions taken by companies. Such subsidies may influence the choice of the new site, but they do not necessarily influence the decision to close or reduce the capacity of existing plants. However, this issue was discussed at the last two Industry Councils and on both occasions the Commission explained the measures that have been taken to reduce the incentives that Member States can offer to companies to make them move from one area to another. I will give you a brief summary of them.
Firstly, in the new guidelines from December 1997, the Commission has reduced the levels of regional aid that Member States may grant. These guidelines will enter into force at the end of 1999.
Secondly, the recent multi-sectoral guidelines on regional subsidies to large investment projects may reduce even further the levels of subsidies for large projects.
Thirdly, a durability clause has been added to the guidelines on regional subsidies and to the Structural Fund regulations, stating that investment projects that have received subsidies must last at least five years.
Fourthly, the Commission has also adopted a new communication on fiscal aid that explains how the rules on state aid are applied to tax incentives.
Fifthly, and this aspect is especially important in this case, the Commission has taken measures to eliminate the element of state aid involved in Irish corporation tax.
As regards the specific question of Community funding, Parliament should note that since 1 January 1998 the European Regional Development Fund has not provided any subsidies for local investment in Ireland. There has thus been no intervention on the part of the European Regional Development Fund in Ireland since 1998. This decision was taken in order to rationalise Community aid to the Irish production sector, but also because it was believed that this area should no longer receive Community aid precisely because of the high performance of the Irish economy.
Therefore, no subsidies for the new Xerox plant in Dundalk have been cofinanced by the ERDF, nor has it received any subsidies from the European Social Fund.
The joint debate is closed.
The vote will take place shortly.
VOTES (continuation)
We live in an internal market operating within the European Union where there is free movement of goods, persons, services and capital across the territories of fifteen Member States covering a population of close to 340 million people. However, there is no common VAT system operating within the European Union at this time, and the present lack of uniformity in this regard has led to fragmentation of the workings of the single market operating across fifteen different fiscal areas.
The fact that it is impossible to know about all the VAT provisions in force in the other Member States of the EU means that taxpayers have to operate in a situation of legal uncertainty as well as having to work with various different bureaucratic structures in different Member States of the EU. VAT is one of the areas covered by the second phase of the SLIM initiative (Simpler Legislation for the Internal Market) in which the European Commission has shown considerable interest.
In particular, SLIM has identified the need to bring in simpler VAT refund procedures which would assist business across the European Union in the payment of refunds for the sale of goods or the provision of services. As part of the ongoing work to improve the common VAT system, the European Commission has put forward proposals concerning the right to deduct VAT costs that have been incurred. It seeks to change the current system by which traders have to go through exceedingly complex and costly procedures to ask for a refund from the tax authorities in the Member State in which the VAT was incurred. This will be replaced with a simpler system under which companies can use their regular VAT return to deduct VAT incurred in another Member State.
The proposal also seeks to lay down common rules for the right to deduct VAT on certain categories of expenditure which have an element of private consumption such as food, drink, hotel accommodation and passenger cars.
I support measures which help business prosper and operate more effectively within the territories of the EU. The European Union must introduce fair and definitive rules governing the common VAT system based on the principle of a single place of taxation and deduction.
The European Parliamentary Labour Party abstained in the final vote on the report by Mr Riccardo Garosci on the proposal for a Council Directive amending Directive 77/388/EEC and Directive 98/xxx/EEC regarding rules governing the right to deduct Value Added Tax. Both the rapporteur's recommendations and the Commission's proposal make significant changes to tax deductibility in respect of business usage of cars, hotels, food and drink, and entertainment. In many instances these proposals will add to the administrative burden of businesses, especially small- and medium-sized enterprises. In addition, not enough flexibility has been built into the proposals to reflect national systems of addressing such VAT deductibility.
Malerba report (A4-0366/98)
I support the opinion of the Committee on Economic and Monetary Affairs and Industrial Policy of the European Parliament which has expressed strong support for a proposal by the European Commission to strengthen international coordination in order to meet the challenges of globalisation and the information society. The European Commission has examined the problems caused by the interaction between traditional regulation and the requirements of the on-line economy and it tries to identify areas where strengthened international coordination is needed.
It does not propose a specific solution to these questions as such and it does not suggest that global regulation should be introduced for the Internet or that new international entities should be created. However, I believe that the idea to establish an Internet charter which will be a legally non-binding document setting out internationally agreed objectives and principles in areas such as taxation, liability, jurisdiction and data protection would be a very good idea indeed.
From a European perspective, the main purpose of this charter would be to ensure that European companies and organisations can fully participate in the opportunity offered by the Internet and electronic commerce so as to avoid premature and conflicting regulations and to ensure that the interests of consumers are safeguarded at all times.
The Committee on Economic and Monetary Affairs and Industrial Policy of Parliament is right to endorse the European Commission's proposal for an international initiative for the Internet and electronic commerce. Such a document would ensure that a set of internationally agreed objectives be drawn up in close cooperation with other countries, most notably the United States of America, and would encourage simplified regulatory governance of the Internet.
Information technology has made extraordinary strides in recent years and the advent of the Internet has brought the benefits of IT into many homes and businesses in recent times. The setting up of an Internet charter would be a very sensible idea and one which would be for the benefit of consumers. The rights of consumers must be of paramount consideration for the European Commission and the European Parliament at all times.
From an Irish perspective I welcome the recent initiative by the Irish Government which seeks to make Ireland the centre of electronic commerce in Europe in the very near future.
The global electronic market requires technical, legal and commercial regulation of a flexible kind which does not prevent the electronic market from developing. I therefore agree with the Commission that a broad dialogue between the authorities, business, consumers and international organisations is absolutely essential. For the same reason, I have long supported the creation of an international Internet Charter, and I therefore welcome this proposal from the Commission.
However, I also support the extensions of the charter recommended by the committee, for example to protect the interests of consumers and avoid conflicting legislation, both inside and outside the EU.
I am voting in favour of this report today. Strengthened international coordination will assist the fight against pornography on the Internet and protect consumers taking advantage of the electronic marketplace against credit card fraud.
In an increasingly knowledge-based society, the Internet is a major tool of empowerment for the people of the North West, Britain and Europe as a whole, whether in the marketplace or the workplace.
The Labour Party has a long track record of supporting the development of information technology. It was Tony Blair who reached a ground-breaking agreement with British Telecom to connect every school in Britain to the Internet.
A recent survey found that 29 % of British adults now have access to the Internet. I want to see this figure increase and Internet access broadened to as wide a cross-section of society as possible. A successful, high-skill economy demands that knowledge be available to the many and not the few.
Larive report (A4-0503/98)
Although there are a number of good points in Mrs Larive's report, we decided in the end to vote against the resolution. I should like to outline the main considerations that led us to this conclusion.
It is clear from the outset that it is not easy to apply the principles of the single market to commercial communications while at the same time meeting the public interest objectives. Each Member State has its own rules on the admissibility of commercial communications, and the wide range of laws, rules and practices reflect the diversity of the religious, cultural and social values held by people in the Member States. So it is more than just a legal problem. Promoting efficiency is a good thing, but when the need for efficiency takes precedence over ethical and cultural aspects - such as by saying that they do not come within the concept of 'the general good' - then as legislator you no longer have any means of guaranteeing the necessary respect for fundamental values or of preventing people from being hurt or offended by things said in commercial communications.
The recognition of religious, cultural and social differences in the Member States should therefore be given full consideration in any legislation on cross-border commercial communications. Recitals D and H and paragraphs 2 and 5 of the resolution call for exactly the opposite. Finally, it must be seen as an omission that not a single mention is made of the harm done indirectly to the environment by the fact that many commercial communications simply encourage consumerism.
Commercial communications play a key role in the EU. They employ more than a million Europeans and are still growing, thanks to the development of new information technologies and new demand. The Commission has now decided to adopt a number of measures which will make it easier to offer commercial communications services across borders, but not of course at the expense of the general interest. The Commission's initiative is a necessary and positive one, but I agree with the committee that the actions proposed should be adjusted and made more specific in a number of respects. It will be extremely important to consider the committee's recommendations when the concrete proposals for measures are discussed.
European postal services
The economic, social and employment benefits derived from postal services cannot be negated or reduced by the rush to free market liberalisation, as there are no guarantees that this move will allow the essential services on cost and universality to continue.
In Ireland the local post offices play a very important role as a contact point for people, especially the elderly. Also, of all the public utilities, people employed in the Post Office generally live in their working area and contribute to the local economy and community development.
Therefore, it is vital that any moves towards liberalisation will have to be preceded by a full state-by-state evaluation of the economic, employment, social and community effects.
The gradual and controlled liberalisation of the postal services has been underway since the adoption of Directive 97/67/EC. The Luxembourg Socialists have always stressed the social and economic importance of the postal services and the need to provide quality services. They also insist on a universal service that is not a minimum service, but one which ensures optimum coverage of the whole national territory. The Commission had announced that it would present a new proposal on the gradual and controlled liberalisation of the postal services before the end of 1998, but nothing came of it.
We therefore support the wish of the European Parliament to evaluate the consequences of liberalisation before any further progress is made. This evaluation must be based on the Commission's feasibility studies, but also on Parliament's own analysis, in cooperation with the postal services in the Member States.
It is clear that the evaluation must take into account not only short-term profitability, but also the consequences for employment, the social benefits for all consumers, and efficiency for the economy.
This is the manner in which the Luxembourg Socialists will approach any other moves towards liberalisation on the part of the Commission.
I welcome the resolution on the liberalisation of postal services. It puts its finger on the causes for concern and the risks which liberalisation could bring with it. Efficient postal services are a right for all EU citizens and should not fall victim to the whims of the market. I look forward to becoming acquainted with the various feasibility studies which the Commission has carried out.
Just one year ago, on 15 December 1997, we were adopting a framework directive on postal services. Now, according to some information, the Commission services are preparing a new proposal for a regulation. This would call into question the provision that was recently decided on, which notably moves towards increased liberalisation. However, we had decided that, before undertaking any review, we should evaluate the effects of the new regulation.
Although we admit that any measure can be adapted to make it more effective, we question the merits of a major review of all the recent regulations on the European postal services, when we have still not established the results of those regulations.
If we try to legislate too much, and too quickly, we legislate badly. This is why we think that, before any changes are made, we need to know the effects of the regulations that are in force.
With this in mind, we therefore ask the Commission to undertake an impact study of the changes brought about by the 1997 directive. This evaluation would consider the consequences of increased liberalisation of the postal services, covering the social, economic and financial aspects. The results of such a study would enable the European legislatures in the various countries to have highly precise information in order to be able to judge whether it is really necessary to take new measures, and to what extent.
As long as the results of this impact study of Directive 97/67/EC are not known in each country, we consider any change in the regulations to be inappropriate.
Annual debate pursuant to Article K.6
Mrs Van Lancker must be congratulated on what has been exemplary cooperation in this sensitive area. Schengen creates the conditions for freedom of movement which we are seeking. It is in all of our interests that the Schengen Convention should work effectively, without undermining integrity. And indeed on these issues there is reason to praise the report.
My concern is the Nordic Passport Union. In Scandinavia, we have an effective system of freedom of movement, and it is important that this can still be maintained when Schengen becomes part of the Treaty.
This requires better Scandinavian adaptation to EU legislation. One example is the extradition legislation in Norway. Other examples can also be found where coordination in Scandinavia is necessary. The Nordic Council should go through the legislation to find areas which involve Schengen in order to achieve a common Nordic harmonisation.
The police and customs cooperation in Scandinavia, the Nordic Passport Union and the common travel zone between the UK and Ireland are all examples of effective ways of developing freedom of movement which do not involve creating more police controls than in other countries.
The legislation in the Nordic countries is not uniform, but there is a significant degree of approximation. This shows that such approximation could also take place at European level, in step with the increase in day-to-day interaction between the Union's citizens, thereby also strengthening our common sense of identity and culture.
Legal approximation between countries must always be handled very carefully. However, it is clear that this is needed within the Union. It would make living together in the Union easier.
It has been possible to detect a certain north/south divide in the concept of right and wrong in the debates this week, as far as irregularities in the Commission are concerned. Approximation between our countries with regard to a concept of justice would be welcome, exactly as has taken place in Scandinavia.
Finally, I would like to thank the presidency for its kind words about my reports on organised crime, especially the latest on preventative measures, which I hope will be able to provide a stimulus towards developing a common approach to legal issues.
The Socialist Group voted for the Nassauer resolution on Article K.6 because this resolution, as amended in committee and in the House, places emphasis on various points that we consider to be fundamental: the slow pace of the work towards implementing the area of freedom, security and justice and integrating the Schengen acquis into the Treaty; the delays in ratifying fundamental acts; and the failure of the Council to sufficiently take note of Parliament's demands with regard to being informed and consulted and its opinions being taken into account.
Paragraph 16, if it had been retained, would have prevented us from voting in favour of the final report, as it anticipated the right to consultation demanded by Parliament concerning the Austrian Presidency's strategy paper, and welcomed its repressive aspects. As this paragraph disappeared in favour of Amendment No 4, which is more neutral, we did vote for the final text, despite the adoption of Article 19, which we would also have liked to have removed.
We felt that it was necessary for this report to be adopted in order to urge the Council to make up for the delays that it denounces and to take into account Parliament's demands on relations between Parliament and the Council.
Van Lancker report (A4-0006/99)
Madam President, the recommendation that the European Parliament has just adopted on Schengen cooperation calmly states that 'the countervailing police and judicial cooperation measures cannot therefore under any circumstances' - I stress, under any circumstances - ' take precedence over consolidation of this area of freedom and security and continuing to ensure the free movement of persons.'
In other words, the free movement of persons is a priority and the countervailing security measures must, in all cases, take second place. This astonishing statement sheds a very dangerous light on Articles 61 onwards of the Treaty of Amsterdam and could be sufficient cause for France to halt the ratification of the Treaty in order to find out more.
In particular, we would find it intolerable if the Council working group, which is currently considering the division of the Schengen acquis between the first and third pillars, were to block the Schengen safeguard clause. This clause must be introduced in its current form and without the slightest restriction into the first pillar, notwithstanding the recitals of the Schengen Protocol, which, absurdly, seem to state the contrary. If necessary, the French Government will have to go as far as using force on this issue, as it is so crucial for the security of our fellow citizens.
I would like to conclude by expanding a little on this. For a week now, in the debates on fraud, we have been hearing the Commission say that if everything is going badly it is because it is overloaded with tasks that it does not have the resources to undertake. Now, the recommendation on Schengen that we have just adopted after the Amsterdam Treaty demands that an unthinkable number of new tasks be transferred to the Commission, from the international criminal networks in Naples to tracking down illegal immigrants in the suburban areas of France. Do we not think, by any chance, that things are already going badly enough?
Justice and home affairs issues should be dealt with first and foremost by the national parliaments. We do not support the Schengen rules and their incorporation into the Union framework, which will deprive Member States of their right to take direct decisions on several justice and home affairs issues, such as those involving visas and asylum.
Cooperation in the fight against crime is necessary. This should primarily take place between the national police authorities and Interpol, and not by building up a competing European police organisation, Europol.
The reason why cooperation in the field of justice and home affairs has not progressed more quickly probably lies in the fact that these issues are national ones and should therefore be decided at national level. However, cooperation in distributing flows of refugees in the event of crises is desirable.
Schengen is supposed to be about the free movement of persons. However, only a few articles deal with freedom of movement, while most of the Schengen rules are concerned with border and security controls. The register of persons which is being built up around Schengen is unacceptable, and violates personal integrity. Schengen could also lead to a less generous refugee and asylum policy. The whole Schengen system must be revised. Schengen could also have an adverse effect on the Nordic Passport Union, and we have therefore voted against the report.
Protection of families and children
The next item is the report (A4-0004/99) by Mrs Hermange, on behalf of the Committee on Employment and Social Affairs, on the protection of families and children.
Madam President, Robert Debré, the renowned pediatrician, used to say that our children are our eternity. Now, in the construction of Europe, children and families are the ones who are most forgotten in the mechanisms that are being put in place for cooperation and solidarity. This is unacceptable, as our children face particular risks such as road accidents, drug addiction, sexual abuse, stress at school, illiteracy, instability, and paedophile networks.
It is also unacceptable that 250 million children worldwide are at work, and that we in the developed countries buy, at a low cost, some of the products made by those same children. It is unacceptable that more than a million children are used for prostitution and for the perverse satisfaction of western tourists. It is also unacceptable that some families are tormented by distress. While we were having what is certainly an important political debate these last few days, a few Members among us have been considering a very delicate matter, that of the Lancelin-Tiemann affair in which children were kidnapped by their father because procedures are not harmonised between two countries.
This is why, on behalf of the committee, I am presenting to you today an own-initiative report which has the sole objective of instigating a real political will to create a global approach to family policy based on giving the priority to children and on four principles: taking account of the diversity of family models, placing children at the heart of the European debate, going beyond the socio-economic approach of policies geared solely to benefits, and respecting equal opportunities for men and women.
Firstly, this approach means, as in the first measure in the report, drawing up family impact statements geared to the well-being of children to accompany all proposals for Community acts. Secondly, at an institutional level, a series of measures should be implemented as quickly as possible, notably the extraordinary European Council meeting in order to debate the consequences of the demographic, family and child protection policies pursued by the various Member States. There should also be regular debate on family affairs and children in the Council of Ministers, and the unit within the European Commission that is devoted to those policies should be restructured.
In this respect, I would very much like the European Commission's inter-departmental group on matters related to childhood to be revived, especially as there are particular problems with the legal basis for budgetary headings concerning children. I would also like to point out that, in order to implement this European strategy, I advocate the adoption of guidelines for action in favour of children drawn up with the partners in government after consultation with Parliament and in close collaboration with family organisations and solidarity organisations working directly or indirectly to improve the social integration of children in Europe.
With regard to child protection policy, certain proposals should be highlighted. In the field of health care policy, we want to set up a European perinatal epidemiological network composed of regional perinatal surveillance units for each set of data and a common European perinatal database, which is something that urgently needs to be put in place in order to combat infant and maternal mortality.
With regard to parenting and education, which is a serious problem nowadays, we must implement strategies for relations between mothers and children from a very young age. Also, the establishment of schools for parents and out-of-school associations, which will improve children's integration into social life, should be encouraged.
In the field of prevention and of protection from danger in childhood, I would like to encourage the Member States to appoint children's ombudsmen with the task of reaching an amicable settlement in conflicts involving young people under the age of 18.
Finally, in order to prevent ill treatment and violence, I propose the creation of a European centre for children in danger, which would have the task of promoting the exchange of know-how and making available a European register of children who have disappeared and of culprits who have received sentences, drawn up in cooperation with the national police and judicial authorities and Europol.
Also, events that are unfortunately too frequent highlight the need to design, on the basis of the consideration currently being given to the European judicial area, a coordinated mechanism among our countries in the area of family law, for the well-being of our children.
These, Madam President, are the main measures that I would like to submit to the House.
On 24 November last year, the Committee on Women's Rights unanimously supported my opinion. The committee feels that pursuing a family policy at European level is impossible and undesirable for the following reasons. Firstly, family policy is typically one of the areas where the principle of subsidiarity applies. The Member States do not need the Community in order to have an efficient family policy. Secondly, there is no definition of a European family, nor do we need one. Differences in culture and tradition make it impossible to find a common basis for formulating proposals for such a policy.
The Committee on Women's Rights is therefore against the rapporteur's proposals calling for a European Council of Ministers on family policy, and all the other proposals for a special family policy at European level. All that Europe can be responsible for is ensuring that, when new policy measures are introduced, account is taken of their effects on the situation of families in the Member States. More European interference in the family could mean that families would suffer. The Committee on Women's Rights agrees with the rapporteur's proposals regarding the protection of children and their rights, provided that they are consistent with the existing international legal framework and that they are cross-border measures.
The Liberal Group is against any European interference in family matters, and will therefore support only those paragraphs that are aimed at providing better protection for children.
Madam President, ladies and gentlemen, at the start of my speech I should like to thank the rapporteur for her willingness to compromise, because that is the only reason why the House has now been presented with a report that we in the Socialist Group are able to support. We undoubtedly had problems in the initial stages, because I need hardly say that many things have already been decided here by Parliament in a similar manner.
But we also had problems because Mrs Hermange's first version incorporated many elements of social policy that were completely unacceptable to us, such as the expression 'Europe without Europeans' or the suggestion that Europe was committing suicide by letting its birth rate fall. These and other misleading statements certainly made us have serious doubts at the start of the process. There was also the fact, of course, that our committee became embroiled in an decidedly impassioned discussion on the enshrining of the traditional family model. I shall return to that in a moment.
And then suddenly we had a number of amendments from other committee members which would have totally distorted the report; moreover, I have to say that the committees asked for an opinion did not exactly make things any easier for us. The Committee on Civil Liberties and Internal Affairs even changed draftsmen, one draftsman having tried to refer the entire matter back on the subsidiarity issue. That was not the position of the Committee on Employment and Social Affairs.
It is our view that the family is definitely a matter which the European Union is competent to deal with politically at European level. What is more, we in the European Parliament are a more suitable forum than national parliaments for the discussion of this issue, since everywhere in the Member States there are ideological battles about the concept of the family, about what does and does not constitute a family. We in the European Parliament, with the mutual tolerance and respect we practise, are undoubtedly in a position to reach agreement on a modern family model, thereby setting an example for this debate in the Member States.
Before I move on, let me examine some aspects of subsidiarity. I do not share the previous speaker's view that the subject under discussion has nothing at all to do with our area of responsibility. Of course, I would not wish to interpret our remit too broadly, because the family should naturally be first and foremost a matter of national and preferably local government policy. But as we know, policies on the family are also invariably associated with issues of sexual equality, which makes them a partly European responsibility. Let us recall the guidelines for 1999, which include a new pillar specifically dedicated to equal opportunities, and the call for modern forms of work organisation. What else does that mean but giving women and men, fathers and mothers, new opportunities to combine work with family responsibilities through changes in the organisation of workplaces and social structures?
This position, incidentally, has also been adopted by the European Court of Justice, which has delivered several relevant judgments on subjects such as part-time work and equal pay. This is another argument in favour of the European dimension. We jointly adopted the European legislation on parental leave, which is another contribution to a modern, enlightened policy on the family. The fact that the amount of parental leave taken is so unevenly distributed between men and women in Europe should, I believe, provide some important food for thought in the Member States. Let me mention just three statistics: 30 % of all parental leave in Sweden is taken by fathers, in Germany the figure is 3 %, and when the data were collected in Greece, only three men - yes, three men - were on parental leave. That too is an indication of how we in Europe can learn from each other.
Let me finish with a point which is of great importance to me, a point that should stir us into action. We have legally guaranteed freedom of movement for employees in the European Union, and that naturally extends to their families too. For that reason and because of the single market, we have a duty - a shared duty, of course - to pursue a European policy on the family.
Madam President, ladies and gentlemen, I really do not understand why some Members are citing violation of the subsidiarity principle as their reason for wanting to vote against this report. I really cannot identify any such violation. What could be more important to us than our children? That is precisely what makes this report necessary. The subject is so wide and touches on so many areas that several reports ought actually to have been devoted to it.
The term 'family' is not a purely national or European one, but is a worldwide concept which means many different things to many different people. The only thing I am sure of is that we can talk of a family when children have been born and are being brought up. The subject can be described as European in scope, because families in Europe are in similar situations and have similar problems. There are two reasons why it is very important that Europe should provide answers here. The first is that Europe is growing old and grey. This has critical repercussions, and not just on social security systems. The second is that Europe is becoming lonely. There are an increasing number of one-person households and elderly people living alone. Our society is becoming perceptibly more individualistic. The weakest link in the social chain, namely our children, are being exposed to more and more dangers. Television and the Internet without frontiers are bringing repulsive material into our homes. Organised criminals have long been aware of the potential of children.
The report deals with the protection of families and children. Both need protection and support. My last point relates to a welcome development, but one which has extensive ramifications. More and more women in Europe are going out to work and have to be able to juggle their occupational and family responsibilities. These developments have momentous repercussions, which must be reflected in political decisions. Europe has to provide answers here, because families are far more important than we tend to realise. We speak so often of social exclusion; the family is the most natural remedy. Where does a person spend the most important years of the social integration process? In the family! What is the most suitable framework for the care of elderly and disabled people? The family!
To express this in a simple formula, social policy begins with a policy on the family. In the age of the euro and the single market, the term 'welfare' must not be entirely reduced to the growth of the gross domestic product. The family is an essential element of quality welfare. It is of inestimable value to us. At this point, let me thank the rapporteur once again for her constructive cooperation and for this excellent report. I hope that these ideas are followed up and that the report does not turn out to have been a mere paper exercise.
Madam President, much of what has been said here makes good sense. The basis of a secure environment for growing up is often an upbringing in a secure family. However, families can look very different. They may have two parents or a single parent, which is often the case around Europe today. It is of course important for each of us in our own countries to ensure that people can combine work with shared responsibility at home.
There are many dividing lines and differences between children's chances of growing up in secure conditions. Not only are there the differences between families, but also substantial differences between large towns and rural areas. In rural areas, isolation is often a major factor in making children feel insecure, which we must of course combat by establishing more secure conditions for growing up by means of various kinds of support.
Poverty, exclusion, the more demanding pace of work in our modern world and, not least, unemployment all have a strong effect on children. With 18 to 20 million unemployed people in Europe, our children are naturally affected. It is therefore important to ensure that we can give them the security which enables social problems to be avoided in the future. Several speakers have already mentioned this.
However, we in the Liberal Group believe that it is going too far to propose that the family ministers should meet regularly, that there should be a special unit within the Commission for family affairs, and perhaps a directive on childcare. These are issues which first and foremost concern the most private of all areas, the close relationship between parents and children. This should be handled within the family and in communities, in other words close to home. These are communal, social, regional and national issues.
In Sweden we have a children's ombudsman, which works extremely well. It is something we can imagine other countries introducing too. The task of the children's ombudsman is to look after the rights and interests of children. However, this is hardly something which should be regulated through a European family policy.
It is clear that a major effort is required to combat violence against women and children, which is increasing precisely because social circumstances are difficult for many people today. Such problems stem from a hard working life and high unemployment.
Crisis centres are needed. These already exist in Sweden and the Nordic region, as well as elsewhere. We have talked about the sexual exploitation of children. Obviously this must be combated, but it should be done by proper methods at the proper level.
One thing which I believe we can do together here is to ensure that, in the negotiations with new Member States, we oppose in every way the abuse of children and the trafficking in children which is taking place, with children being exported from Eastern Europe and non-European countries.
From a Liberal perspective, we would like to say that all of this is extremely important and has to be addressed. However, it must be done in a proper way and in the proper place. Family policy, childcare and raising children are first and foremost national issues which should be dealt with at national level. We must draw a line between what are children's rights and what are private matters of family policy and childcare. As elected representatives, we have an obligation to protect children through such things as the Convention on the Rights of the Child. This is essentially a good report, but we cannot support the proposals designed to introduce a European family policy.
Madam President, it is fortunate that we have reports to discuss in this House like the Hermange report, and I would say the same about the Sainjon report that we adopted yesterday. It is fortunate that this House still finds time to discuss these matters and to adopt resolutions like those resulting from these reports, on which the rapporteurs must be congratulated. It is fortunate that in discussing these reports and adopting these resolutions, we can find justification for some of the reasons for our presence in this House, having deserved - if this is what we deserve - the vote and representation of our voters.
Notwithstanding our general agreement, this does not mean that we have no comments and reservations to make or that we totally agree with the motion for a resolution tabled by Mrs Hermange on behalf of the Committee on Employment and Social Affairs. However, in order to express these comments and reservations, we have these debates which, through everyone's contributions, aim to improve what would already be satisfactory.
We do not totally agree with this proposal, not just due to the precise terms chosen but also due to the fact that we believe there is an omission or an aspect that is not sufficiently developed in the report.
We feel that it would actually be very appropriate for there to be a closer connection between the subject of the protection of families and children and the social consequences of a specific economic strategy and the interests that this serves. It is true, as stated by the rapporteur, that 'the reconciliation by mothers and fathers of professional life and family life is a key factor in a modern family policy'. This same concern can be detected in paragraph 14. However, we believe that the extent of this connection is insufficient and that the wording is not totally satisfactory. We have therefore tabled two amendments in order to specifically strengthen this aspect, as we feel it is necessary, and to contribute in a small way to improving the motion for a resolution to be adopted, without causing any imbalance.
We have the honour of being the first signatory of the motion for a resolution on child labour that is contained in this report. We would like to highlight the connection between the deregulation of working relations and the employment of the labour force being made clandestine, the consequences of this for the protection of families and children and the promotion, tolerance and concealment of child labour.
Our other amendment involves removing a value judgment from what can only be an objective reference. Although it can be said that the directive on part-time work has the purpose of allowing, on a voluntary and non-discriminatory basis, improved reconciliation of family life and professional life, it is wrong to state that the directive makes this reconciliation 'easier'.
Finally, and to end as I started, it is fortunate that we have these opportunities to discuss such matters in this House, but much more is needed. We need to ensure that the requests, recommendations and demands contained in this motion for a resolution are not ignored or given less importance than the aims that are regarded as more important due to the fact that all political and social action is conditioned by the reactions of the so-called markets.
Madam President, the problem we have in this debate is to know what it is we are talking about when we talk about families. When I was growing up in Scotland we used to have an event called the Kerr Jaunt. This comprised two large buses going to the seaside once a year with 150 people aboard. That was an extended family. I suspect that when she speaks about the family Mrs Hermange means the nuclear family of two parents: one husband at work, a mother at home looking after one child - indeed, only part of one child, given the birthrate in Europe at the present time.
The truth is that picture of the family is a declining picture of the family. Families are a very disparate entity across the Union and therefore to try to adopt common social policies, legal policies and economic policies which deal with all families is probably a mistake. Instead, we have to look for the best practice and best policy to deal with issues which may impact upon the way in which people want to live their lives, bring up children and live together, which varies considerably across the Member States.
Therefore, we need good policies for social security which, for example, include the notion of disaggregation, i.e. the notion of treating women independently from men, in their own right, with entitlements and access to social security, the question of children's rights, children's benefits and children's allowances, which relate to children and the cost of children, to the question of child care and the protection of children and to enshrining these rights. The Swedish model we heard about from Mr Lindqvist with its children's Ombudsmen is very good.
All these things are separate in a sense from family policies but may add up to the same thing. Whether we need the kind of policies at European level that Mrs Hermange suggests is open to question and although I am a federalist, there are areas here where subsidiarity has to operate. I suspect that many other Members may feel the same. We may achieve the same objectives by going about it in a different way. That may be the way we have to approach it.
There is a slight moral overtone in the report, suggesting that single parent families are somehow deficient. The evidence is very clear from all my social research over the years that where single parent families are properly supported in terms of social security and legal rights and child care, they are just as successful as nuclear families. We have to encourage and allow that diversity across Europe.
Madam President, it is clear from reading this report that it contains a lot of vague statements. Politicians are gradually beginning to become aware of the ageing of the population, and we might have expected this report to head off in this direction. But it would be naive simply to opt for a birth rate policy, particularly at European level. What we need to achieve is a society in which parents can have as many children as they want and children can develop their full potential. In our view this is primarily a task for the Member States, the regions and the local authorities, as other people have said. I would have preferred the report to have dwelt rather less on this point, but I would stress that it is an important task nonetheless.
The report has a rather moralising tone, as if it were telling people what they should and should not do. Looking at our various initiatives, we can see that there is often a lot more happening than could ever be listed in this report. The protection of children is still a major concern, and I would point out that various countries still have serious problems here and that European and international measures are needed. I would simply mention the international networks for the sexual exploitation of children, sex tourism, child pornography and so on.
The international Convention on the Rights of the Child requires reports to be produced at various levels, including European level, on how the convention is being implemented, and I am therefore very pleased with one of the practical measures in Mrs Hermange's report calling for a specific unit to deal with child protection. Sweden has already set an example here, and Flanders too has a commissioner for the rights of children. I shall be putting forward a proposal on this subject to Parliament shortly, but it is still being translated at the moment.
The terminology used in legislation on the protection of children is also something that we should be able to harmonise. We approved the fight against child labour in the Sainjon report, so we do not need to keep coming back to it in other reports. I would make a special plea for efforts to be made to track down children who have disappeared and to combat child abductions. These are international agreements that Europe simply must subscribe to.
Madam President, I congratulate our colleague, Mrs Hermange, for the work that she has done and especially for the very extensive explanatory statement which enables us to consider the family from every point of view and to see how it is in fact at the heart of the reality of European life and how it should be at the heart of all sectorial policies. Family policy is therefore not so much a policy in itself as a concern that should inspire all those who think about any aspect of economic, social and cultural life in the various countries of Europe.
I will leave the question of discussing a common family policy for the Community for the explanation of vote on 28 January, and I would just like to emphasise certain points that were watered down in the final report that was presented to us due to compromise amendments. I do think that you were right to stress the need for economic justice for families. Families are not charity cases for governments and their policies. No, families are at the very heart of the creation of national wealth.
I think that here we can see a change of mentality to which your report could contribute, but we need to go further. When we consider the question of the cost of living, we have to take into account those who have family responsibilities and should not take an overly individual, or rather individualistic, view in our calculations.
I would like to conclude with a point that I consider to be very important. Ladies and gentlemen, we have no hesitations about talking about a political model. In Europe we are referring to democracy. We do not hesitate to talk about models when we are discussing social issues. We talk about the European social model, which combines responsibility, personal initiative and solidarity. So I must ask why we are so reluctant to mention the existence of a European family model in which men and women, with equal responsibility, in a loving relationship, are capable of engaging with society and with the children that will be born of that union, and of taking on that responsibility.
Madam President, it is very encouraging to see the European Parliament taking an interest in the future of the family as a basic social unit. Should we therefore also agree on what we mean by a family and by a home?
The current trends in the development of morals are leading the very concept of the family to be devalued. I will not expand too much on this subject, as others have already done so before me. I would simply like to propose going to Brazil, for example, to see what becomes of children there who are from broken or single-parent families.
Protection of the family and of children is a very broad subject. Today, Madam President, I would like to deal with only one of the many issues, but one that affects just about all children and that has a very profound influence on them. That issue is violence on television, and I am surprised that this serious problem has not been dealt with in the report.
Here are a few figures: in a week chosen at random, the French weekly ' Le Point' counted 670 murders, 15 rapes, 848 fights, 419 shootings, 14 abductions, 32 hostage situations and 27 scenes of torture. Scientists have observed a correlation, and sometimes even a causal relationship, between the violence in the images seen by children and their level of aggression in real life. Television is indeed guilty of encouraging violence.
Regardless of age, exposure to violence on television leads to an increase in childhood aggressiveness. There is more and more violence on television. In the space of 40 years, the number of murders has multiplied by one thousand. Also, you should be aware that in the days following the portrayal of a suicide, the rate of real suicides among adolescents increases by 13.5 % among girls and 5.2 % among boys.
You will understand, Madam President, why I am particularly surprised that the issue of violence on television was ignored in this report, but maybe that would be touching on commercial interests that are beyond us. Unfortunately, it would not be the first time.
Madam President, in the context of this debate, I want to express my concern at the totally inadequate cooperation and coordination throughout the European Union in response to the increasing activity of international paedophile groups. The recent report entitled 'Child Abuse on the Internet', along with other research, indicates the scale of paedophile abuse of information technology. It has recently been revealed that international paedophile groups are targeting child-friendly sites on the Internet to trace potential victims. It has been estimated that some 20 000 paedophiles in Europe use the Internet daily. While I appreciate that this is a complex technical issue, there is more that could be done to police this particular abuse.
I am also concerned that recently in my own country we have seen an increase in a number of attempted child abductions, especially over the last couple of months. It is believed that this is the work of British paedophiles who have fled their native country. This illustrates the need for better cooperation between law enforcement agencies in various Member States.
EU Member States need to consider ways in which we could harmonise our laws to exchange or compile registers of serious sex offenders. Certainly I, personally, would support the concept of an EU-wide list.
We also need to place movement restrictions on those who have finished custodial sentences. There are many ways we can tackle this problem. There are many ideas. I would like to see some attempt throughout the EU to coordinate activity.
Madam President, the basic tenor of this report, which places the child at the centre of the European discussion, is to be very warmly welcomed. And in very many details too, it strikes exactly the right note and addresses reality in a very frank and open manner.
I do not think the question of subsidiarity or competence arises here at all. The family and the protection of children are naturally a matter for local authorities, municipal administrations and civic and charitable associations. But the family is also a European and a global phenomenon, so why should European policymakers not concern themselves with the family, and why should there not be a special interest in the protection of children at European level? It is necessary to break down the walls of silence, because there is far too much maltreatment of children in disturbed family environments.
Among the many proposals in this report, those that deal with the subject of child abuse are very important. Where does the sexual abuse of children begin? Probably in the family environment. But a long time ago it began to assume a very global dimension, and what is happening on the Internet and in the domain of mass tourism may perhaps be termed the globalisation of perversion.
I should like to mention two more points that I consider very interesting and constructive, namely the call for a special meeting of the European Council devoted to child protection policy and the suggestion for the creation of a European centre for children, one of the principal tasks of which would be to compile and maintain a database on missing children and convicted child abductors, in cooperation with the national authorities and Europol.
Madam President, I would firstly like to congratulate Mrs Hermange on having taken the initiative to draw up a report on the protection of the family and children in the European Union. This is an extremely important issue since the changes currently taking place in our society, be they demographic, sociological, ethnological or scientific, greatly influence the family.
The Commission notes the requests made in the resolution, although it admits that issues relating to the family are still the responsibility of the Member States themselves. The birth rate is falling in almost all the Member States of the Union, fewer people are getting married, more couples are living together without marrying and more children are born out of wedlock, while the divorce rate is continuing to rise. These are the trends that are currently influencing the family unit and, indeed, society as a whole.
There is a constant interest in the situation of families and its implications for our social and employment policies. It is also becoming increasingly evident that we need greater international cooperation on issues relating to the family as part of the global effort to promote social progress and development. Although the Community has no direct responsibility in the area of family policy, it is paying increasing attention to the analysis and understanding of the social and economic repercussions these new trends and social changes have on families.
There are striking differences between the Member States as far as family policy is concerned. These are based on the different ideas of the role of the State in economic and social life, the family's position in society, its rights and obligations, the roles of men and women within the family and the principle of the rights of the child. However, the family has always been highly valued and will continue to be highly valued in all the countries of the European Union.
The Commission is promoting a series of measures and policies aimed at reconciling work and family life: the challenge of finding a balance between these two areas is vital for a whole range of employment and social matters. Issues that directly affect the family include the changes in the composition of the workforce, the new forms of labour organisation, the restructuring of social protection, and the changes in the distribution between men and women of tasks involving the care of dependents.
The directives on pregnant workers, parental leave and part-time work are all valuable examples of the European Union's commitment to helping men and women in their family lives. The recommendation on child care suggests that we should adopt initiatives that aim to provide child-care services for parents who work or who are still undergoing training, that pay greater attention in the workplace to the needs of workers with children and that encourage men to participate in caring for children.
The employment guidelines are also providing a great boost in terms of helping to reconcile family and professional life. The employment guidelines for 1999 put even greater emphasis on the issue of reconciling family and job responsibilities as an integral part of the European employment strategy.
I would like to end by saying that the European Union must make substantial efforts to determine the similarities and differences in the way that the Member States react to the changes I mentioned, and to promote, at Community level, exchanges of information and the gathering of experience relating to all family issues.
Thank you, Mr Marín.
The debate is closed.
The vote will take place on Thursday, 28 January 1999 during the part-session in Brussels.
Code of conduct for EU firms in developing countries
The next item is the report (A4-0508/98) by Mr Howitt, on behalf of the Committee on Development and Cooperation, on EU standards for European enterprises operating in developing countries: towards a European code of conduct.
Madam President, 500 workers killed in a Thai factory supplying European toy companies, poisoned by the fumes of paint and glue, because of inadequate ventilation in that factory; 110 000 tonnes of waste dumped every day into a local river in West Papua by a European mining company, ravaging the traditional lands of indigenous people who, when they protested, met with torture and murder by the Indonesian army; European oil companies in Burma, Nigeria and Colombia, accused of propping up repressive regimes and colluding in the abuse of human rights; a European pharmaceuticals company marketing a pesticide in the Philippines, already banned in three EU countries and proven to attack the internal organs, cause paralysis and genetic damage.
European direct investment can and must be a force for good in the developing world. But this European Parliament records our deep concern at the cases of corporate abuse, where local regulation is inadequate or human rights are not upheld.
I have met children as young as six in northern India who have been liberated from bonded labour because of initiatives like the rugmark code, which has helped these children out of what is a 20th century form of slavery and back into school. Such a code is beginning to be effective, not simply because the companies involved sign up to a proper declaration of principles, but because this is matched too by a practical system of monitoring and verification which guarantees that those principles are upheld.
That is quite simply what we are debating tonight: better standards for European companies worldwide and practical mechanisms to ensure that these are implemented.I commend these proposals to you because we seek to better enforce existing internationally agreed standards in the field of employment, environmental protection, and social and human rights. Not a new or different set of requirements, nor a substitute for national or international regulation. I commend these proposals to you because they result from intensive consultation with over 100 businesses, trade unions, NGOs and academics, to whom I offer my thanks and from whom I have seen the growing consensus for systematic dialogue and agreement between companies and all those who their business affects.
I commend the report to you because these proposals arise too from discussions with governments and civil society in the developing world, from Ecuador to Nigeria to the Philippines. We have already consulted the ACP, and the firm conclusion is that what is needed is a developmental approach. Not one based on yet more bureaucracy, in which companies will always have the advantage, but one which gives a voice to, involves and empowers communities in developing countries themselves.
I shall now deal with what I know are some of the main areas of concern which have been expressed by parliamentary colleagues.
Some are concerned about extra-territoriality. Why should Europe not take more responsibility for its own companies? We are willing to do so in agreeing international rules against bribery and corruption and against those who engage in child-sex tourism. Too right we are! Since 1968 Member States have already agreed the legal convention which allows companies to be brought before the courts for the most extreme breaches of the duty of care in their work in third countries. Let us use these already existing powers more effectively, and please note our commitment to multilateral agreements with the governments of developing countries themselves.
Others have been concerned to restrict any proposal to voluntary action alone. Yet our resolution makes explicit that voluntary and binding approaches are not mutually exclusive. There will always be some bad companies, and no company should profit from any competitive advantage resulting from disregarding basic labour laws and social and environmental standards. Binding rules ensure minimum standards. Voluntary codes assist better standards. The two go together.
I note that some of my colleagues are concerned that a European monitoring mechanism could put our companies at a disadvantage compared to those based in America and elsewhere. Yet 42 of the top 100 multinationals are based in Europe, only 35 in North America. In NAFTA a complaints resolution system on labour and environmental practice already exists. When this European Union decided to offer enhanced trade access to countries respecting core labour standards, when we agreed a code to prevent arms sales to countries responsible for torture and aggression, we did so because we felt the European Union could give a lead to the world. In the field of better standards for multinationals we can do so again.
Madam President, ladies and gentlemen, it will be no secret to the rapporteur that I harbour numerous doubts concerning the legality of the measures he proposes, of which, for reasons of time, I shall only be able to cite a few representative examples. The cases you describe relate to glaring and despicable abuses. We shall have to make every possible effort to scrutinise international law for ways and means of developing a code of conduct that will justify the conviction on moral grounds of the European firms which violate these principles of human rights.
On the other hand, we shall have to take care - and this is a point that has frequently come to my attention here in Parliament - to exercise our responsibility for keeping our reports within the legal bounds we have set for ourselves.
I strongly support the involvement of non-governmental organisations in the development of the existing guidelines for an international code of conduct, such as those followed by the OECD.
We must realise, however, that it is Utopian to call for a European legal framework governing EU-based companies with worldwide operations, and that such a framework would even be illegal because of its extraterritorial character. We cannot condemn the Helms-Burton or D'Amato legislation for claiming extraterritorial jurisdiction, and then think that we can introduce the same sort of thing here. The law is the law!
For that reason, I rather regret that there are four, five or six other cases which will be relevant to tomorrow's vote and which deviate from established legal standards. For that reason, Mr Howitt, I should be glad if you would exercise some flexibility and tolerance at the vote in plenary tomorrow, otherwise I believe the form in which you wish to organise the vote will be unacceptable to many Members, at least to those in the European People's Party, even though you undoubtedly have a legitimate case.
Madam President, first, on behalf of myself and my group, I want to thank Mr Howitt for pressing for this own-initiative report from the Committee on Development and Cooperation and for having done some excellent work courageously, correctly and diligently. The report is the result of serious analysis of the international situation and of listening to the opinions of representatives of civil society, and is distinguished by the creativity of the proposals put forward.
The subject of the report is not simple, because of its obvious implications in dealing with the presence and activities of European firms operating in developing countries in terms of respect for the principles, standards and aims linked to recognition of fundamental human and social rights.
First let us say what it is not about. It is not about wanting to impose rules artificially which make European firms less competitive or hamper them more in international competition. It is not about wanting to invent new rules, nor does it propose to.
It is simply - although we are well aware that this is not a simple thing - a matter of wanting to guarantee effective respect, by European firms, for international and European standards which already exist but are often simply ignored or actually violated.
It is a matter of creating a solid European political and legal base which strengthens and increases the credibility of the Union's commitment and that of its Member States to affirm those standards at international level without hiding behind the easy alibi of always leaving it to other authorities to shoulder the burden of taking action.
We think the European Union has something to say and a lot to do here, starting with itself.
I would add that, on this subject too - and here I would like to reassure Mr Kittelmann - the Group of the Party of European Socialists has worked to secure a wide consensus with the other groups in the European Parliament, even though they often started from very different points of view. I hope we have succeeded and that the vote on the Howitt report, which should take place tomorrow, can be as positive and consensual as possible.
What are the fundamental factors underpinning this report?
First, there is the conviction that, especially in the age of globalisation, it is necessary to promote and integrate different intervention instruments to guarantee and promote human, social and economic rights, respect for the environment and sustainable development.
Secondly, there is the conviction that the actions of the various players operating on the international scene - regional and international organisations, national and local authorities, civil society organisations, companies - while differing, perhaps profoundly, in motivations and aims, are equally important in terms of their real impact on the actual situation of individuals, the local community and the people.
Research into optimising the action taken by the various players - public and private - in the different sectors and regions of the world is fundamental to pursuing the objectives of development and justice which ought to characterise the world of tomorrow.
In this context it is very important to support the process, already underway, of companies operating in third countries setting up their own voluntary codes of conduct.
But these codes cannot take the place of the obligation to respect principles, standards and rules ratified by law. They can anticipate or supplement action by the public authorities to protect individual and collective rights.
So there is no contradiction between voluntary codes of conduct and codes with a legal basis; instead they should be complementary.
For codes of conduct - voluntary or not - standards, principles and instruments of control to be realistic and effective, they must necessarily be based on the direct involvement of all those concerned: institutions, companies, trade unions, NGOs, etc.
Finally, development cooperation policy and economic cooperation policy in general must be able to respond to principles and aims which are diverse, yet consistent.
Of the various proposals contained in the report being debated today, the one I consider central is the European Parliament's request to the Commission and the Council to put forward proposals on developing an appropriate legal basis for establishing a European multilateral framework governing companies' operations worldwide and to organise, for this purpose, consultations with those groups in society which would be covered by that code.
If we succeed in doing that, I think the European Parliament will have made no small contribution to promoting a vision of the world and of international relations which corresponds to the expectations of the citizens of Europe and the developing countries, who are right to look to Europe as a positive factor for fairness and development.
Madam President, I am sure that the examples used by the rapporteur at the start of his presentation are not in any way figments of someone's imagination, but there are also plenty of examples of companies conducting their foreign investments in a responsible manner. If we look at these flagrant abuses that have been allowed to occur on the one hand and the many valuable global contributions of European companies on the other, we must surely have reason to hope that we can reach a solution in the end and bring about a reduction in the number of cases that we have been so loudly lamenting today.
I also see this whole thing in the context of our noble aim of supporting good governance, wherever it exists, through our development cooperation. In my view, this also involves encouraging the countries of the third world to ensure that their own legislation, their jurisprudence and the implementation of their statutes and case-law create the sort of standards and provisions which would more or less eliminate the issue of extraterritoriality raised by Mr Kittelmann.
It is right to view the report in the context of a number of agreements, standards and conventions. I believe we should really focus on the need to ensure that the decisions which have already been taken are actually implemented, and that we monitor the way in which promises are being honoured. The numerous declarations that have already been made in this area were one of the reasons why the committee members from my group did not necessarily see it as a priority for the committee to produce this report on its own initiative and why we were initially opposed to dealing with this subject at the present time.
On the other hand, these codes of conduct are absolutely acceptable to us if they are adopted on a voluntary basis and if there is scope for us to publicise the involvement of companies in such schemes, including details of their compliance or non-compliance with the code of conduct, so that pressure can also be exerted by public opinion, which is certainly a very potent instrument.
I have already indicated that we are opposed to the exercise of extraterritorial jurisdiction. I am not entirely convinced of the cogency of the examples cited by the rapporteur, because the question of arms exports concerns the Member States, which deal with such matters on the basis of their own export regulations. We should not create a situation in which the appearance of weapons in any country legitimises some kind of recourse against the country of origin.
We should also beware of bracketing the infringement of social and environmental standards with child abuse, of all things, because the latter involves a paramount legal interest which is unquestionably eligible for extraterritorial protection, whereas I cannot see that the same applies to the former.
The third critical issue in this report was the question of a so-called monitoring mechanism. All manner of bodies were to cooperate within this mechanism, which would be coordinated by the European Parliament. We cannot see any legal basis for such a mechanism. During the negotiations we arrived at a number of compromises, and I hope that the report is acceptable in its present form and that we are all flexible enough to steer it successfully through the final vote.
Madam President, ladies and gentlemen, I too want to thank Mr Howitt sincerely for his wide-ranging, in-depth and articulate work and for the generous and passionate commitment he has put into drafting this report.
It would be extremely serious if the Howitt report were to be read in a light unfavourable to business. As liberals, we are far from opposing the involvement of companies in developing countries, and believe it is an absolute and essential condition for that economic development which is the logical premise of all human development.
Of course, it is necessary to prevent certain extremely negative cases from ending up polluting the climate and causing foreign involvement to be considered unsuitable. From this point of view the Howitt report is undoubtedly helpful. So 'yes' to the voluntary code of conduct for companies; 'yes' to a European code of conduct which would have to be largely based on existing international standards; 'yes' to clear, precise and agreed procedures for identifying any infringements or violations of the established rules backed by verification guarantees. But an equally strong and clear 'no' to the kind of temporary platform suggested in the Howitt report for the interim period, under the auspices and the aegis of the European Parliament, which, in our opinion as liberals, carries the risk of turning into a kind of people's court, without adequate guarantees, and is liable to be counterproductive at the end of the day.
So we rely on Mr Howitt's good sense as regards the amendments we have tabled on this.
Madam President, ladies and gentlemen, with regard to codes of conduct for multinational enterprises operating in developing countries, the position of this group can be summed up as follows. We are in favour of the principle of codes of conduct adopted on a voluntary and non-compulsory basis. We are in favour of the multilateralism that would allow these codes to be defined within appropriate bodies, such as the OECD and the ILO, and that would make these codes applicable to all European and non-European multinationals. Finally, we support the guarantee of impartiality of the bodies responsible for verifying compliance with the codes thus defined. This is why our group is tabling several amendments to ensure what, in our opinion, is a more balanced position, along the lines of what this House adopted in January 1998 on relocations and direct foreign investment.
However, we cannot support certain proposals in the report. The rapporteur measures with extraterritorial effect covering human and workers' rights, the environment and the prevention of corruption.
Yet the European Union and Parliament are fighting against extraterritorial laws that the United States are trying to impose, such as the Helms-Burton Act. It is therefore not appropriate to go down the same road.
With regard to the European Monitoring Platform, if such a body were created at some point, the proposals relating to both its composition and its tasks should be seriously reconsidered. Our group has therefore tabled an amendment aimed at establishing transparent processes for the operation of this body and, in particular, for the appointment of experts of recognised competence and authority. This would involve processes to identify complaints, the guarantee that all parties would receive notification of complaints and the proof accompanying this, and the guarantee of possibilities of recourse.
In terms of Parliament's role, we are not in favour of a temporary European Monitoring Platform under the auspices of Parliament, nor of the appointment of special rapporteurs within this as these proposals seem to involve activities that do not fall within the competence of a parliamentary assembly.
Madam President, we welcome Mr Howitt's report on EU standards for European firms operating in developing countries. The development of a European code of conduct is a very important aim which we must pursue vigorously. It is an excellent idea to create a legal basis for this, Mr Howitt.
A model code of conduct is a necessity. It is important that a European monitoring mechanism should be created, but a crucial factor from our point of view is the form that the monitoring and verification are to take. Without monitoring and verification, a code of this type is an irrelevance. The principle of voluntary action is important to us and must also underlie the legal basis in this domain. Each firm must be free to commit itself as far as it feels able. There must, however, be some compulsory minimum standards. This reflects the ethics of our Community, and these ethics must also be applied in our dealings with the rest of the world. So there should be binding standards as a minimum basis, supplemented by voluntary undertakings.
The cooperation you propose in the new global agreement with the ACP countries is important, and represents another addition that we support. We are also in favour of stepping up the initiatives at European level. I did not entirely understand what Mr Kittelmann was saying. He spoke of morality and said that we shall find ways and means of developing this at some time. I do not know how he intends to accomplish that. He also seemed to make a slip of the tongue. He was speaking on behalf of the Committee on External Economic Relations, yet he said in conclusion that the PPE Group could not accept the report. Mrs Günther then seemed to say the opposite. To borrow loosely from Brecht, first bellies are filled, then comes morality, and we know that capital is a great shark, and when it makes a killing in international business, the leftovers are few.
I also believe that this cannot be compared with the Helms-Burton Act. Helms-Burton is a repressive measure on an international scale. The aim of the present initiative is to create our own code of conduct for European firms. We have other versions of this in the Basle Convention, in the Rhine Agreement within Europe, and in connection with the toxic waste that is shipped from Europe to South Africa, for instance, as the British example illustrates. So we already have self-imposed codes of conduct to which we have committed ourselves. That is why it is right and important that this initiative should be taken. We support it and hope that a large majority of the House will do likewise.
Madam President, a short while ago we were talking about the protection of families and children, and now we are talking about the sustainable social and economic development that should form the basis for this, not just in the West but also in the developing countries. Unrestrained globalisation cannot guarantee such development and can only, at best, provide a chance of achieving it. But striving for maximum profit can also derail sustainable development.
Earlier this week, we debated the Sainjon report which is along the same lines. Poor countries cannot force people to adopt a code of good conduct, nor can wealthy countries. Many multinationals have a budget many times greater than that of many developing countries. It is difficult, even for international organisations, to get a grip on these developments, yet they remain the greatest challenge that we face as a political community. Our failure to create an international legal order based on internationally accepted rules, such as when the World Trade Organisation was founded, was in many respects a missed opportunity as far as I am concerned, because then we could have achieved a great deal.
So we are going to have to make do with the possibilities we have. We are going to have to maintain a sense of moderation and realism, and the whole thing will have to be monitored very closely, because it will not work on its own.
We naturally welcome voluntary codes of conduct, but they are not enough. We think we can count on the increasing awareness of Europe's consumers, who will not want to be party to exploitation. This is why I would call for binding agreements and warn against hypocrisy. I would like to finish here, because this would not be the first time that the countries of Europe, in claiming to support fine principles, were actually just protecting themselves against developments in developing countries.
Madam President, I should first like to congratulate the rapporteur on his report. Operating standards deserve constant attention, particularly when they relate to trade with developing countries. We need to put an end to exploitation in these countries. European undertakings must be held responsible for establishing dangerous industries in countries where there is no labour inspection, for example.
In recent years, increasing attention has been given to codes of conduct in European firms, and a large number of multinationals have - perhaps under pressure from international pressure groups and public opinion - voluntarily undertaken to respect human rights in business and to publish an annual social report. The European Union must support these developments, and this is why I am in favour of a voluntary European code of conduct, which will make it easy for businesses to trade ethically and responsibly, and will ensure that responsibility stays where it belongs: with the firms themselves.
The work we do with international organisations is another way of promoting compliance with international codes of conduct. I do not think it makes sense to introduce all manner of European legislation and authorities, which would simply add to Europe's bureaucracy, and after the debates earlier this week, I think we would all agree that this is the last thing we need.
Finally, I have to say that I agree with Mrs Maij-Weggen that the developing countries must be involved as much as possible in the development of codes of conduct, but I see no reason to postpone the vote on this report because of this.
Madam President, I would largely endorse the congratulations to the rapporteur, but I would like to look at what this report means for the future, because I think it is an important document that will now trigger an entire debate on this issue. At Mr Howitt's request, I would like to mention six points.
Firstly, what would the developments now being proposed mean for small and medium-sized firms? After all, many of these also operate in developing countries, so should not the same or similar measures apply to them?
Secondly, should we not look at what we are already doing for environmental protection, in other words the covenants? What does the type of covenant we are looking at mean for firms here? Is there not work to be done in this field? And the same applies for quality marks.
Thirdly, I sympathise with the argument which businesses put forward that if only European firms are affected, their competitiveness could suffer. Take Shell in Nigeria. We were right to put pressure on Shell, but in the end we have to accept that Canadazen and other non-European oil companies have reaped the benefit.
Fourth, what are we doing about the informal sector? This is not covered adequately in the report, because the informal sector also supplies to businesses, and this is where help must be provided.
I have already dealt with my fifth point, which was that only European firms would be affected.
Sixth, how to involve the firms themselves in the discussions. This too was not covered in sufficient depth, and in future I think it is important to involve firms both large and small in the debate. I shall finish here, but I think that we are going to have to have a much broader debate on this issue in future.
Madam President, I should first of all like to congratulate Mr Howitt on his report. Although we do not agree with all the points he makes, we support the main thrust of his report and the principle of the need for a code of conduct for multinational companies, though I agree with the previous speaker that this does not mean that SMEs should not be included. The need for such a code has become obvious from the large number of incidents or even disasters in the third world for which a number of firms have been responsible in recent years. Think of the environmental pollution in Ogoniland in Nigeria, the problems of slave labour used in laying oil pipelines in Burma - which the European Union punished by taking away the preferential system - and the use of child labour in India, Pakistan and the Philippines. These are all problems that we can prevent from happening in western Europe because we have legislation and a reasonably good inspection system, but the developing countries do not have this sort of legislation.
This gives carte blanche not just to the good firms, which some are, of course, but also to the bad firms, which then flout social and environmental legislation that they would have to respect in their own countries. The developing countries, it has become clear, are the ones that most desperately need our help. I would also point out here that this is also a good thing for the decent companies too. Shell now has a code of conduct, but it has also told us that the Canadian and American companies in Nigeria do not follow it, and this has led to distortion of competition. So we will have to be careful that goodwill on the part of certain companies does not itself lead to bad practices because codes of conduct are not universally accepted.
This is why a European code of conduct is both useful and necessary, and I support the idea. What we do not think would be useful is an institution such as a monitoring platform that would result in far too much bureaucracy. It would also not be a good idea to grant extraterritorial powers, and it would not be possible either, because the WTO would not allow it.
We would have preferred this issue to be put to the ACP Assembly again, but I understand that the rapporteur did not want this. Perhaps we could approve the report tomorrow and still put it to the Assembly? I think this would be a good idea. I intend to support the proposal. Of course we shall have to wait and see how the vote goes, but I hope that there will be broad support for this excellent report by Mr Howitt, for which I would like to thank him once again.
Madam President, there is no easy way for poor countries to introduce the same standards and conditions in working life as rich countries. If things were so simple that it was possible to increase prosperity quickly in developing countries by means of conventions, declarations, international conferences and sanctions adopted by third countries, then there would be no poor countries and no conditions for workers which we would consider substandard. Unfortunately, however, things are not as simple as that.
Many countries are interested in attracting foreign investment to increase the availability of capital, enterprise and technology and thereby boost growth and employment. Growth provides the real opportunity to improve working conditions, increase wages and extend social benefits. Of course there are some irregularities in many places, but there are already rules to deal with that.
Now that we are considering the fundamental problem, it should be pointed out that countries which have relied on international investment have achieved far more progress than countries which have shut themselves off behind all kinds of socialist regulations. That is why the economic development of Thailand has been much faster than that of Tanzania; poverty reigns in Cuba, but not in Taiwan; North Korea is characterised by exploitation, but South Korea is not. Foreign entrepreneurs have contributed to improvements in wages and social conditions. I think that this is still what we must use as a basis for judging what further efforts need to be made. However, I think the report lacks sufficient understanding of this process; instead, it portrays international investment more as a means of exploitation which needs to be regulated. If it is the case that host countries do not know what is best for them, then the EU should use extraterritorial measures, which we otherwise oppose, to ensure that our objective is achieved.
All reports have their good points, and this one is no exception. However, it does not make a sufficiently constructive contribution, because in my view it is based on the wrong premise.
Madam President, Commissioner, I would first of all like to congratulate the rapporteur on the production of this report. Ironically the European Union can take pride in its achievement in improving health, safety and working conditions through the implementation of the social chapter.
We also strongly support the protection of human rights and we are always strengthening legislation to protect the environment. It is not acceptable that at one and the same time as we improve the quality of life internally within the European Union that some EU firms are breaching health and safety rules or exploiting labour and are causing serious and permanent damage to the environment in developing countries. It is totally immoral that we should increase the prosperity of the European Union at the expense of the people of developing countries.
I support the adoption of a code of conduct and the establishment of a European monitoring platform. We must ensure that EU firms operating outside the EU treat their employees fairly, both in terms of the remuneration they receive and adequate health and safety standards in their workplace.
We must also prevent the construction of projects or the manufacture of products that have devastating consequences for the environment in these places. I agree with the rapporteur's comments when he introduced his report that voluntary codes of conduct and binding agreements are not necessarily mutually exclusive. They are in fact complementary to one another and should form the basis of our strategy in this particular area.
Madam President, Commissioner, ladies and gentlemen, it is well-known that the European Union is the leading world donor of development aid. But coordinated support is needed to ensure that governments of developing countries can incorporate standards that are already accepted internationally into their own national legislation. So supporting European firms in this context is fundamental, because they are the major direct investors in developing countries and play a decisive role in sustainable global socio-economic development.
In contributing directly to the economic development of the poorest regions, business has a great social responsibility, especially as regards human rights. This is why I think it would be useful to draft a European code of conduct which could help to ensure the better harmonisation of voluntary national codes of conduct on the basis of international standards.
The main objective of this code would be to guarantee the application of minimum standards relating to the environment, health and safety at work, the abolition of child labour, the protection of women's rights and, obviously, respect for basic human rights.
We must provide for an evolving and gradual approach to the rules of this code, identifying positive incentives for companies undertaking to observe the new arrangements.
But I do not agree with setting up a European Monitoring Platform, as already proposed by some trade associations, to monitor the situation and assess reports empirically. Not only can it not determine wages in developing countries but, as it stands, it will certainly not improve working conditions and, above all, there is no legal basis for European monitoring.
But it is important to recognise that the impact of liberalisation on the international community has both positive and negative effects. Progressive expansion of social awareness, international recognition of human rights and free movement of goods, persons, capital and services could be counted among the positive aspects.
Unfortunately rights are sometimes threatened by environmental conditions and by the vast gap between rich and poor.
Madam President, there is no shortage of conventions, charters and declarations containing standards on labour rights, human rights, minority and indigenous peoples' rights, the environment or the fight against fraud and corruption.
The ILO, the UN, the OECD, the FAO, the WHO and the World Bank can provide a suitable ethical and legal supply of standards as the starting point for determining a European code of conduct intended for European enterprises operating commercially in developing countries. Unfortunately, the profits of many European and American multinationals are stained by connivance with authoritarian regimes in which practices of oppression, abuse and exploitation of workers completely undermine the basic rules on fair competition. These practices are an attack on the rights of people in fragile social situations, and involve, in particular, women and children who are subject to actual practices of forced labour.
The governments of developing countries must be made take responsibility for the implementation of standards that respect fundamental labour principles and rights. However, the problem lies in the difficulty of imposing effective sanctions to penalise transgressors. One practical solution may be positive discrimination, by providing special support and incentives to those countries that demonstrate good governance.
Specific initiatives must be undertaken. We agree with the establishment of the European Monitoring Platform, bringing together trade associations, trade unions, NGOs and public bodies, with the initial impetus being provided by the European Parliament acting as a catalyst. However, it should do more than this in order to stay within its competence. Although sharing some of the concerns of our colleague Mrs Günther, we congratulate the rapporteur, Mr Howitt, on the report he has presented. It gives expression to the idea that the practice of fair trade is essentially a different philosophy from that of being in the world for a share of the spoils.
Madam President, I would first of all like to thank Mr Howitt and Parliament for their initiative and their action to increase the protection of the rights of workers throughout the world and, in particular, those in developing countries who work, either directly or indirectly, for European companies.
Over recent years, public opinion has been very sensitive towards these issues and progress has been achieved, thanks to the action of the European Parliament at times. I am thinking specifically of the initiatives - which were then implemented by the Commission - always to include a system of incentives as regards, for example, the Generalised System of Preferences in the so-called social and environmental clauses. A certain amount of progress has certainly been made in that area in recent years within the European Union and in its trade instruments and development.
Turning now more specifically to codes of conduct and social standards, following the technical meetings held in the European Parliament, with experts invited along to discuss the issue, the Commission considers that the voluntary nature of these codes is important and that, along with this, it is above all important to try to find ways of encouraging cooperation. Thus, with social pressure and incentives, European firms will gradually come to accept that when they work abroad they must meet certain basic standards in terms of labour and social rights.
Against the background of this generally positive philosophy, I would like to make a few more specific comments.
For years, the Commission has supported the voluntary initiatives of companies, industries, trade unions and NGOs to promote codes of conduct, and has particularly encouraged dialogue between the various partners. Thus, in February 1998, a joint conference was held in Brussels in conjunction with the North American Department of Labour, where companies, trade union organisations and NGOs came together. The aim of this conference was to analyse the possibilities and limits of codes of conduct and social standards, and to consider what role public authorities might be able to play in this process. The conference was followed by a seminar in November, which looked at issues involving the monitoring of codes of conduct and social standards, and by a visit to the United States in December 1998.
However, we must not forget that codes of conduct - and this is something I want to make clear on behalf of the Commission - can under no circumstances replace national and international labour regulations, which, at the end of the day, are the only way to guarantee universal respect for the fundamental rights of workers. What do I mean by this? What I mean is that a code of conduct can be important and positive and can apply a great deal of social pressure, yet it is also very important for a country receiving development aid to incorporate the international conventions on the protection of workers into its own national legislation. In other words, it must be a combined effort, as not all countries receiving aid from us have incorporated certain basic regulations on protection into their national legislation.
As regards the legal basis for establishing a European framework governing companies' operations worldwide, the Commission believes that priority must be given to incentive schemes and measures involving a participative rather than a repressive approach. In other words, we have never agreed with the idea of certification. We have always thought more in terms of positive discrimination and incentives rather than sanctions.
Moreover, the Commission - and the European Union as a whole - believes that multilateral agreements are more important than unilateral rules with an international element. I do not need to explain the Helms Burton dispute to you. The European Union does not support such measures with extraterritorial effect.
As a result, to maintain some degree of logic, since we opposed the extraterritorial measures advocated by the United States Congress, it would be difficult for the European Union to apply extraterritorial laws even if they have what I believe to be noble objectives, such as social protection and the protection of the environment. We must be consistent and we must therefore introduce this type of approach internally through dialogue and through incentives.
As regards the possibility of creating a European monitoring platform, it is true that the Commission had not included this in its conclusions of the November seminar. However, we are prepared to help the partners involved to come together to create links through the various initiatives and we are equally prepared to encourage exchanges, to promote and share experiences, and to increase the visibility of the companies who apply these codes. In other words, the Commission can collate all the experiences, all the codes and all the actions taken by each company, not only in Europe, but also in the United States. Indeed, some US companies have already introduced codes of ethical behaviour when working abroad. In this respect, we are open to whatever Parliament decides.
Finally, the Commission is also willing, if the partners so wish, to set up a network that will allow us to work on the content of the codes and pool the various elements involved. It would also deal with the delicate question of independent monitoring. This is a very sensitive issue because if we establish a monitoring system, it will have to be extremely objective and neutral in order to prevent situations from naturally being judged according to economic interests, a company's interests or simply political interests.
In any case, as has already been mentioned, subsidies have been requested by the European trade union federations for textiles, clothing and leather. And, in principle, the Commission's response will be to work with the trade unions and federations for the textiles, clothing and leather industries with a view to providing them with financial mechanisms that will allow them to form their own networks.
As regards the financial resources required, which you asked about, line B7-6000 is available to cofinance a large number of NGOs, so we should be able to encourage this method of increasing awareness. In any event, we are already taking action here, and I hope that we can continue to do so. Last year, funding was granted, in particular, to those NGOs who worked under the 'fair trade' slogan, which I am sure you have heard of. On a practical level, a 'fair trade' campaign was run in all the supermarkets in Europe involving products from this type of trade, for which an amount was credited at the checkout. We can continue with these sorts of awareness-raising measures.
Thank you, Mr Marín.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
The day has ended rather more quietly than it began!
The sitting was closed at 8.50 p.m.